 



Exhibit 10.1
$58,000,000
CREDIT AGREEMENT
Dated as of April 25, 2008
among
SXC HEALTH SOLUTIONS, INC., AS BORROWER
SXC HEALTH SOLUTIONS CORP., AS ONE OF THE GUARANTORS
COMET MERGER CORPORATION, AS ONE OF THE GUARANTORS
HEALTH BUSINESS SYSTEMS, INC., AS ONE OF THE GUARANTORS
THE OTHER ENTITIES FROM TIME TO TIME PARTY HERETO AS GUARANTORS
THE LENDERS AND L/C ISSUERS PARTY HERETO
and
GENERAL ELECTRIC CAPITAL CORPORATION,
AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
u u u
GE CAPITAL MARKETS, INC.,
AS SOLE LEAD ARRANGER AND BOOKRUNNER

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS


                Page  
ARTICLE 1 DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
    1  
Section 1.1 Defined Terms
    1  
Section 1.2 UCC Terms
    29  
Section 1.3 Accounting Terms and Principles
    29  
Section 1.4 Payments
    29  
Section 1.5 Interpretation
    30  
ARTICLE 2 THE FACILITIES
    30  
Section 2.1 The Commitments
    30  
Section 2.2 Borrowing Procedures
    30  
Section 2.3 Swing Loans
    32  
Section 2.4 Letters of Credit
    33  
Section 2.5 Reduction and Termination of the Commitments
    36  
Section 2.6 Repayment of Loans
    36  
Section 2.7 Optional Prepayments
    37  
Section 2.8 Mandatory Prepayments
    37  
Section 2.9 Interest
    38  
Section 2.10 Conversion and Continuation Options
    39  
Section 2.11 Fees
    40  
Section 2.12 Application of Payments
    41  
Section 2.13 Payments and Computations
    42  
Section 2.14 Evidence of Debt
    43  
Section 2.15 Suspension of Eurodollar Rate Option
    44  
Section 2.16 Breakage Costs; Increased Costs; Capital Requirements
    45  
Section 2.17 Taxes
    46  
Section 2.18 Substitution of Lenders
    48  
ARTICLE 3 CONDITIONS TO LOANS AND LETTERS OF CREDIT
    50  
Section 3.1 Conditions Precedent to Initial Loans and Letters of Credit
    50  
Section 3.2 Conditions Precedent to Each Loan and Letter of Credit
    53  
Section 3.3 Determinations of Initial Borrowing Conditions
    54  
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
    54  
Section 4.1 Corporate Existence; Compliance with Law
    54  
Section 4.2 Loan and Related Documents
    55  
Section 4.3 Ownership of Group Members
    56  
Section 4.4 Financial Statements
    56  
Section 4.5 Material Adverse Effect
    57  

i



--------------------------------------------------------------------------------



 



                Page  
Section 4.6 Solvency
    57  
Section 4.7 Litigation
    57  
Section 4.8 Taxes
    58  
Section 4.9 Margin Regulations
    58  
Section 4.10 No Burdensome Obligations; No Defaults
    58  
Section 4.11 Investment Company Act; Public Utility Holding Company Act
    58  
Section 4.12 Labor Matters
    58  
Section 4.13 ERISA
    59  
Section 4.14 Environmental Matters
    59  
Section 4.15 Intellectual Property
    60  
Section 4.16 Title; Real Property
    60  
Section 4.17 Full Disclosure
    61  
Section 4.18 Patriot Act
    61  
ARTICLE 5 FINANCIAL COVENANTS
    62  
Section 5.1 Maximum Consolidated Leverage Ratio
    62  
Section 5.2 Minimum Consolidated Fixed Charge Coverage Ratio
    62  
Section 5.3 Capital Expenditures
    63  
ARTICLE 6 REPORTING COVENANTS
    63  
Section 6.1 Financial Statements
    63  
Section 6.2 Other Events
    61  
Section 6.3 Copies of Notices and Reports
    61  
Section 6.4 Taxes
    66  
Section 6.5 Labor Matters
    66  
Section 6.6 ERISA Matters
    66  
Section 6.7 Environmental Matters
    66  
Section 6.8 Other Information
    67  
ARTICLE 7 AFFIRMATIVE COVENANTS
    67  
Section 7.1 Maintenance of Corporate Existence
    67  
Section 7.2 Compliance with Laws, Etc.
    67  
Section 7.3 Payment of Obligations
    67  
Section 7.4 Maintenance of Property
    68  
Section 7.5 Maintenance of Insurance
    68  
Section 7.6 Keeping of Books
    66  
Section 7.7 Access to Books and Property
    66  
Section 7.8 Environmental
    69  
Section 7.9 Use of Proceeds
    69  
Section 7.10 Additional Collateral and Guaranties
    69  

ii



--------------------------------------------------------------------------------



 



                Page  
Section 7.11 Deposit Accounts; Securities Accounts and Cash Collateral Accounts
    70  
Section 7.12 Interest Rate Contracts
    71  
Section 7.13 Credit Rating
    71  
ARTICLE 8 NEGATIVE COVENANTS
    72  
Section 8.1 Indebtedness
    72  
Section 8.2 Liens
    73  
Section 8.3 Investments
    74  
Section 8.4 Asset Sales
    75  
Section 8.5 Restricted Payments
    76  
Section 8.6 Prepayment of Indebtedness
    77  
Section 8.7 Fundamental Changes
    77  
Section 8.8 Change in Nature of Business
    78  
Section 8.9 Transactions with Affiliates
    78  
Section 8.10 Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments
    78  
Section 8.11 Modification of Certain Documents
    78  
Section 8.12 Accounting Changes; Fiscal Year
    79  
Section 8.13 Margin Regulations
    79  
Section 8.14 Compliance with ERISA
    79  
Section 8.15 Hazardous Materials
    79  
ARTICLE 9 EVENTS OF DEFAULT
    80  
Section 9.1 Definition
    80  
Section 9.2 Remedies
    81  
Section 9.3 Actions in Respect of Letters of Credit
    82  
ARTICLE 10 THE ADMINISTRATIVE AGENT
    82  
Section 10.1 Appointment and Duties
    82  
Section 10.2 Binding Effect
    83  
Section 10.3 Use of Discretion
    83  
Section 10.4 Delegation of Rights and Duties
    84  
Section 10.5 Reliance and Liability
    84  
Section 10.6 Administrative Agent Individually
    85  
Section 10.7 Lender Credit Decision
    85  
Section 10.8 Expenses; Indemnities
    86  
Section 10.9 Resignation of Administrative Agent or L/C Issuer
    86  
Section 10.10 Release of Collateral or Guarantors
    87  
Section 10.11 Additional Secured Parties
    88  
ARTICLE 11 MISCELLANEOUS
    89  
Section 11.1 Amendments, Waivers, Etc
    89  

iii



--------------------------------------------------------------------------------



 



                Page  
Section 11.2 Assignments and Participations; Binding Effect
    91  
Section 11.3 Costs and Expenses
    87  
Section 11.4 Indemnities
    87  
Section 11.5 Survival
    95  
Section 11.6 Limitation of Liability for Certain Damages
    96  
Section 11.7 Lender-Creditor Relationship
    96  
Section 11.8 Right of Setoff
    96  
Section 11.9 Sharing of Payments, Etc.
    96  
Section 11.10 Marshaling; Payments Set Aside
    97  
Section 11.11 Notices
    97  
Section 11.12 Electronic Transmissions
    98  
Section 11.13 Governing Law
    99  
Section 11.14 Jurisdiction
    99  
Section 11.15 Waiver of Jury Trial
    99  
Section 11.16 Severability
    100  
Section 11.17 Execution in Counterparts
    100  
Section 11.18 Entire Agreement
    100  
Section 11.19 Use of Name
    100  
Section 11.20 Non-Public Information; Confidentiality
    100  
Section 11.21 Patriot Act Notice
    101  

iv



--------------------------------------------------------------------------------



 



          THIS CREDIT AGREEMENT, DATED AS OF APRIL 25, 2008, IS ENTERED INTO
AMONG SXC HEALTH SOLUTIONS, INC., A TEXAS CORPORATION (THE “BORROWER”), SXC
HEALTH SOLUTIONS CORP., A CORPORATION ORGANIZED UNDER THE LAWS OF YUKON
TERRITORY, CANADA (“PARENT”), COMET MERGER CORPORATION, A DELAWARE CORPORATION
(“MERGER SUB”), HEALTH BUSINESS SYSTEMS, INC., A PENNSYLVANIA CORPORATION, THE
OTHER ENTITIES FROM TIME TO TIME PARTY HERETO AS GUARANTORS, THE LENDERS (AS
DEFINED BELOW), THE L/C ISSUERS (AS DEFINED BELOW) AND GENERAL ELECTRIC CAPITAL
CORPORATION (“GE CAPITAL”), AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT FOR THE
LENDERS AND THE L/C ISSUERS (IN SUCH CAPACITY, AND TOGETHER WITH ITS SUCCESSORS
AND PERMITTED ASSIGNS, THE “ADMINISTRATIVE AGENT”).
          The parties hereto agree as follows:
ARTICLE 1
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
          Section 1.1 Defined Terms. As used in this Agreement, the following
terms have the following meanings:
     “Acquired Company” means National Medical Health Card Systems, Inc., a
Delaware corporation.
     “Acquisition” means the merger of Merger Sub with and into the Acquired
Company (with the Acquired Company being the surviving entity and acknowledging
and agreeing to this Agreement).
     “Acquisition Agreement” means the Agreement and Plan of Merger, dated
February 25, 2008, by and among Borrower, Parent, Merger Sub and Acquired
Company, as it may be amended pursuant to any amendment which has been approved
by Administrative Agent and Required Lenders (which approval shall not be
unreasonably withheld, delayed or conditioned).
     “Affected Lender” has the meaning specified in Section 2.18.
     “Affiliate” means, with respect to any Person, each officer, director,
general partner or joint-venturer of such Person and any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person; provided, however, that no Secured Party shall be an
Affiliate of the Borrower. For purpose of this definition, “control” means the
possession of either (a) the power to vote, or the beneficial ownership of, 10%
or more of the Voting Stock of such Person or (b) the power to direct or cause
the direction of the management and policies of such Person, whether by contract
or otherwise.
     “Agreement” means this Credit Agreement.
     “Applicable Margin” means, with respect to Revolving Loans, Swing Loans,
Term Loans and the Unused Commitment Fee, a percentage equal to (a) during the
period commencing on the Closing Date and ending on the next date of
determination that is at least 180 days after the Closing Date, the percentage
set forth in the applicable column opposite Level II in the table set forth in
clause (b) below and (b) thereafter, as of each date of determination (and until
the next

 



--------------------------------------------------------------------------------



 



such date of determination), a percentage equal to the percentage set forth
below in the applicable column opposite the level corresponding to the
Consolidated Leverage Ratio in effect as of the last day of the most recently
ended Fiscal Quarter:

                                                              BASE RATE LOANS  
EURODOLLAR RATE LOANS                 REVOLVING                       UNUSED    
        LOANS AND   TERM   REVOLVING   TERM   COMMITMENT LEVEL   LEVERAGE RATIO
  SWING LOANS   LOANS   LOANS   LOANS   FEE   I    
Greater than 3.00 : 1.00
    2.50 %     2.50 %     3.50 %     3.50 %     .50 % II  
Between 1.00 : 1.00 and 3.00 : 1.00
    2.25 %     2.25 %     3.25 %     3.25 %     .50 % III  
Less than 1.00 : 1.00
    2.00 %     2.00 %     3.00 %     3.00 %     .50 %

Each date of determination for the “Applicable Margin” shall be the date that is
3 Business Days after delivery by the Borrower to the Administrative Agent of a
new Compliance Certificate pursuant to Section 6.1(d). Notwithstanding anything
to the contrary set forth in this Agreement (including the then effective
Consolidated Leverage Ratio), the Applicable Margin shall equal the percentage
set forth in the appropriate column opposite Level I in the table above,
effective immediately upon (x) the occurrence of any Event of Default under
Section 9.1(e)(ii) or (y) the delivery of a notice by the Administrative Agent
or the Required Lenders to the Borrower during the continuance of any other
Event of Default and, in each case, for as long as such Event of Default shall
be continuing.
     “Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages such Lender.
     “Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by
Section 11.2), accepted by the Administrative Agent, in substantially the form
of Exhibit A, or any other form approved by the Administrative Agent.
     “Base Rate” means, at any time, a rate per annum equal to the higher of
(a) the rate last quoted by The Wall Street Journal as the “base rate on
corporate loans posted by at least 75% of the nation’s largest banks” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Federal Reserve Board (as determined by the Administrative Agent)
and (b) the sum of 0.5% per annum and the Federal Funds Rate.
     “Base Rate Loan” means any Loan that bears interest based on the Base Rate.
     “Benefit Plan” means any employee benefit plan as defined in Section 3(3)
of ERISA (whether governed by the laws of the United States or otherwise) to
which any Group Member incurs or otherwise has any obligation or liability,
contingent or otherwise provided that Benefit Plan does not include a Canada
Pension Plan.

2



--------------------------------------------------------------------------------



 



     “Borrowing” means a borrowing consisting of Loans (other than Swing Loans
and Loans deemed made pursuant to Section 2.3 or 2.4) made in one Facility on
the same day by the Lenders according to their respective Commitments under such
Facility.
     “Business Day” means any day of the year that is not a Saturday, Sunday or
a day on which banks are required or authorized to close in New York City and,
when determined in connection with notices and determinations in respect of any
Eurodollar Rate or Eurodollar Rate Loan or any funding, conversion,
continuation, Interest Period or payment of any Eurodollar Rate Loan, that is
also a day on which dealings in Dollar deposits are carried on in the London
interbank market.
     “Canadian Benefit Plans” means any plan, fund, program, or policy, whether
oral or written medical, hospital care, dental, sickness, accident, disability,
life insurance, pension, retirement or savings benefits, under which the Parent
or any of its Subsidiaries has any liability with respect to any employee or
former employee, but excluding any Canadian Pension Plans.
     “Canadian Guaranty and Security Agreement” means a guaranty and security
agreement, executed by the Parent in favor of the Administrative Agent.
     “Canadian Pension Plans” means each pension plan, whether or not it is
required to be registered under Canadian federal or provincial laws that is
maintained or contributed to by Parent or any of its Subsidiaries for their
respective employees or former employees, but does not include the “Canada
Pension Plan” or the “Quebec Pension Plan” as maintained by the Government of
Canada and the Province of Quebec, respectively.
     “Capital Expenditures” means, for any Person for any period, the aggregate
of all expenditures, whether or not made through the incurrence of Indebtedness,
by such Person and its Subsidiaries during such period for the acquisition,
leasing (pursuant to a Capital Lease), construction, replacement, repair,
substitution or improvement of fixed or capital assets or additions to
equipment, in each case required to be capitalized under GAAP on a Consolidated
balance sheet of such Person, excluding (a) interest capitalized during
construction and (b) any expenditure to the extent, for purpose of the
definition of Permitted Acquisition, such expenditure is part of the aggregate
amounts payable in connection with, or other consideration for, any Permitted
Acquisition consummated during or prior to such period.
     “Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or should be accounted for as a
capital lease on a balance sheet of such Person prepared in accordance with
GAAP.
     “Capitalized Lease Obligations” means, at any time, with respect to any
Capital Lease, any lease entered into as part of any Sale and Leaseback
Transaction of any Person or any synthetic lease, the amount of all obligations
of such Person that is (or that would be, if such synthetic lease or other lease
were accounted for as a Capital Lease) capitalized on a balance sheet of such
Person prepared in accordance with GAAP.
     “Cash Collateral Account” means a deposit account or securities account in
the name of the Borrower and under the sole control (as defined in the
applicable UCC) of the Administrative

3



--------------------------------------------------------------------------------



 



Agent and (a) in the case of a deposit account, from which the Borrower may not
make withdrawals except as permitted by the Administrative Agent and (b) in the
case of a securities account, with respect to which the Administrative Agent
shall be the entitlement holder and the only Person authorized to give
entitlement orders with respect thereto.
     “Cash Equivalents” means (a) any readily-marketable securities (i) issued
by, or directly, unconditionally and fully guaranteed or insured by the United
States federal government or (ii) issued by any agency of the United States
federal government the obligations of which are fully backed by the full faith
and credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) and (d)
above shall not exceed 365 days. For the avoidance of doubt, in no event shall
auction rate securities constitute Cash Equivalents.
     “CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).
     “Change of Control” means the occurrence of any of the following:
     (a) any person shall become the legal or beneficial owner of, or shall have
acquired, pursuant to any Contractual Obligation or otherwise, control over the
voting rights of, 30% or more of the issued and outstanding Voting Stock of each
class of Stock of Parent including, without limitation, Voting Stock;
     (b) at any time, continuing directors shall cease for any reason other than
death or disability to constitute a majority of the members of the board of
directors of Parent then in office;
     (c) Parent shall cease to own and control legally and beneficially all of
the economic and voting rights associated with all classes of the outstanding
Stock and Stock Equivalents of the Borrower; or
     (d) other than pursuant to a transaction expressly permitted hereunder,
Borrower shall cease to own and control legally and beneficially all of the
economic and voting rights associated

4



--------------------------------------------------------------------------------



 



with all classes of the outstanding Stock and Stock Equivalents of each of its
Subsidiaries, including, without limitation, Merger Sub and, at any time
following consummation of the Acquisition, the Acquired Company; or
     (e) at any time following consummation of the Acquisition, the Acquired
Company shall, other than pursuant to a transaction expressly permitted
hereunder, cease to own and control legally and beneficially all of the economic
and voting rights associated with all classes of the outstanding Stock and Stock
Equivalents of each of its Subsidiaries;
     For purpose of this definition, the following terms shall have the
following meanings: (x) “person” means any “person” as such term is used in the
United States Securities Exchange Act of 1934, as amended, including any
partnership, limited partnership, syndicate or group of persons that is deemed
to be a “person” for purposes of Sections 13(d) and 14(d)(2) of such Securities
Exchange Act, (y) “beneficial owner” means any “beneficial owner” under and as
defined in Rules 13d-3 and 13d-5 of the United States Securities and Exchange
Commission under such Securities Exchange Act; provided, however, that any
person shall be deemed to be the beneficial owner of all Securities that such
person has the right to acquire, whether such right is exercisable immediately
or with the passage of time and (z) “continuing director” means, at any date of
determination, each individual member of the board of directors of Parent who
(i) has been a member of such board in the period of twelve successive calendar
months last ended prior to such date or (ii) whose nomination for election by
the stockholders of Parent was approved by a vote of at least two thirds of the
directors who were continuing directors at the time of such nomination.
     “Closing Date” means the first date on which any Loan is made or any Letter
of Credit is issued.
     “Code” means the U.S. Internal Revenue Code of 1986.
     “Collateral” means all property and interests in property and proceeds
thereof now owned or hereafter acquired by any Loan Party in or upon which a
Lien is granted or purported to be granted pursuant to any Loan Document.
Collateral shall exclude Excluded Assets.
     “Commitment” means, with respect to any Lender, such Lender’s Revolving
Credit Commitment and Term Loan Commitment.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit G.
     “Consideration” means (i) $7.70 in cash and (ii) 0.217 of a validly issued,
fully paid and nonassessable common share of Parent.
     “Consolidated” means, with respect to any Person, the accounts of such
Person and its Subsidiaries consolidated in accordance with GAAP.
     “Consolidated Cash Interest Expense” means, with respect to any Person for
any period, the Consolidated Interest Expense of such Person for such period
less the sum of, in each case to the extent included in the definition of
Consolidated Interest Expense, (a) the amortized amount of debt discount and
debt issuance costs, (b) charges relating to write-ups or write-downs in the

5



--------------------------------------------------------------------------------



 



book or carrying value of existing Consolidated Total Debt, (c) interest payable
in evidences of Indebtedness or by addition to the principal of the related
Indebtedness and (d) other non-cash interest.
     “Consolidated EBITDA” means, with respect to any Person for any period,
(a) the Consolidated Net Income of such Person for such period plus (b) the sum
of, in each case to the extent included in the calculation of such Consolidated
Net Income but without duplication, (i) any provision for United States federal
income taxes or other taxes measured by net income, (ii) Consolidated Interest
Expense, amortization of debt discount and commissions and other fees and
charges associated with Indebtedness (including, without limitation,
amortization and expenses related to the consummation of the initial Borrowings
and Issuance of Letters of Credit on the Closing Date and the Related
Transactions and the payment of all fees, costs and expenses associated with the
foregoing), (iii) any loss from extraordinary items, (iv) any depreciation,
depletion and amortization expense, (v) any aggregate net loss on the Sale of
property (other than accounts (as defined under the applicable UCC) and
inventory) outside the ordinary course of business and (vi) any other non-cash
expenditure, charge or loss for such period (other than any non-cash
expenditure, charge or loss relating to write-offs, write-downs or reserves with
respect to accounts and inventory), including the amount of any compensation
deduction as the result of any grant of Stock or Stock Equivalents to employees,
officers, directors or consultants and minus (c) the sum of, in each case to the
extent included in the calculation of such Consolidated Net Income and without
duplication, (i) any credit for United States federal income taxes or other
taxes measured by net income, (ii) any interest income, (iii) any gain from
extraordinary items and any other non-recurring gain, (iv) any aggregate net
gain from the Sale of property (other than accounts (as defined in the
applicable UCC) and inventory) out of the ordinary course of business by such
Person, (v) any other non-cash gain, including any reversal of a charge referred
to in clause (b)(vi) above by reason of a decrease in the value of any Stock or
Stock Equivalent, and (vi) any other cash payment in respect of expenditures,
charges and losses that have been added to Consolidated EBITDA of such Person
pursuant to clause (b)(vi) above in any prior period.
     “Consolidated Fixed Charge Coverage Ratio” means, with respect to any
Person for any period, the ratio of (a) Consolidated EBITDA of such Person for
such period minus Capital Expenditures of such Person for such period minus the
total liability for United States federal income taxes and other taxes measured
by net income actually payable by such Person in respect of such period to
(b) the Consolidated Fixed Charges of such Person for such period.
     “Consolidated Fixed Charges” means, with respect to any Person for any
period, the sum, determined on a Consolidated basis, of (a) the Consolidated
Cash Interest Expense of such Person and its Subsidiaries for such period,
(b) the principal amount of Consolidated Total Debt of such Person and its
Subsidiaries having a scheduled due date during such period, (c) all cash
dividends payable by such Person and its Subsidiaries on Stock in respect of
such period to Persons other than such Person and its Subsidiaries and (d) all
commitment fees and other costs, fees and expenses payable by such Person and
its Subsidiaries during such period in order to effect, or because of, the
incurrence of any Indebtedness.
     “Consolidated Interest Expense” means, for any Person for any period,
(a) Consolidated total interest expense of such Person and its Subsidiaries for
such period and including, in any

6



--------------------------------------------------------------------------------



 



event, (i) interest capitalized during such period and net costs under Interest
Rate Contracts for such period and (ii) all fees, charges, commissions,
discounts and other similar obligations (other than reimbursement obligations)
with respect to letters of credit, bank guarantees, banker’s acceptances, surety
bonds and performance bonds (whether or not matured) payable by such Person and
its Subsidiaries during such period minus (b) the sum of (i) Consolidated net
gains of such Person and its Subsidiaries under Interest Rate Contracts for such
period and (ii) Consolidated interest income of such Person and its Subsidiaries
for such period.
     “Consolidated Leverage Ratio” means, with respect to any Person as of any
date, the ratio of (a) Consolidated Total Debt of such Person outstanding as of
such date to (b) Consolidated EBITDA for such Person for the last period of four
consecutive Fiscal Quarters ending on or before such date.
     “Consolidated Net Income” means, with respect to any Person, for any
period, the Consolidated net income (or loss) of such Person and its
Subsidiaries for such period; provided, however, that the following shall be
excluded: (a) the net income of any other Person in which such Person or one of
its Subsidiaries has a joint interest with a third-party (which interest does
not cause the net income of such other Person to be Consolidated into the net
income of such Person), except to the extent of the amount of dividends or
distributions paid to such Person or Subsidiary, (b) the net income of any
Subsidiary of such Person that is, on the last day of such period, subject to
any restriction or limitation on the payment of dividends or the making of other
distributions, to the extent of such restriction or limitation and (c) the net
income of any other Person arising prior to such other Person becoming a
Subsidiary of such Person or merging or consolidating into such Person or its
Subsidiaries.
     “Consolidated Total Debt” of any Person means all Indebtedness of a type
described in clause (a), (b), (c)(i), (d) or (f) of the definition thereof and
all Guaranty Obligations with respect to any such Indebtedness, in each case of
such Person and its Subsidiaries on a Consolidated basis.
     “Constituent Documents” means, with respect to any Person, collectively
and, in each case, together with any modification of any term thereof, (a) the
articles of incorporation, certificate of incorporation, constitution or
certificate of formation of such Person, (b) the bylaws, operating agreement or
joint venture agreement of such Person, (c) any other constitutive,
organizational or governing document of such Person, whether or not equivalent,
and (d) any other document setting forth the manner of election or duties of the
directors, officers or managing members of such Person or the designation,
amount or relative rights, limitations and preferences of any Stock of such
Person.
     “Contractual Obligation” means, with respect to any Person, any provision
of any Security issued by such Person or of any document or undertaking (other
than a Loan Document) to which such Person is a party or by which it or any of
its property is bound or to which any of its property is subject.
     “Control Agreement” means, with respect to any deposit account, any
securities account, commodity account, securities entitlement or commodity
contract, an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, among the Administrative Agent,

7



--------------------------------------------------------------------------------



 



the financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried and the Loan Party
maintaining such account, effective to grant “control” (as defined under the
applicable UCC) over such account to the Administrative Agent.
     “Controlled Deposit Account” means each deposit account (including all
funds on deposit therein) that is the subject of an effective Control Agreement
and that is maintained by any Loan Party with a financial institution reasonably
acceptable to the Administrative Agent.
     “Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary reasonably
acceptable to the Administrative Agent.
     “Convertible Preferred Stock” means the Acquired Company’s Series A 7%
convertible preferred stock, par value $0.10 per share.
     “Copyrights” means all rights, title and interests (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
copyrights and all mask work, database and design rights, whether or not
registered or published, all registrations and recordations thereof and all
applications in connection therewith.
     “Corporate Chart” means a document in form reasonably acceptable to the
Administrative Agent and setting forth, as of a date set forth therein, for each
Person that is a Loan Party, that is subject to Section 7.10 or that is a
Subsidiary or joint venture of any of them, (a) the full legal name of such
Person, (b) the jurisdiction of organization and any organizational number and
tax identification number of such Person, (c) the location of such Person’s
chief executive office (or, if applicable, sole place of business) and (d) the
number of shares of each class of Stock of such Person (other than Parent)
authorized, the number outstanding and the number and percentage of such
outstanding shares for each such class owned, directly or indirectly, by any
Loan Party or any Subsidiary of any of them.
     “CRA” means the Canada Revenue Authority and any successor thereto.
     “Customary Permitted Liens” means, with respect to any Person, any of the
following:
     (a) Liens (i) with respect to the payment of taxes, assessments or other
governmental charges or (ii) of suppliers, carriers, materialmen, warehousemen,
workmen, repairmen or mechanics and other similar Liens, in each case imposed by
law or arising in the ordinary course of business, and, for each of the Liens in
clauses (i) and (ii) above for amounts that are (A) not yet due or that are
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves or other appropriate provisions are
maintained on the books of such Person in accordance with GAAP or (B) not
individually or in the aggregate in excess of $500,000;
     (b) Liens of a collection bank on items in the course of collection arising
under Section 4-208 of the UCC as in effect in the State of New York or any
similar section under any applicable UCC or any similar Requirement of Law of
any foreign jurisdiction;

8



--------------------------------------------------------------------------------



 



     (c) pledges or cash deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits (other than any Lien imposed by ERISA), (ii) to secure
the performance of bids, tenders, leases (other than Capital Leases), government
contracts, sales or other trade contracts (other than for the repayment of
borrowed money) or (iii) made in lieu of, or to secure the performance of,
surety, customs, reclamation or performance bonds and other obligations of a
similar nature (in each case not related to judgments or litigation);
     (d) judgment liens (other than for the payment of taxes, assessments or
other governmental charges) securing judgments and other proceedings not
constituting an Event of Default under Section 9.1(f) and pledges or cash
deposits made in lieu of, or to secure the performance of, judgment or appeal
bonds in respect of such judgments and proceedings;
     (e) Liens arising by reason of zoning restrictions, easements, licenses,
reservations, restrictions, covenants, rights-of-way, encroachments, minor
defects or irregularities in title (including leasehold title) and other similar
encumbrances on the use of real property that do not, in the aggregate,
materially (i) impair the value or marketability of such real property or (ii)
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property;
     (f) Liens of landlords and mortgagees of landlords (i) arising by statute
or under any lease or related Contractual Obligation entered into in the
ordinary course of business, (ii) on fixtures and movable tangible property
located on the real property leased or subleased from such landlord, (iii) for
amounts not yet due or that are being contested in good faith by appropriate
proceedings diligently conducted and (iv) for which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP;
     (g) the title and interest of a lessor or sublessor in and to personal
property leased or subleased (other than through a Capital Lease), in each case
extending only to such personal property;
     (h) Liens solely on any cash earnest money deposits in connection with any
letter of intent or purchase agreement permitted hereunder;
     (i) purported Liens evidenced by the filing of precautionary UCC financing
statements or similar statements in any foreign jurisdictions relating solely to
operating leases of personal property entered into in the ordinary course of
business; and
     (j) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods.
     “Default” means any Event of Default and any event that, with the passing
of time or the giving of notice or both, would become an Event of Default.
     “Disclosure Documents” means, collectively, (a) all confidential
information memoranda and related materials prepared in connection with the
syndication of the Facilities and (b) all other documents filed by any Group
Member with the United States Securities and Exchange Commission.

9



--------------------------------------------------------------------------------



 



     “Dollars” and the sign “$” each mean the lawful money of the United States
of America.
     “Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.
     “E-Fax” means any system used to receive or transmit faxes electronically.
     “Electronic Transmission” means each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail or E-Fax, or otherwise to or from an E-System or
other equivalent service.
     “Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources,
including CERCLA, the SWDA, the Hazardous Materials Transportation Act (49
U.S.C. §§ 5101 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601
et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act (42 U.S.C.
§§ 300(f) et seq.) and the following Canadian federal statutes: Canadian
Environmental Protection Act, 1999, Fisheries Act, Transportation of Dangerous
Goods Act, 1992, all regulations promulgated under any of the foregoing, all
analogous Requirements of Law and Permits and any environmental transfer of
ownership notification or approval statutes, including the Industrial Site
Recovery Act (N.J. Stat. Ann. §§ 13:1K-6 et seq.).
     “Environmental Liabilities” means all Liabilities (including costs of
Remedial Actions, natural resource damages and costs and expenses of
investigation and feasibility studies) that may be imposed on, incurred by or
asserted against any Group Member as a result of, or related to, any claim,
suit, action, investigation, proceeding or demand by any Person, whether based
in contract, tort, implied or express warranty, strict liability, criminal or
civil statute or common law or otherwise, arising under any Environmental Law or
in connection with any environmental, health or safety condition or with any
Release and resulting from the ownership, lease, sublease or other operation or
occupation of property by any Group Member, whether on, prior or after the date
hereof.
     “ERISA” means the United States Employee Retirement Income Security Act of
1974.
     “ERISA Affiliate” means, collectively, any Group Member, and any Person
under common control, or treated as a single employer, with any Group Member,
within the meaning of Section 414(b), (c), (m) or (o) of the Code.
     “ERISA Event” means any of the following: (a) a reportable event described
in Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been
duly waived under the applicable regulations, Section 4043(c) of ERISA) with
respect to a Title IV Plan, (b) the withdrawal of any ERISA Affiliate from a
Title IV Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer, as defined in Section 4001(a)(2) of ERISA, (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer

10



--------------------------------------------------------------------------------



 



Plan, (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA, (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
in a distress termination under Section 4041(c) of ERISA, (f) the institution of
proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC,
(g) the failure to make any required contribution to any Title IV Plan or
Multiemployer Plan when due, (h) the imposition of a lien under Section 412 of
the Code or Section 302 or 4068 of ERISA on any property (or rights to property,
whether real or personal) of any ERISA Affiliate, (i) the failure of a Benefit
Plan or any trust thereunder intended to qualify for tax exempt status under
Section 401 or 501 of the Code or other Requirements of Law to qualify
thereunder and (j) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or for the imposition of any liability upon any ERISA
Affiliate under Title IV of ERISA other than for PBGC premiums due but not
delinquent.
     “E-Signature” means the process of attaching to or logically associating
with an Electronic Transmission an electronic symbol, encryption, digital
signature or process (including the name or an abbreviation of the name of the
party transmitting the Electronic Transmission) with the intent to sign,
authenticate or accept such Electronic Transmission.
     “E-System” means any electronic system, including Intralinks® and ClearPar®
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.
     “Eurodollar Base Rate” means, with respect to any Interest Period for any
Eurodollar Rate Loan, the rate determined by the Administrative Agent to be the
offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Reuters Screen LIBOR01 page as of 11:00 a.m. (London time) on
the second full Business Day next preceding the first day of each Interest
Period. In the event that such rate does not appear on the Reuters Screen
LIBOR01 page at such time, the “Eurodollar Base Rate” shall be determined by
reference to such other comparable publicly available service for displaying the
offered rate for deposit in Dollars in the London interbank market as may be
selected by the Administrative Agent and, in the absence of availability, such
other method to determine such offered rate as may be selected by the
Administrative Agent in its sole discretion.
     “Eurodollar Rate” means, with respect to any Interest Period and for any
Eurodollar Rate Loan, an interest rate per annum determined as the ratio of
(a) the Eurodollar Base Rate with respect to such Interest Period for such
Eurodollar Rate Loan to (b) the difference between the number one and the
Eurodollar Reserve Requirements with respect to such Interest Period and for
such Eurodollar Rate Loan.
     “Eurodollar Rate Loan” means any Loan that bears interest based on the
Eurodollar Rate.
     “Eurodollar Reserve Requirements” means, with respect to any Interest
Period and for any Eurodollar Rate Loan, a rate per annum equal to the
aggregate, without duplication, of the maximum rates (expressed as a decimal
number) of reserve requirements in effect 2 Business

11



--------------------------------------------------------------------------------



 



Days prior to the first day of such Interest Period (including basic,
supplemental, marginal and emergency reserves) under any regulations of the
Federal Reserve Board or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “eurocurrency liabilities” in Regulation D of
the Federal Reserve Board) maintained by a member bank of the United States
Federal Reserve System.
     “Event of Default” has the meaning specified in Section 9.1.
     “Exchange Offer” means the exchange offer by Merger Sub to acquire any and
all of the outstanding shares of common stock of Acquired Company in exchange
for $7.70 in cash and 0.217 of a common share of Parent common stock.
     “Excluded Foreign Subsidiary” means any Subsidiary that is not a Domestic
Person and in respect of which any of (a) the pledge of all of the Stock of such
Subsidiary as Collateral for any Obligation of the Borrower, (b) the grant by
such Subsidiary of a Lien on any of its property as Collateral for any
Obligation of the Borrower or (c) such Subsidiary incurring Guaranty Obligations
with respect to any Obligation of Parent, the Borrower or any Domestic Person
would, in the good faith judgment of the Borrower, result in materially adverse
tax consequences to the Loan Parties and their Subsidiaries, taken as a whole;
provided, however, that (x) the Administrative Agent and the Borrower may agree
that, despite the foregoing, any such Subsidiary shall not be an “Excluded
Foreign Subsidiary” and (y) no such Subsidiary shall be an “Excluded Foreign
Subsidiary” if, with substantially similar tax consequences, such Subsidiary has
entered into any Guaranty Obligations with respect to, such Subsidiary has
granted a security interest in any of its property to secure, or more than 66%
of the Voting Stock of such Subsidiary was pledged to secure, directly or
indirectly, any Indebtedness (other than the Obligations) of any Loan Party.
     “Excluded Assets” means (i) any fee owned real property with a value of
less than $1,000,000 and any leasehold interests in real property and
(ii) Excluded Property (as defined in the Guaranty and Security Agreement and
Canadian Guaranty and Security Agreement).
     “Existing Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under the Existing Credit Agreement.
     “Existing Credit Agreement” means that certain Credit Agreement, dated as
of January 25, 2005, among the Acquired Company, the institutions party thereto
as lenders and issuers and the Existing Agent.
     “Facilities” means (a) the Term Loan Facility and (b) the Revolving Credit
Facility.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by the Administrative
Agent in its sole discretion.
     “Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.

12



--------------------------------------------------------------------------------



 



     “Fee Letter” means the letter agreement, dated as of February 25, 2008,
addressed to the Borrower from the Administrative Agent and accepted by the
Borrower, with respect to certain fees to be paid from time to time to the
Administrative Agent and its Related Persons.
     “Financial Statement” means each financial statement delivered pursuant to
Section 4.4 or 6.1.
     “Fiscal Quarter” means each 3 fiscal month period ending on March 31,
June 30, September 30 or December 31.
     “Fiscal Year” means the twelve-month period ending on December 31.
     “GAAP” means generally accepted accounting principles in the United States
of America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination. Subject to Section 1.3, all references to “GAAP” shall be to GAAP
applied consistently with the principles used in the preparation of the
Financial Statements described in Section 4.4(a).
     “Governmental Authority” means any nation, sovereign or government, any
state or other political subdivision thereof, any agency, authority or
instrumentality thereof and any entity or authority exercising executive,
legislative, taxing, judicial, regulatory or administrative functions of or
pertaining to government, including any central bank, stock exchange, regulatory
body, arbitrator, public sector entity, supra-national entity (including the
European Union and the European Central Bank) and any self-regulatory
organization (including the National Association of Insurance Commissioners).
     “Group Members” means, collectively, the Borrower, its Subsidiaries, Parent
and the New Canadian Subsidiary.
     “Group Members’ Accountants” means KPMG LLP or other nationally-recognized
independent registered certified public accountants acceptable to the
Administrative Agent.
     “Guarantor” means Parent, Merger Sub and, after giving effect to the
Acquisition, the Acquired Company and each of its Material Domestic
Subsidiaries, each Wholly Owned Subsidiary of the Borrower listed on
Schedule 4.3 that is not an Excluded Foreign Subsidiary and each other Person
that enters into any Guaranty Obligation with respect to any Obligation of any
Loan Party.
     “Guaranty and Security Agreement” means a guaranty and security agreement,
in substantially the form of Exhibit H, among the Administrative Agent, the
Borrower and other Guarantors, other than Parent, from time to time party
thereto.
     “Guaranty Obligation” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person for any
Indebtedness, lease, dividend or other obligation (the “primary obligation”) of
another Person (the “primary obligor”), if the purpose or intent of

13



--------------------------------------------------------------------------------



 



such Person in incurring such liability, or the economic effect thereof, is to
guarantee such primary obligation or provide support, assurance or comfort to
the holder of such primary obligation or to protect or indemnify such holder
against loss with respect to such primary obligation, including (a) the direct
or indirect guaranty, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of any primary obligation, (b) the incurrence of
reimbursement obligations with respect to any letter of credit or bank guarantee
in support of any primary obligation, (c) the existence of any Lien, or any
right, contingent or otherwise, to receive a Lien, on the property of such
Person securing any part of any primary obligation and (d) any liability of such
Person for a primary obligation through any Contractual Obligation (contingent
or otherwise) or other arrangement (i) to purchase, repurchase or otherwise
acquire such primary obligation or any security therefor or to provide funds for
the payment or discharge of such primary obligation (whether in the form of a
loan, advance, stock purchase, capital contribution or otherwise), (ii) to
maintain the solvency, working capital, equity capital or any balance sheet
item, level of income or cash flow, liquidity or financial condition of any
primary obligor, (iii) to make take-or-pay or similar payments, if required,
regardless of non-performance by any other party to any Contractual Obligation,
(iv) to purchase, sell or lease (as lessor or lessee) any property, or to
purchase or sell services, primarily for the purpose of enabling the primary
obligor to satisfy such primary obligation or to protect the holder of such
primary obligation against loss or (v) to supply funds to or in any other manner
invest in, such primary obligor (including to pay for property or services
irrespective of whether such property is received or such services are
rendered); provided, however, that “Guaranty Obligations” shall not include
(x) endorsements for collection or deposit in the ordinary course of business
and (y) product warranties given in the ordinary course of business. The
outstanding amount of any Guaranty Obligation shall equal the outstanding amount
of the primary obligation so guaranteed or otherwise supported or, if lower, the
stated maximum amount for which such Person may be liable under such Guaranty
Obligation.
     “Hazardous Material” means any substance, material or waste that is
classified, regulated or otherwise characterized under any Environmental Law as
hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning or regulatory effect, including petroleum or any fraction thereof,
asbestos, polychlorinated biphenyls and radioactive substances.
     “Hedging Agreement” means any Interest Rate Contract, foreign exchange,
swap, option or forward contract, spot, cap, floor or collar transaction, any
other derivative instrument and any other similar speculative transaction and
any other similar agreement or arrangement designed to alter the risks of any
Person arising from fluctuations in any underlying variable.
     “Indebtedness” of any Person means, without duplication, any of the
following, whether or not matured: (a) all indebtedness for borrowed money,
(b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all reimbursement and all obligations with respect to
(i) letters of credit, bank guarantees or bankers’ acceptances or (ii) surety,
customs, reclamation or performance bonds (in each case not related to judgments
or litigation) other than those entered into in the ordinary course of business,
(d) all obligations to pay the deferred purchase price of property or services,
other than trade payables incurred in the ordinary course of business, (e) all
obligations created or arising under any conditional sale or other title
retention agreement, regardless of whether the rights and remedies of the seller
or lender under such

14



--------------------------------------------------------------------------------



 



agreement in the event of default are limited to repossession or sale of such
property, (f) all Capitalized Lease Obligations, (g) all obligations, whether or
not contingent, to purchase, redeem, retire, defease or otherwise acquire for
value any of its own Stock or Stock Equivalents (or any Stock or Stock
Equivalent of a direct or indirect parent entity thereof) prior to the date that
is 180 days after the Scheduled Maturity Date, valued at, in the case of
redeemable preferred Stock, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Stock plus accrued and unpaid
dividends, (h) all payments that would be required to be made in respect of any
Hedging Agreement in the event of a termination (including an early termination)
on the date of determination and (i) all Guaranty Obligations for obligations of
any other Person constituting Indebtedness of such other Person; provided,
however, that the items in each of clauses (a) through (i) above shall
constitute “Indebtedness” of such Person solely to the extent, directly or
indirectly, (x) such Person is liable for any part of any such item, (y) any
such item is secured by a Lien on such Person’s property or (z) any other Person
has a right, contingent or otherwise, to cause such Person to become liable for
any part of any such item or to grant such a Lien. In the event any of the
foregoing Indebtedness is limited to recourse against a particular asset or
assets of such Person, the amount of the corresponding Indebtedness shall be
equal to the lesser of the amount of such Indebtedness and the fair market value
of such asset or assets.
     “Indemnified Matter” has the meaning specified in Section 11.4.
     “Indemnitee” has the meaning specified in Section 11.4.
     “Initial Projections” means those financial projections, dated February 11,
2008, covering the Fiscal Years ending in 2008 through 2014 and delivered to the
Administrative Agent by the Borrower prior to the date hereof.
     “Intellectual Property” means all rights, title and interests in or
relating to intellectual property and industrial property arising under any
Requirement of Law and all IP Ancillary Rights relating thereto, including all
Copyrights, Patents, Trademarks, Internet Domain Names, Trade Secrets and IP
Licenses.
     “Interest Period” means, with respect to any Eurodollar Rate Loan, the
period commencing on the date such Eurodollar Rate Loan is made or converted to
a Eurodollar Rate Loan or, if such loan is continued, on the last day of the
immediately preceding Interest Period therefor and, in each case, ending 1, 2, 3
or 6 months thereafter, as selected by the Borrower pursuant hereto; provided,
however, that (a) if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless the result of such extension would be to extend
such Interest Period into another such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the immediately preceding
Business Day, (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month, (c) the Borrower may not select any Interest
Period (i) in the case of Revolving Loans, ending after the Scheduled Revolving
Credit Termination Date and (ii) in the case of Term Loans, ending after the
Term Loan Maturity Date, (d) the Borrower may not select

15



--------------------------------------------------------------------------------



 



any Interest Period in respect of Loans having an aggregate principal amount of
less than $5,000,000 and (e) there shall be outstanding at any one time no more
than 10 Interest Periods.
     “Interest Rate Contracts” means all interest rate swap agreements, interest
rate cap agreements, interest rate collar agreements and interest rate
insurance.
     “Internet Domain Names” means all rights, title and interests (and all
related IP Ancillary Rights) arising under any Requirement of Law in or relating
to Internet domain names.
     “Investment” means, with respect to any Person, directly or indirectly,
(a) to own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) to purchase or
otherwise acquire, whether in one transaction or in a series of transactions,
all or a significant part of the property of any other Person or a business
conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for Sales of property or services to any other Person, to the
extent such payment obligation constitutes Indebtedness of such other Person),
excluding deposits with financial institutions available for withdrawal on
demand, prepaid expenses, accounts receivable and similar items created in the
ordinary course of business or (d) to make, directly or indirectly, any
contribution to the capital of any other Person.
     “IP Ancillary Rights” means, with respect to any other Intellectual
Property, as applicable, all foreign counterparts to, and all divisionals,
reversions, continuations, continuations-in-part, reissues, reexaminations,
renewals and extensions of, such Intellectual Property and all income,
royalties, proceeds and Liabilities at any time due or payable or asserted under
or with respect to any of the foregoing or otherwise with respect to such
Intellectual Property, including all rights to sue or recover at law or in
equity for any past, present or future infringement, misappropriation, dilution,
violation or other impairment thereof, and, in each case, all rights to obtain
any other IP Ancillary Right.
     “IP License” means all Contractual Obligations (and all related IP
Ancillary Rights), whether written or oral, granting any right title and
interest in or relating to any Intellectual Property.
     “IRS” means the Internal Revenue Service of the United States and any
successor thereto.
     “Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.
     “ITA” means the Income Tax Act (Canada).

16



--------------------------------------------------------------------------------



 



     “L/C Cash Collateral Account” means any Cash Collateral Account
(a) specifically designated as such by the Borrower in a notice to the
Administrative Agent and (b) from and after the effectiveness of such notice,
not containing any funds other than those required under the Loan Documents to
be placed therein.
     “L/C Issuer” means (a) GE Capital or any of its Affiliates and (b) each
Person that hereafter becomes an L/C Issuer with the approval of, and pursuant
to an agreement with and in form and substance satisfactory to, the
Administrative Agent and the Borrower, in each case in their capacity as L/C
Issuers hereunder and together with their successors.
     “L/C Obligations” means, for any Letter of Credit at any time, the sum of
(a) the L/C Reimbursement Obligations at such time for such Letter of Credit and
(b) the aggregate maximum undrawn face amount of such Letter of Credit
outstanding at such time.
     “L/C Reimbursement Agreement” has the meaning specified in Section 2.4(a).
     “L/C Reimbursement Date” has the meaning specified in Section 2.4(e).
     “L/C Reimbursement Obligation” means, for any Letter of Credit, the
obligation of the Borrower to the L/C Issuer thereof, as and when matured, to
pay all amounts drawn under such Letter of Credit.
     “L/C Request” has the meaning specified in Section 2.4(b).
     “L/C Sublimit” means $5,000,000.
     “Lender” means, collectively, the Swingline Lender and any other financial
institution or other Person that (a) is listed on the signature pages hereof as
a “Lender” or (b) from time to time becomes a party hereto by execution of an
Assignment, in each case together with its successors and in each case excluding
any such financial institution or other Person that has ceased being a Lender
pursuant to an Assignment or otherwise.
     “Letter of Credit” means any letter of credit Issued pursuant to
Section 2.4.
     “Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
     “Lien” means any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, easement, lien (statutory
or other), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any synthetic or
other financing lease having substantially the same economic effect as any of
the foregoing.

17



--------------------------------------------------------------------------------



 



     “Loan” means any loan made or deemed made by any Lender hereunder.
     “Loan Documents” means, collectively, this Agreement, any Notes, the
Guaranty and Security Agreement, the Canadian Guaranty and Security Agreement,
the Mortgages, the Control Agreements, the Fee Letter, the L/C Reimbursement
Agreements, the Secured Hedging Agreements and, when executed, each document
executed by a Loan Party and delivered to the Administrative Agent, any Lender
or any L/C Issuer in connection with or pursuant to any of the foregoing or the
Obligations, together with any modification of any term, or any waiver with
respect to, any of the foregoing.
     “Loan Party” means the Borrower and each Guarantor.
     “Material Adverse Effect” means an effect that results in or causes, or
could reasonably be expected to result in or cause, a material adverse change in
any of (a) the financial condition, business, performance, operations or
property of the Group Members, taken as a whole, (b) the ability of any Loan
Party to perform its obligations under any Loan Document and (c) the validity or
enforceability of any Loan Document or the rights and remedies of the
Administrative Agent, the Lenders and the other Secured Parties under any Loan
Document.
     “Material Domestic Subsidiary” means each domestic subsidiary which is a
Wholly Owned Subsidiary and which has assets with a value in excess of $250,000
or annual EBITDA in excess of $250,000.
     “Material Environmental Liabilities” means Environmental Liabilities
exceeding $500,000 in the aggregate.
     “Merger Sub” means Comet Merger Corporation, a Delaware corporation.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgage” means any mortgage, deed of trust or other document executed or
required herein to be executed by any Loan Party and granting a security
interest over real property in favor of the Administrative Agent as security for
the Obligations.
     “Mortgage Supporting Documents” means, with respect to any Mortgage for a
parcel of real property, each document (including title policies or marked-up
unconditional insurance binders (in each case, together with copies of all
documents referred to therein), maps, ALTA (or TLTA, if applicable) as-built
surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Administrative Agent for such title
insurer to deliver endorsements to such title insurance as reasonably requested
by the Administrative Agent), environmental assessments and reports and evidence
regarding recording and payment of fees, insurance premium and taxes) that the
Administrative Agent may reasonably request, to create, register, perfect,
maintain, evidence the existence, substance, form or validity of or enforce a
valid lien on such parcel of real property in favor of the Administrative Agent
for the benefit of the Secured Parties, subject only to such Liens as the
Administrative Agent may reasonably approve.

18



--------------------------------------------------------------------------------



 



     “Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.
     “Net Cash Proceeds” means proceeds received in cash from (a) any Sale of,
or Property Loss Event with respect to, property, net of (i) the out-of-pocket
cash costs, fees and expenses paid or required to be paid in connection
therewith, (ii) taxes paid or reasonably estimated to be payable as a result
thereof and (iii) any amount required to be paid or prepaid on Indebtedness
(other than the Obligations and Indebtedness owing to any Group Member) secured
by the property subject thereto or (b) any sale or issuance of Stock or
incurrence of Indebtedness, in each case net of brokers’, advisors’ and
investment banking fees and other customary out-of-pocket underwriting
discounts, commissions and other out-of-pocket cash costs, fees and expenses, in
each case incurred in connection with such transaction; provided, however, that
any such proceeds received by any Subsidiary of the Borrower that is not a
Wholly Owned Subsidiary of the Borrower shall constitute “Net Cash Proceeds”
only to the extent of the aggregate direct and indirect beneficial ownership
interest of the Borrower therein.
     “New Canadian Subsidiary” has the meaning specified in Section 8.16.
     “Non-Funding Lender” has the meaning specified in Section 2.2(c).
     “Non-U.S. Lender Party” means each of the Administrative Agent, each
Lender, each L/C Issuer, each SPV and each participant, in each case that is not
a Domestic Person.
     “Note” means a promissory note of the Borrower, in substantially the form
of Exhibit B, payable to the order of a Lender in any Facility in a principal
amount equal to the amount of such Lender’s Commitment under such Facility (or,
in the case of the Term Loan Facility, the aggregate initial principal amount of
the Term Loans).
     “Notice of Borrowing” has the meaning specified in Section 2.2.
     “Notice of Conversion or Continuation” has the meaning specified in
Section 2.10.
     “Obligations” means, with respect to any Loan Party, all amounts,
obligations, liabilities, covenants and duties of every type and description
owing by such Loan Party to the Administrative Agent, any Lender, any L/C
Issuer, any other Indemnitee, any participant, any SPV or any Secured Hedging
Counterparty arising out of, under, or in connection with, any Loan Document,
whether direct or indirect (regardless of whether acquired by assignment),
absolute or contingent, due or to become due, whether liquidated or not, now
existing or hereafter arising and however acquired, and whether or not evidenced
by any instrument or for the payment of money, including, without duplication,
(a) if such Loan Party is the Borrower, all Loans and L/C Obligations, (b) all
interest, whether or not accruing after the filing of any petition in bankruptcy
or after the commencement of any insolvency, reorganization or similar
proceeding, and whether or not a claim for post-filing or post-petition interest
is allowed in any such proceeding, and (c) all other fees, expenses (including
fees, charges and disbursement of counsel), interest, commissions, charges,
costs, disbursements, indemnities and reimbursement of amounts paid and other
sums chargeable to such Loan Party under any Loan Document (including those
payable to L/C Issuers as described in Section 2.11).

19



--------------------------------------------------------------------------------



 



     “One-Step Merger” means the one step merger of Merger Sub with and into
Acquired Company with Acquired Company continuing as the surviving company and
each outstanding share of Acquired Company stock (including the Convertible
Preferred Stock) being converted into the right to receive the Consideration and
each option to purchase Acquired Company common stock being converted as
described in the Acquisition Agreement.
     “Other Taxes” has the meaning specified in Section 2.17(c).
     “Patents” means all rights, title and interests (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to letters
patent and applications therefor.
     “PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.
     “Permit” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
     “Permitted Acquisition” means any Proposed Acquisition satisfying each of
the following conditions: (a) the aggregate amounts payable in connection with,
and other consideration for (in each case, including all transaction costs and
all Indebtedness, liabilities and Guaranty Obligations incurred or assumed in
connection therewith or otherwise reflected in a Consolidated balance sheet of
Borrower and the Proposed Acquisition Target), such Proposed Acquisition and all
other Permitted Acquisitions consummated on or prior to the date of the
consummation of such Proposed Acquisition shall not exceed $40,000,000, (b) the
Administrative Agent shall have received reasonable advance notice of such
Proposed Acquisition including a reasonably detailed description thereof at
least 20 days prior to the consummation of such Proposed Acquisition (or such
later date as may be agreed by the Administrative Agent) and on or prior to the
date of such Proposed Acquisition, the Administrative Agent shall have received
copies of the acquisition agreement and related Contractual Obligations and
other documents (including financial information and analysis, environmental
assessments and reports, opinions, certificates and lien searches) and
information reasonably requested by the Administrative Agent, (c) the Proposed
Acquisition Target is a Domestic Person, and (d) as of the date of consummation
of any transaction as part of such Proposed Acquisition and after giving effect
to all transactions to occur on such date as part of such Proposed Acquisition,
all conditions set forth in clauses (i) and (ii) of Section 3.2(b) shall be
satisfied or duly waived and, after giving effect to such Permitted Acquisition,
Borrower shall be in compliance with the financial covenants set forth in
Article V on a Pro Forma Basis as of the last day of the last Fiscal Quarter for
which Financial Statements have been delivered hereunder.
     “Permitted Indebtedness” means any Indebtedness of any Group Member that is
not prohibited by Section 8.1 or any other provision of any Loan Document.
     “Permitted Investment” means any Investment of any Group Member that is not
prohibited by Section 8.3 or any other provision of any Loan Document.

20



--------------------------------------------------------------------------------



 



     “Permitted Lien” means any Lien on or with respect to the property of any
Group Member that is not prohibited by Section 8.2 or any other provision of any
Loan Document.
     “Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Permitted Indebtedness that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of such
Permitted Indebtedness outstanding at the time of such refinancing or extension,
(b) has a weighted average maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of such Permitted Indebtedness,
(c) is not entered into as part of a Sale and Leaseback transaction, (d) is not
secured by any property or any Lien other than those securing such Permitted
Indebtedness and (e) is otherwise on terms no less favorable to the Group
Members, taken as a whole, than those of such Permitted Indebtedness; provided,
however, that, notwithstanding the foregoing, (x) the terms of such Permitted
Indebtedness may be modified as part of such Permitted Refinancing if such
modification would have been permitted pursuant to Section 8.11 and (y) no
Guaranty Obligation for such Indebtedness shall constitute part of such
Permitted Refinancing unless similar Guaranty Obligations with respect to such
Permitted Indebtedness existed and constituted Permitted Indebtedness prior to
such refinancing or extension.
     “Permitted Reinvestment” means, with respect to the Net Cash Proceeds of
any Sale or Property Loss Event, to acquire (or make Capital Expenditures to
finance the acquisition, repair, improvement or construction of), to the extent
otherwise permitted hereunder, property useful in the business of the Borrower
or any of its Subsidiaries (including through a Permitted Acquisition) or, if
such Property Loss Event involves loss or damage to property, to repair such
loss or damage.
     “Person” means any individual, partnership, corporation (including a
business trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
     “Pro Forma Balance Sheet” has the meaning specified in Section 4.4(d).
     “Pro Forma Basis” means, with respect to any determination for any period
and any Pro Forma Transaction, that such determination shall be made by giving
pro forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period, based on
historical results accounted for in accordance with GAAP and, to the extent
applicable, reasonable assumptions that are specified in detail in the relevant
Compliance Certificate, Financial Statement or other document provided to the
Administrative Agent or any Lender in connection herewith in accordance with
Regulation S-X of the Securities Act of 1933.
     “Pro Forma Transaction” means any transaction consummated as part of the
Acquisition, any Permitted Acquisition, together with each other transaction
relating thereto and consummated in connection therewith, including any
incurrence or repayment of Indebtedness.
     “Projections” means, collectively, the Initial Projections and any document
delivered pursuant to Section 6.1(f).

21



--------------------------------------------------------------------------------



 



     “Property Loss Event” means, with respect to any property, any loss of or
damage to such property or any taking of such property or condemnation thereof.
     “Proposed Acquisition” means (a) any proposed acquisition that is
consensual and approved by the board of directors of such Proposed Acquisition
Target, of all or substantially all of the assets or Stock of any Proposed
Acquisition Target by the Borrower or any Subsidiary of the Borrower or (b) any
proposed merger of any Proposed Acquisition Target with or into the Borrower or
any Subsidiary of the Borrower (and, in the case of a merger with the Borrower,
with the Borrower being the surviving corporation).
     “Proposed Acquisition Target” means any Person or any line of business,
division, branch, operating division or other unit operation of any Person.
     “Pro Rata Outstandings”, of any Lender at any time, means (a) in the case
of the Term Loan Facility, the outstanding principal amount of the Term Loans
owing to such Lender and (b) in the case of the Revolving Credit Facility, the
sum of (i) the outstanding principal amount of Revolving Loans owing to such
Lender and (ii) the amount of the participation of such Lender in the L/C
Obligations outstanding with respect to all Letters of Credit.
     “Pro Rata Share” means, with respect to any Lender and any Facility or
Facilities at any time, the percentage obtained by dividing (a) the sum of the
Commitments (or, if such Commitments in any such Facility are terminated, the
Pro Rata Outstandings therein) of such Lender then in effect under such
Facilities by (b) the sum of the Commitments (or, if such Commitments in any
such Facility are terminated, the Pro Rata Outstandings therein) of all Lenders
then in effect under such Facilities; provided, however, that, if there are no
Commitments and no Pro Rata Outstandings in any of such Facilities, such
Lender’s Pro Rata Share in such Facilities shall be determined based on the Pro
Rata Share in such Facilities most recently in effect, after giving effect to
any subsequent assignment and any subsequent non-pro rata payments of any Lender
pursuant to Section 2.18.
     “Register” has the meaning specified in Section 2.14(b).
     “Reinvestment Prepayment Amount” means, with respect to any Net Cash
Proceeds on the Reinvestment Prepayment Date therefor, the amount of such Net
Cash Proceeds less any amount paid or required to be paid by any Group Member to
make Permitted Reinvestments with such Net Cash Proceeds prior to such
Reinvestment Prepayment Date with any Person that is not an Affiliate of the
Borrower.
     “Reinvestment Prepayment Date” means, with respect to any portion of any
Net Cash Proceeds of any Sale or Property Loss Event, the earliest of (a) the
270th day after the completion of the portion of such Sale or Property Loss
Event corresponding to such Net Cash Proceeds, (b) the date that is 5 Business
Days after the date on which the Borrower shall have notified the Administrative
Agent of the Borrower’s determination not to make Permitted Reinvestments with
such Net Cash Proceeds, (c) the occurrence of any Event of Default set forth in
Section 9.1(e)(ii) and (d) 5 Business Days after the delivery of a notice by the
Administrative Agent or the Required Lenders to the Borrower during the
continuance of any other Event of Default.

22



--------------------------------------------------------------------------------



 



     “Related Documents” means, collectively, the Acquisition Agreement and the
payoff letter with respect to the Existing Credit Agreement executed and
delivered to the Administrative Agent in connection with Section 3.1(d) and each
other document executed with respect to any of the foregoing or any Related
Transaction.
     “Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article III) and other
consultants and agents of or to such Person or any of its Affiliates, together
with, if such Person is the Administrative Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping the
Administrative Agent pursuant to and in accordance with Section 10.4 or any
comparable provision of any Loan Document.
     “Related Transactions” means, collectively, the consummation of the
Acquisition, the refinancing of the Existing Credit Agreement, the execution and
delivery of all Related Documents and the payment of all related fees, costs and
expenses.
     “Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
     “Remedial Action” means all actions required to (a) clean up, remove, treat
or in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.
     “Required Lenders” means, at any time, Lenders having at such time in
excess of 50% of the sum of the aggregate Revolving Credit Commitments (or, if
such Commitments are terminated, the sum of the amounts of the participations in
Swing Loans, the principal amount of unparticipated portions of the Swing Loans
and the Pro Rata Outstandings in the Revolving Credit Facility) and Term Loan
Commitments (or, if such Commitments are terminated, the Pro Rata Outstandings
in the Term Loan Facility) then in effect, ignoring, in such calculation, the
amounts held by any Non-Funding Lender; provided, that, unless there is only one
(1) Lender, Required Lenders shall be at least two (2) Lenders; provided,
further, that at any time that any Lender holds forty percent (40.0%) or more of
the aggregate Commitments, or, if the Commitments have been terminated, the
aggregate outstanding principal balance of the Pro Rata Outstandings, then
Required Lenders shall include such Lender.
     “Required Revolving Credit Lenders” means, at any time, Lenders having at
such time in excess of 50% of the aggregate Revolving Credit Commitments (or, if
such Commitments are terminated, the sum of the amounts of the participations in
Swing Loans, the principal amount of the unparticipated portions of the Swing
Loans and the Pro Rata Outstandings in the Revolving Credit Facility) then in
effect, ignoring, in such calculation, the amounts held by any Non-Funding
Lender; provided, that, unless there is only one (1) Lender with a Revolving
Credit

23



--------------------------------------------------------------------------------



 



Commitment, Required Revolving Lenders shall be at least two (2) such Lenders;
provided, further, that at any time that any Lender holds forty percent (40.0%)
or more of the aggregate Revolving Credit Commitments, or, if the Revolving
Credit Commitments have been terminated, the sum of the amounts of the
participations in Swing Loans, the principal amount of the unparticipated
portions of the Swing Loans and the Pro Rata Outstandings in the Revolving
Credit Facility, then Required Lenders shall include such Lender.
     “Required Term Loan Lenders” means, at any time, Lenders having at such
time in excess of 50% of the aggregate Term Loan Commitments (or, if such
Commitments are terminated, the Pro Rata Outstandings in the Term Loan Facility)
then in effect, ignoring, in such calculation, the Commitments and Pro Rata
Outstandings of any Non-Funding Lender; provided, that, unless there is only one
(1) Lender with a Term Loan Commitment, Required Term Loan Lenders shall be at
least two (2) such Lenders; provided, that, unless there is only one (1) Lender
with a Term Loan Commitment, Required Term Loan Lenders shall be at least two
(2) such Lenders; provided, further, that at any time that any Lender holds
forty percent (40.0%) or more of the aggregate Term Loan Commitments, or, if the
Term Loan Commitments have been terminated, the Pro Rata Outstandings in the
Term Loan Facility, then Required Lenders shall include such Lender.
     “Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, territorial, local, foreign,
multinational or international laws, statutes, codes, treaties, standards, rules
and regulations, guidelines, ordinances, orders, judgments, writs, injunctions,
decrees (including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.
     “Responsible Officer” means, with respect to any Person, any of the
president, chief executive officer, chief financial officer, treasurer,
assistant treasurer, controller, managing member or general partner of such
Person but, in any event, with respect to financial matters, any such officer
that is responsible for preparing the Financial Statements delivered hereunder
and, with respect to the Corporate Chart and other documents delivered pursuant
to Section 6.1(e), documents delivered on the Closing Date and documents
delivered pursuant to Section 7.10, the secretary or assistant secretary of such
Person or any other officer responsible for maintaining the corporate and
similar records of such Person.
     “Restricted Payment” means (a) any dividend, return of capital,
distribution or any other payment or Sale of property for less than fair market
value, whether direct or indirect (including through the use of Hedging
Agreements, the making, repayment, cancellation or forgiveness of Indebtedness
and similar Contractual Obligations) and whether in cash, Securities or other
property, on account of any Stock or Stock Equivalent of Parent, the Borrower or
any of its Subsidiaries, in each case now or hereafter outstanding, including
with respect to a claim for rescission of a Sale of such Stock or Stock
Equivalent and (b) any redemption, retirement, termination, defeasance,
cancellation, purchase or other acquisition for value, whether direct or
indirect (including through the use of Hedging Agreements, the making,
repayment, cancellation or forgiveness of Indebtedness and similar Contractual
Obligations), of any Stock or Stock

24



--------------------------------------------------------------------------------



 



Equivalent of any Group Member, including, without limitation, Parent, now or
hereafter outstanding, and any payment or other transfer setting aside funds for
any such redemption, retirement, termination, cancellation, purchase or other
acquisition, whether directly or indirectly and whether to a sinking fund, a
similar fund or otherwise.
     “Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Lender to make Revolving Loans and acquire
interests in other Revolving Credit Outstandings, which commitment is in the
amount set forth opposite such Lender’s name on Schedule I under the caption
“Revolving Credit Commitment”, as amended to reflect Assignments and as such
amount may be reduced pursuant to this Agreement. The aggregate amount of the
Revolving Credit Commitments on the date hereof equals $10,000,000.
     “Revolving Credit Facility” means the Revolving Credit Commitments and the
provisions herein related to the Revolving Loans, Swing Loans and Letters of
Credit.
     “Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment, holds a Revolving Loan or participates in any Swing Loan or Letter
of Credit.
     “Revolving Credit Outstandings” means, at any time, the sum of, in each
case to the extent outstanding at such time, (a) the aggregate principal amount
of the Revolving Loans and Swing Loans and (b) the L/C Obligations for all
Letters of Credit.
     “Revolving Credit Termination Date” shall mean the earliest of (a) the
Scheduled Revolving Credit Termination Date, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.5 or 9.2 and (c) the date on
which the Obligations become due and payable pursuant to Section 9.2.
     “Revolving Loan” has the meaning specified in Section 2.1.
     “S&P” means Standard & Poor’s Rating Services.
     “Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.
     “Scheduled Maturity Date” means the later of the Scheduled Revolving Credit
Termination Date and the Term Loan Maturity Date.
     “Scheduled Revolving Credit Termination Date” means the fifth (5th)
anniversary of the Closing Date.
     “Second Step Merger” means the merger of Merger Sub with and into Acquired
Company with Acquired Company continuing as the surviving corporation and each
outstanding share of Acquired Company common stock not acquired in the Exchange
Offer (other than dissenting and excluded shares) being converted into the right
to receive the Consideration and each option to purchase Acquired Company common
stock being converted as described in the Acquisition Agreement.

25



--------------------------------------------------------------------------------



 



     “Secured Hedging Agreement” means any Hedging Agreement that (a) has been
entered into with a Secured Hedging Counterparty, (b) in the case of a Hedging
Agreement not entered into with or provided or arranged by the Administrative
Agent or an Affiliate of the Administrative Agent, is expressly identified as
being a “Secured Hedging Agreement” hereunder in a joint notice from such Loan
Party and such Person delivered to the Administrative Agent reasonably promptly
after the execution of such Hedging Agreement and (c) meets the requirements of
Section 8.1(f).
     “Secured Hedging Counterparty” means (a) a Person who has entered into a
Hedging Agreement with a Loan Party if such Hedging Agreement was provided or
arranged by the Administrative Agent or an Affiliate of the Administrative
Agent, and any assignee of such Person or (b) a Lender or an Affiliate of a
Lender who has entered into a Hedging Agreement with a Loan Party (or a Person
who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of the Hedging Agreement).
     “Secured Parties” means the Lenders, the L/C Issuers, the Administrative
Agent, any Secured Hedging Counterparty, each other Indemnitee and any other
holder of any Obligation of any Loan Party.
     “Security” means all Stock, Stock Equivalents, voting trust certificates,
bonds, debentures, instruments and other evidence of Indebtedness, whether or
not secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any Security.
     “Sell” means, with respect to any property, to sell, convey, transfer,
assign, license, lease or otherwise dispose of, any interest therein or to
permit any Person to acquire any such interest, including, in each case, through
a Sale and Leaseback Transaction or through a sale, factoring at maturity,
collection of or other disposal, with or without recourse, of any notes or
accounts receivable. Conjugated forms thereof and the noun “Sale” have
correlative meanings.
     “Solvent” means, with respect to any Person as of any date of
determination, that, as of such date, (a) the value of the assets of such Person
(both at fair value and present fair saleable value) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of
such Person, (b) such Person is able to pay all liabilities of such Person as
such liabilities mature and (c) such Person does not have unreasonably small
capital. In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
     “SPV” means any special purpose funding vehicle identified as such in a
writing by any Lender to the Administrative Agent.
     “Stock” means all shares of capital stock (whether denominated as common
stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture

26



--------------------------------------------------------------------------------



 



interests, participations or other ownership or profit interests in or
equivalents (regardless of how designated) of or in a Person (other than an
individual), whether voting or non-voting.
     “Stock Equivalents” means all securities convertible into or exchangeable
for Stock or any other Stock Equivalent and all warrants, options or other
rights to purchase, subscribe for or otherwise acquire any Stock or any other
Stock Equivalent, whether or not presently convertible, exchangeable or
exercisable.
     “Subsidiary” means, with respect to any Person, any corporation,
partnership, joint venture, limited liability company, association or other
entity, the management of which is, directly or indirectly, controlled by, or of
which an aggregate of more than 50% of the outstanding Voting Stock is, at the
time, owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.
     “Substitute Lender” has the meaning specified in Section 2.18(a).
     “SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).
     “Swingline Commitment” means $1,500,000.
     “Swingline Lender” means, each in its capacity as Swingline Lender
hereunder, GE Capital or, upon the resignation of GE Capital as Administrative
Agent hereunder, any Lender (or Affiliate or Approved Fund of any Lender) that
agrees, with the approval of the Administrative Agent (or, if there is no such
successor Administrative Agent, the Required Lenders) and the Borrower, to act
as the Swingline Lender hereunder.
     “Swingline Request” has the meaning specified in Section 2.3(b).
     “Swing Loan” has the meaning specified in Section 2.3.
     “Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is eligible to file
consolidated, combined or unitary tax returns.
     “Tax Return” has the meaning specified in Section 4.8.
     “Taxes” has the meaning specified in Section 2.17(a).
     “Term Loan” has the meaning specified in Section 2.1(b).
     “Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Lender to make Term Loans to the Borrower, which commitment
is in the amount set forth opposite such Lender’s name on Schedule I under the
caption “Term Loan Commitment”, as amended to reflect Assignments and as such
amount may be reduced pursuant to this Agreement. The aggregate amount of the
Term Loan Commitments on the date hereof equals $48,000,000.

27



--------------------------------------------------------------------------------



 



     “Term Loan Facility” means the Term Loan Commitments and the provisions
herein related to the Term Loans.
     “Term Loan Lender” means each Lender that has a Term Loan Commitment or
that holds a Term Loan.
     “Term Loan Maturity Date” means the sixth (6th) anniversary of the Closing
Date.
     “Title IV Plan” means a pension plan subject to Title IV of ERISA, other
than a Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.
     “Top Up Option Note” means the note, if any, issued to purchase shares of
common stock of the Acquired Company pursuant to the Top Up Option (as defined
in the Acquisition Agreement).
     “Trademarks” means all rights, title and interests (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos and other source
or business identifiers and, in each case, all goodwill associated therewith,
all registrations and recordations thereof and all applications in connection
therewith.
     “Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
     “UCC” means the Uniform Commercial Code of any applicable jurisdiction and,
if the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.
     “United States” means the United States of America.
     “Unused Commitment Fee” has the meaning specified in Section 2.11.
     “U.S. Lender Party” means each of the Administrative Agent, each Lender,
each L/C Issuer, each SPV and each participant, in each case that is a Domestic
Person.
     “Voting Stock” means Stock of any Person having ordinary power to vote in
the election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).
     “Wholly Owned Subsidiary” of any Person means any Subsidiary of such
Person, all of the Stock of which (other than nominal holding and director’s
qualifying shares) is owned by such Person, either directly or through one or
more Wholly Owned Subsidiaries of such Person.
     “Withdrawal Liability” means, at any time, any liability incurred (whether
or not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

28



--------------------------------------------------------------------------------



 



          Section 1.2 UCC Terms. The following terms have the meanings given to
them in the applicable UCC: “commodity account”, “commodity contract”,
“commodity intermediary”, “deposit account”, “entitlement holder”, “entitlement
order”, “equipment”, “financial asset”, “general intangible”, “goods”,
“instruments”, “inventory”, “securities account”, “securities intermediary” and
“security entitlement”.
          Section 1.3 Accounting Terms and Principles. (a) GAAP. All accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in accordance with GAAP. No change in the
accounting principles used in the preparation of any Financial Statement
hereafter adopted by Parent or Borrower shall be given effect if such change
would affect a calculation that measures compliance with any provision of
Article V or VIII unless the Borrower, the Administrative Agent and the Required
Lenders agree to modify such provisions to reflect such changes in GAAP and,
unless such provisions are modified, all Financial Statements, Compliance
Certificates and similar documents provided hereunder shall be provided together
with a reconciliation between the calculations and amounts set forth therein
before and after giving effect to such change in GAAP.
          (b) Pro Forma. All components of financial calculations made to
determine compliance with Article V shall be adjusted on a Pro Forma Basis to
include or exclude, as the case may be, without duplication, such components of
such calculations attributable to any Pro Forma Transaction consummated after
the first day of the applicable period of determination and prior to the end of
such period, as determined in good faith by the Borrower based on assumptions
expressed therein and that were reasonable based on the information available to
the Borrower at the time of preparation of the Compliance Certificate setting
forth such calculations.
          Section 1.4 Payments. The Administrative Agent may set up reasonable
standards and procedures to determine or redetermine the equivalent in Dollars
of any amount expressed in any currency other than Dollars and otherwise may,
but shall not be obligated to, rely on any determination made by any Loan Party
or any L/C Issuer. Any such determination or redetermination by the
Administrative Agent shall be conclusive and binding for all purposes, absent
manifest error. No determination or redetermination by any Secured Party or Loan
Party and no other currency conversion shall change or release any obligation of
any Loan Party or of any Secured Party (other than the Administrative Agent and
its Related Persons) under any Loan Document, each of which agrees to pay
separately for any shortfall remaining after any conversion and payment of the
amount as converted. The Administrative Agent may round up or down, and may set
up appropriate mechanisms to round up or down, any amount hereunder to nearest
higher or lower amounts and may determine reasonable de minimis payment
thresholds.
          Section 1.5 Interpretation. (a) Certain Terms. Except as set forth in
any Loan Document, all accounting terms not specifically defined herein shall be
construed in accordance with GAAP (except for the term “property, plant and
equipment”, which shall be interpreted as broadly as possible, including, in any
case, cash, Securities, other assets, rights under Contractual Obligations and
Permits and any right or interest in any property). The terms “herein”, “hereof”
and similar terms refer to this Agreement as a whole. In the computation of
periods of time from a specified date to a later specified date in any Loan
Document, the terms “from” means “from and including” and the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.” In any other case, the term “including” when used in any

29



--------------------------------------------------------------------------------



 



Loan Document means “including without limitation.” The term “documents” means
all writings, however evidenced and whether in physical or electronic form,
including all documents, instruments, agreements, notices, demands,
certificates, forms, financial statements, opinions and reports. The term
“incur” means incur, create, make, issue, assume or otherwise become directly or
indirectly liable in respect of or responsible for, in each case whether
directly or indirectly, and the terms “incurrence” and “incurred” and similar
derivatives shall have correlative meanings.
          (b) Certain References. Unless otherwise expressly indicated,
references (i) in this Agreement to an Exhibit, Schedule, Article, Section or
clause refer to the appropriate Exhibit or Schedule to, or Article, Section or
clause in, this Agreement and (ii) in any Loan Document, to (A) any agreement
shall include, without limitation, all exhibits, schedules, appendixes and
annexes to such agreement and, unless the prior consent of any Secured Party
required therefor is not obtained, any modification to any term of such
agreement, (B) any statute shall be to such statute as modified from time to
time and to any successor legislation thereto, in each case as in effect at the
time any such reference is operative and (C) any time of day shall be a
reference to New York time. Titles of articles, sections, clauses, exhibits,
schedules and annexes contained in any Loan Document are without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto. Unless otherwise expressly indicated, the meaning of
any term defined (including by reference) in any Loan Document shall be equally
applicable to both the singular and plural forms of such term.
ARTICLE 2
THE FACILITIES
          Section 2.1 The Commitments. (a) Revolving Credit Commitments. On the
terms and subject to the conditions contained in this Agreement, each Revolving
Credit Lender severally, but not jointly, agrees to make loans in Dollars (each
a “Revolving Loan”) to the Borrower from time to time on any Business Day during
the period from the date hereof until the Revolving Credit Termination Date in
an aggregate principal amount at any time outstanding for all such loans by such
Lender not to exceed such Lender’s Revolving Credit Commitment; provided,
however, that at no time shall any Revolving Credit Lender be obligated to make
a Revolving Loan in excess of such Lender’s Pro Rata Share of the amount by
which the then effective Revolving Credit Commitments exceeds the aggregate
Revolving Credit Outstandings at such time. Within the limits set forth in the
first sentence of this clause (a), amounts of Revolving Loans repaid may be
reborrowed under this Section 2.1.
          (b) Term Loan Commitments. On the terms and subject to the conditions
contained in this Agreement, each Term Loan Lender severally, but not jointly,
agrees to make a loan (each a “Term Loan”) in Dollars to the Borrower on the
Closing Date, in an amount not to exceed such Lender’s Term Loan Commitment.
Amounts of Term Loans repaid may not be reborrowed.
          Section 2.2 Borrowing Procedures. (a) Notice From the Borrower. Each
Borrowing shall be made on notice given by the Borrower to the Administrative
Agent not later than 11:00 a.m. on (i) the first Business Day, in the case of a
Borrowing of Base Rate Loans and (ii) the third Business Day, in the case of a
Borrowing of Eurodollar Rate Loans, prior to the date

30



--------------------------------------------------------------------------------



 



of the proposed Borrowing. Each such notice may be made in a writing
substantially in the form of Exhibit C (a “Notice of Borrowing”) duly completed
or by telephone if confirmed promptly, but in any event within one Business Day
and prior to such Borrowing, with such a Notice of Borrowing. Loans shall be
made as Base Rate Loans unless, outside of a suspension period pursuant to
Section 2.15, the Notice of Borrowing specifies that all or a portion thereof
shall be Eurodollar Rate Loans. Each Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000.
          (b) Notice to Each Lender. The Administrative Agent shall give to each
Lender prompt notice of the Administrative Agent’s receipt of a Notice of
Borrowing and, if Eurodollar Rate Loans are properly requested in such Notice of
Borrowing, prompt notice of the applicable interest rate. Each Lender shall,
before 11:00 a.m. on the date of the proposed Borrowing, make available to the
Administrative Agent at its address referred to in Section 11.11, such Lender’s
Pro Rata Share of such proposed Borrowing. Upon fulfillment or due waiver (i) on
the Closing Date, of the applicable conditions set forth in Section 3.1 and
(ii) on the Closing Date and any time thereafter, of the applicable conditions
set forth in Section 3.2, the Administrative Agent shall make such funds
available to the Borrower.
          (c) Non-Funding Lenders. Unless the Administrative Agent shall have
received notice from any Lender prior to the date such Lender is required to
make any payment hereunder with respect to any Loan or any participation in any
Swing Loan or Letter of Credit that such Lender will not make such payment (or
any portion thereof) available to the Administrative Agent, the Administrative
Agent may assume that such Lender has made such payment available to the
Administrative Agent on the date such payment is required to be made in
accordance with this Article II and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. The Borrower agrees to repay to the Administrative Agent
on demand such amount (until repaid by such Lender) with interest thereon for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid to the Administrative Agent, at the interest rate
applicable to the Obligation that would have been created when the
Administrative Agent made available such amount to the Borrower had such Lender
made a corresponding payment available; provided, however, that such payment
shall not relieve such Lender of any obligation it may have to the Borrower, the
Swingline Lender or any L/C Issuer. In addition, any Lender that shall not have
made available to the Administrative Agent any portion of any payment described
above (any such Lender, a “Non-Funding Lender”) agrees to pay such amount to the
Administrative Agent on demand together with interest thereon, for each day from
the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at the Federal Funds Rate for the
first Business Day and thereafter (i) in the case of a payment in respect of a
Loan, at the interest rate applicable at the time to such Loan and
(ii) otherwise, at the interest rate applicable to Base Rate Loans under the
Revolving Credit Facility. Such repayment shall then constitute the funding of
the corresponding Loan (including any Loan deemed to have been made hereunder
with such payment) or participation. The existence of any Non-Funding Lender
shall not relieve any other Lender of its obligations under any Loan Document,
but no other Lender shall be responsible for the failure of any Non-Funding
Lender to make any payment required under any Loan Document.

31



--------------------------------------------------------------------------------



 



          Section 2.3 Swing Loans. (a) Availability. On the terms and subject to
the conditions contained in this Agreement, the Swingline Lender shall make
loans in Dollars (each a “Swing Loan”) available to the Borrower under the
Revolving Credit Facility from time to time on any Business Day during the
period from the date hereof until the Revolving Credit Termination Date in an
aggregate principal amount at any time outstanding not to exceed its Swingline
Commitment; provided, however, that the Swingline Lender may not make any Swing
Loan (x) to the extent that after giving effect to such Swing Loan, the
aggregate Revolving Credit Outstandings would exceed the Revolving Credit
Commitments and (y) in the period commencing on the first Business Day after it
receives notice from the Administrative Agent or the Required Revolving Credit
Lenders that one or more of the conditions precedent contained in Section 3.2
are not satisfied and ending when such conditions are satisfied or duly waived.
In connection with the making of any Swing Loan, the Swingline Lender may but
shall not be required to determine that, or take notice whether, the conditions
precedent set forth in Section 3.2 have been satisfied or waived. Each Swing
Loan shall be a Base Rate Loan and must be repaid in full on the earliest of
(i) the funding date of any Borrowing of Revolving Loans and (ii) the Revolving
Credit Termination Date. Within the limits set forth in the first sentence of
this clause (a), amounts of Swing Loans repaid may be reborrowed under this
clause (a).
          (b) Borrowing Procedures. In order to request a Swing Loan, the
Borrower shall give to the Administrative Agent a notice to be received not
later than 1:00 p.m. on the day of the proposed borrowing, which may be made in
a writing substantially in the form of Exhibit D duly completed (a “Swingline
Request”) or by telephone if confirmed promptly but, in any event, prior to such
borrowing, with such a Swingline Request. In addition, if any Notice of
Borrowing requests a Borrowing of Base Rate Loans, the Swing Line Lender may,
notwithstanding anything else to the contrary in Section 2.2, make a Swing Loan
available to the Borrower in an aggregate amount not to exceed such proposed
Borrowing, and the aggregate amount of the corresponding proposed Borrowing
shall be reduced accordingly by the principal amount of such Swing Loan. The
Administrative Agent shall promptly notify the Swingline Lender of the details
of the requested Swing Loan. Upon receipt of such notice and subject to the
terms of this Agreement, the Swingline Lender may make a Swing Loan available to
the Borrower by making the proceeds thereof available to the Administrative
Agent and, in turn, the Administrative Agent shall make such proceeds available
to the Borrower on the date set forth in the relevant Swingline Request.
          (c) Refinancing Swing Loans. The Swingline Lender may at any time
forward a demand to the Administrative Agent (which the Administrative Agent
shall, upon receipt, forward to each Revolving Credit Lender) that each
Revolving Credit Lender pay to the Administrative Agent, for the account of the
Swingline Lender, such Revolving Credit Lender’s Pro Rata Share of all or a
portion of the outstanding Swing Loans. Each Revolving Credit Lender shall pay
such Pro Rata Share to the Administrative Agent for the account of the Swingline
Lender. Upon receipt by the Administrative Agent of such payment (other than
during the continuation of any Event of Default under Section 9.1(e)), such
Revolving Credit Lender shall be deemed to have made a Revolving Loan to the
Borrower, which, upon receipt of such payment by the Swingline Lender from the
Administrative Agent, the Borrower shall be deemed to have used in whole to
refinance such Swing Loan. In addition, regardless of whether any such demand is
made, upon the occurrence of any Event of Default under Section 9.1(e), each
Revolving Credit Lender shall be deemed to have acquired, without recourse or
warranty,

32



--------------------------------------------------------------------------------



 



an undivided interest and participation in each Swing Loan in an amount equal to
such Lender’s Pro Rata Share of such Swing Loan. If any payment made by any
Revolving Credit Lender as a result of any such demand is not deemed a Revolving
Loan, such payment shall be deemed a funding by such Lender of such
participation. Such participation shall not be otherwise required to be funded.
Upon receipt by the Swingline Lender of any payment from any Revolving Credit
Lender pursuant to this clause (c) with respect to any portion of any Swing
Loan, the Swingline Lender shall promptly pay over to such Revolving Credit
Lender all payments of principal (to the extent received after such payment by
such Lender) and interest (to the extent accrued with respect to periods after
such payment) received by the Swingline Lender with respect to such portion.
          (d) Obligation to Fund Absolute. Each Revolving Credit Lender’s
obligations pursuant to clause (c) above shall be absolute, unconditional and
irrevocable and shall be performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever, including (A) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that such Lender, any Affiliate thereof or any other Person may have against the
Swing Loan Lender, any other Secured Party or any other Person, (B) the failure
of any condition precedent set forth in Section 3.2 to be satisfied or the
failure of the Borrower to deliver any notice set forth in Section 2.2(a) (each
of which requirements the Revolving Credit Lenders hereby irrevocably waive) and
(C) any adverse change in the condition (financial or otherwise) of any Loan
Party.
          Section 2.4 Letters of Credit. (a) Commitment and Conditions. On the
terms and subject to the conditions contained herein, each L/C Issuer agrees to
Issue, at the request of the Borrower, in accordance with such L/C Issuer’s
usual and customary business practices, and for the account of the Borrower (or,
as long as the Borrower remains responsible for the payment in full of all
amounts drawn thereunder and related fees, costs and expenses, for the account
of any Group Member), Letters of Credit (denominated in Dollars) from time to
time on any Business Day during the period from the Closing Date through the
earlier of the Revolving Credit Termination Date and 7 days prior to the
Scheduled Revolving Credit Termination Date; provided, however, that such L/C
Issuer shall not be under any obligation to Issue any Letter of Credit upon the
occurrence of any of the following, after giving effect to such Issuance:
               (i) (A) the aggregate Revolving Credit Outstandings would exceed
the aggregate Revolving Credit Commitments or (B) the L/C Obligations for all
Letters of Credit would exceed the L/C Sublimit;
               (ii) the expiration date of such Letter of Credit (A) is not a
Business Day, (B) is more than one year after the date of issuance thereof or
(C) is later than 7 days prior to the Scheduled Revolving Credit Termination
Date; provided, however, that any Letter of Credit with a term not exceeding one
year may provide for its renewal for additional periods not exceeding one year
as long as (x) each of the Borrower and such L/C Issuer have the option to
prevent such renewal before the expiration of such term or any such period and
(y) neither such L/C Issuer nor the Borrower shall permit any such renewal to
extend such expiration date beyond the date set forth in clause (C) above; or

33



--------------------------------------------------------------------------------



 



               (iii) (A) any fee due in connection with, and on or prior to,
such Issuance has not been paid, (B) such Letter of Credit is requested to be
Issued in a form that is not acceptable to such L/C Issuer or (C) such L/C
Issuer shall not have received, each in form and substance reasonably acceptable
to it and duly executed by the Borrower (and, if such Letter of Credit is issued
for the account of any other Group Member, such Group Member), the documents
that such L/C Issuer generally uses in the ordinary course of its business for
the Issuance of letters of credit of the type of such Letter of Credit
(collectively, the “L/C Reimbursement Agreement”).
For each such Issuance, the applicable L/C Issuer may, but shall not be required
to, determine that, or take notice whether, the conditions precedent set forth
in Section 3.2 have been satisfied or waived in connection with the Issuance of
any Letter of Credit; provided, however, that no Letter of Credit shall be
Issued during the period starting on the first Business Day after the receipt by
such L/C Issuer of notice from the Administrative Agent or the Required
Revolving Credit Lenders that any condition precedent contained in Section 3.2
is not satisfied and ending on the date all such conditions are satisfied or
duly waived.
          (b) Notice of Issuance. The Borrower shall give the relevant L/C
Issuer and the Administrative Agent a notice of any requested Issuance of any
Letter of Credit, which shall be effective only if received by such L/C Issuer
and the Administrative Agent not later than 11:00 a.m. on the third Business Day
prior to the date of such requested Issuance. Such notice may be made in a
writing substantially the form of Exhibit E duly completed or in a writing in
any other form acceptable to such L/C Issuer (an “L/C Request”) or by telephone
if confirmed promptly, but in any event within one Business Day and prior to
such Issuance, with such an L/C Request.
          (c) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to
provide the Administrative Agent (which, after receipt, the Administrative Agent
shall provide to each Revolving Credit Lender), in form and substance
satisfactory to the Administrative Agent, each of the following on the following
dates: (i) on or prior to (A) any Issuance of any Letter of Credit by such L/C
Issuer, (B) any drawing under any such Letter of Credit or (C) any payment (or
failure to pay when due) by the Borrower of any related L/C Reimbursement
Obligation, notice thereof, which shall contain a reasonably detailed
description of such Issuance, drawing or payment, (ii) upon the request of the
Administrative Agent (or any Revolving Credit Lender through the Administrative
Agent), copies of any Letter of Credit Issued by such L/C Issuer and any related
L/C Reimbursement Agreement and such other documents and information as may
reasonably be requested by the Administrative Agent and (iii) on the first
Business Day of each calendar week, a schedule of the Letters of Credit Issued
by such L/C Issuer, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the L/C Obligations for such Letters of
Credit outstanding on the last Business Day of the previous calendar week.
          (d) Acquisition of Participations. Upon any Issuance of a Letter of
Credit in accordance with the terms of this Agreement resulting in any increase
in the L/C Obligations, each Revolving Credit Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in such Letter of Credit and the related L/C Obligations in an amount equal to
such Lender’s Pro Rata Share of such L/C Obligations.

34



--------------------------------------------------------------------------------



 



          (e) Reimbursement Obligations of the Borrower. The Borrower agrees to
pay to the L/C Issuer of any Letter of Credit each L/C Reimbursement Obligation
owing with respect to such Letter of Credit no later than the first Business Day
after the Borrower receives notice from such L/C Issuer that payment has been
made under such Letter of Credit or that such L/C Reimbursement Obligation is
otherwise due (the “L/C Reimbursement Date”) with interest thereon computed as
set forth in clause (i) below. In the event that any L/C Issuer incurs any
L/C Reimbursement Obligation not repaid by the Borrower as provided in this
clause (e) (or any such payment by the Borrower is rescinded or set aside for
any reason), such L/C Issuer shall promptly notify the Administrative Agent of
such failure (and, upon receipt of such notice, the Administrative Agent shall
forward a copy to each Revolving Credit Lender) and, irrespective of whether
such notice is given, such L/C Reimbursement Obligation shall be payable on
demand by the Borrower with interest thereon computed (i) from the date on which
such L/C Reimbursement Obligation arose to the L/C Reimbursement Date, at the
interest rate applicable during such period to Revolving Loans that are Base
Rate Loans and (ii) thereafter until payment in full, at the interest rate
applicable during such period to past due Revolving Loans that are Base Rate
Loans.
          (f) Reimbursement Obligations of the Revolving Credit Lenders. Upon
receipt of the notice described in clause (e) above from the Administrative
Agent, each Revolving Credit Lender shall pay to the Administrative Agent for
the account of such L/C Issuer its Pro Rata Share of such L/C Reimbursement
Obligation. By making such payment (other than during the continuation of an
Event of Default under Section 9.1(e)), such Lender shall be deemed to have made
a Revolving Loan to the Borrower, which, upon receipt thereof by such L/C
Issuer, the Borrower shall be deemed to have used in whole to repay such L/C
Reimbursement Obligation. Any such payment that is not deemed a Revolving Loan
shall be deemed a funding by such Lender of its participation in the applicable
Letter of Credit and the related L/C Obligations. Such participation shall not
otherwise be required to be funded. Upon receipt by any L/C Issuer of any
payment from any Lender pursuant to this clause (f) with respect to any portion
of any L/C Reimbursement Obligation, such L/C Issuer shall promptly pay over to
such Lender all payments received after such payment by such L/C Issuer with
respect to such portion.
          (g) Obligations Absolute. The obligations of the Borrower and the
Revolving Credit Lenders pursuant to clauses (d), (e) and (f) above shall be
absolute, unconditional and irrevocable and performed strictly in accordance
with the terms of this Agreement irrespective of (i) (A) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (B) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (C) any
loss or delay, including in the transmission of any document, (ii) the existence
of any setoff, claim, abatement, recoupment, defense or other right that any
Person (including any Group Member) may have against the beneficiary of any
Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (iii) in the case of the
obligations of any Revolving Credit Lender, (A) the failure of any condition
precedent set forth in Section 3.2 to be satisfied (each of which conditions
precedent the Revolving Credit

35



--------------------------------------------------------------------------------



 



Lenders hereby irrevocably waive) or (B) any adverse change in the condition
(financial or otherwise) of any Loan Party and (iv) any other act or omission to
act or delay of any kind of any Secured Party or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.4, constitute a
legal or equitable discharge of any obligation of the Borrower or any Revolving
Credit Lender hereunder.
          Section 2.5 Reduction and Termination of the Commitments. (a)
Optional. The Borrower may, upon notice to the Administrative Agent, terminate
in whole or reduce in part ratably any unused portion of the Revolving Credit
Commitments; provided, however, that each partial reduction shall be in an
aggregate amount that is an integral multiple of $1,000,000.
          (b) Mandatory. All outstanding Commitments shall terminate (i) in the
case of the Term Loan Facility, on the Closing Date (after giving effect to any
Borrowing occurring on such date) and (ii) in the case of the Revolving Credit
Facility, on the Scheduled Revolving Credit Termination Date.
          Section 2.6 Repayment of Loans. (a) The Borrower promises to repay the
entire unpaid principal amount of the Revolving Loans and the Swing Loans on the
Scheduled Revolving Credit Termination Date.
          (b) The Borrower promises to repay the Term Loans on the Term Loan
Maturity Date and at the dates and in the amounts set forth below:

      DATE   AMOUNT   June 30, 2008:     $  120,000   September 30, 2008:  
120,000   December 31, 2008:   120,000   March 31, 2009:   120,000   June 30,
2009:   1,200,000   September 30, 2009:   1,200,000   December 31, 2009:  
1,200,000   March 31, 2010:   1,200,000   June 30, 2010:   1,200,000  
September 30, 2010:   1,200,000   December 31, 2010:   1,200,000   March 31,
2011:   1,200,000   June 30, 2011:   1,800,000  

36



--------------------------------------------------------------------------------



 



      DATE   AMOUNT September 30, 2011:   1,800,000 December 31, 2011:  
1,800,000 March 31, 2012:   1,800,000 June 30, 2012:   1,800,000 September 30,
2012:   1,800,000 December 31, 2012   1,800,000 March 31, 2013:   1,800,000
June 30, 2013:   5,880,000 September 30, 2013:   5,880,000 December 31, 2013  
5,880,000 Term Loan Maturity Date:   5,880,000

          Section 2.7 Optional Prepayments. The Borrower may prepay the
outstanding principal amount of any Loan in whole or in part at any time
(together with any breakage costs that may be owing pursuant to Section 2.16(a)
after giving effect to such prepayment); provided, however, that each partial
prepayment that is not of the entire outstanding amount under any Facility shall
be in an aggregate amount that is an integral multiple of $1,000,000.
          Section 2.8 Mandatory Prepayments.
          (a) Equity and Debt Issuances. Upon receipt on or after the Closing
Date by any Loan Party or any of its Subsidiaries of Net Cash Proceeds arising
from (i) the issuance or Sale by Parent of its own Stock (other than any
issuance of common Stock of Parent occurring in the ordinary course of business
to any director, member of the management or employee or consultant of the
Parent or its Subsidiaries), Parent or the Borrower shall immediately pay or
cause to be paid to the Administrative Agent an amount equal to 50% of such Net
Cash Proceeds or (ii) the incurrence by any Loan Party or any of its
Subsidiaries of Indebtedness of the type specified in clause (a) or (b) of the
definition thereof and which is not Permitted Indebtedness, the Borrower shall
immediately pay or cause to be paid to the Administrative Agent an amount equal
to 100% of such Net Cash Proceeds.
          (b) Asset Sales and Property Loss Events. Upon receipt on or after the
Closing Date by any Loan Party or any of its Subsidiaries of Net Cash Proceeds
arising from (i) any Sale by any Group Member of any of its property other than
Sales of its own Stock and Sales of property permitted pursuant to Section 8.4
(a), (b) or (c) resulting, in the aggregate with all such other Sales, in the
receipt by any of them of Net Cash Proceeds in excess of $1,000,000, or (ii) any
Property Loss Event with respect to any property of any Group Member to the
extent resulting, in the aggregate with all other such Property Loss Events, in
the receipt by any of them of Net Cash Proceeds in excess of $1,000,000, the
Borrower shall immediately pay or cause to be paid to the Administrative Agent
an amount equal to 100% of such Net Cash Proceeds; provided, however, that, upon
any such receipt, as long as no Event of Default shall be

37



--------------------------------------------------------------------------------



 



continuing, any Group Member may make Permitted Reinvestments with such Net Cash
Proceeds and the Borrower shall not be required to make or cause such payment to
the extent (x) such Net Cash Proceeds are intended to be used to make Permitted
Reinvestments and (y) on each Reinvestment Prepayment Date for such Net Cash
Proceeds, the Borrower shall pay or cause to be paid to the Administrative Agent
an amount equal to the Reinvestment Prepayment Amount applicable to such
Reinvestment Prepayment Date and such Net Cash Proceeds.
          (c) Excess Outstandings. On any date on which the aggregate principal
amount of Revolving Credit Outstandings exceeds the aggregate Revolving Credit
Commitments, the Borrower shall pay to the Administrative Agent an amount equal
to such excess.
          (d) Application of Payments. Any payments made to the Administrative
Agent pursuant to this Section 2.8 shall be applied to the Obligations in
accordance with Section 2.12(b).
          Section 2.9 Interest. (a) Rate. All Loans and the outstanding amount
of all other Obligations (other than pursuant to Secured Hedging Agreements)
shall bear interest, in the case of Loans, on the unpaid principal amount
thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full, except as otherwise provided in clause (c) below, as
follows: (i) in the case of Base Rate Loans, at a rate per annum equal to the
sum of the Base Rate and the Applicable Margin, each as in effect from time to
time, (ii) in the case of Eurodollar Rate Loans, at a rate per annum equal to
the sum of the Eurodollar Rate and the Applicable Margin, each as in effect for
the applicable Interest Period, and (iii) in the case of other Obligations, at a
rate per annum equal to the sum of the Base Rate and the Applicable Margin for
Revolving Loans that are Base Rate Loans, each as in effect from time to time.
          (b) Payments. Interest accrued shall be payable in arrears (i) if
accrued on the principal amount of any Loan, (A) at maturity (whether by
acceleration or otherwise), (B) if such Loan is a Term Loan, upon the payment or
prepayment of the principal amount on which such interest has accrued and (C)(1)
if such Loan is a Base Rate Loan (including a Swing Loan), on the last day of
each calendar quarter commencing on the first such day following the making of
such Loan, (2) if such Loan is a Eurodollar Rate Loan, on the last day of each
Interest Period applicable to such Loan and, if applicable, on each date during
such Interest Period occurring every 3 months from the first day of such
Interest Period and (ii) if accrued on any other Obligation, on demand from any
after the time such Obligation is due and payable (whether by acceleration or
otherwise).
          (c) Default Interest. Notwithstanding the rates of interest specified
in clause (a) above or elsewhere in any Loan Document, effective immediately
upon (A) the occurrence of any Event of Default under Section 9.1(e)(ii) or
(B) the delivery of a notice by the Administrative Agent or the Required Lenders
to the Borrower during the continuance of any other Event of Default and, in
each case, for as long as such Event of Default shall be continuing, the
principal balance of all Obligations (including any Obligation that bears
interest by reference to the rate applicable to any other Obligation) then due
and payable shall bear interest at a rate that is 2% per annum in excess of the
interest rate applicable to such Obligations from time to time, payable on
demand or, in the absence of demand, on the date that would otherwise be
applicable.

38



--------------------------------------------------------------------------------



 



          (d) Interest Act (Canada). For purposes of disclosure pursuant to the
Interest Act (Canada), the annual rates of interest or fees to which the rates
of interest or fees provided in this Agreement and the other Loan Documents (and
stated herein or therein, as applicable, to be computed on the basis of a
360 day year in respect of LIBOR Rate Loans denominated in Dollars or a 365 or
366 day year in respect of all other Loans or any other period of time less than
a calendar year) are equivalent to the rates so determined multiplied by the
actual number of days in the applicable calendar year and divided by 360 or 365
or 366, as applicable, or such other period of time, respectively.
          (e) Maximum Rate. Anything herein to the contrary notwithstanding, the
guaranty obligations of the Parent hereunder shall be subject to the limitation
that payments of interest shall not be required, for any period for which
interest is computed hereunder, to the extent (but only to the extent) that
contracting for or receiving such payment by the respective Lender would be
contrary to the provisions of any law including, without limitation, Section 347
of the Criminal Code (Canada) applicable to such Lender limiting the highest
rate of interest which may be lawfully contracted for, charged or received by
such Lender, and in such event the Parent shall pay such Lender interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter such rate of interest payable hereunder
is less than the Maximum Lawful Rate, the Parent shall continue to pay interest
hereunder at the Maximum Lawful Rate until such time as the total interest
received by the Administrative Agent on behalf of Lenders, is equal to the total
interest that would have been received had such interest rate payable hereunder
been (but for the operation of this paragraph) any interest rate payable since
the Closing Date as otherwise provided in this Agreement.
          Section 2.10 Conversion and Continuation Options. (a) Option. The
Borrower may elect (i) in the case of any Eurodollar Rate Loan, (A) to continue
such Eurodollar Rate Loan or any portion thereof for an additional Interest
Period on the last day of the Interest Period applicable thereto and (B) to
convert such Eurodollar Rate Loan or any portion thereof into a Base Rate Loan
at any time on any Business Day, subject to the payment of any breakage costs
required by Section 2.16(a), and (ii) in the case of Base Rate Loans (other than
Swing Loans), to convert such Base Rate Loans or any portion thereof into
Eurodollar Rate Loans at any time on any Business Day upon 3 Business Days’
prior notice; provided, however, that, (x) for each Interest Period, the
aggregate amount of Eurodollar Rate Loans having such Interest Period must be an
integral multiple of $1,000,000 and (y) no conversion in whole or in part of
Base Rate Loans to Eurodollar Rate Loans and no continuation in whole or in part
of Eurodollar Rate Loans shall be permitted at any time at which (1) an Event of
Default shall be continuing and the Administrative Agent or the Required Lenders
shall have determined in their sole discretion not to permit such conversions or
continuations or (2) such continuation or conversion would be made during a
suspension imposed by Section 2.15. Borrower may not select any Interest Period
of more than one (1) month until the date which is the earlier of 90 days after
the Closing Date and completion of the syndication of the Loans as determined by
GE Capital Markets, Inc.
          (b) Procedure. Each such election shall be made by giving the
Administrative Agent at least 3 Business Days’ prior notice in substantially the
form of Exhibit F (a “Notice of

39



--------------------------------------------------------------------------------



 



Conversion or Continuation”) duly completed. The Administrative Agent shall
promptly notify each Lender of its receipt of a Notice of Conversion or
Continuation and of the options selected therein. If the Administrative Agent
does not receive a timely Notice of Conversion or Continuation from the Borrower
containing a permitted election to continue or convert any Eurodollar Rate Loan,
then, upon the expiration of the applicable Interest Period, such Loan shall be
automatically converted to a Base Rate Loan. Each partial conversion or
continuation shall be allocated ratably among the Lenders in the applicable
Facility in accordance with their Pro Rata Share.
          Section 2.11 Fees. (a) Unused Commitment Fee. The Borrower agrees to
pay to each Revolving Credit Lender a commitment fee on the actual daily amount
by which the Revolving Credit Commitment of such Lender exceeds its Pro Rata
Share of the sum of (i) the aggregate outstanding principal amount of Revolving
Loans and (ii) the outstanding amount of the L/C Obligations for all Letters of
Credit (the “Unused Commitment Fee”) from the Closing Date through the Revolving
Credit Termination Date at a rate per annum equal to the Applicable Margin,
payable in arrears (x) on the last day of each calendar quarter and (y) on the
Revolving Credit Termination Date.
          (b) Letter of Credit Fees. The Borrower agrees to pay, with respect to
all Letters of Credit issued by any L/C Issuer, (i) to such L/C Issuer, certain
fees, documentary and processing charges as separately agreed between the
Borrower and such L/C Issuer or otherwise in accordance with such L/C Issuer’s
standard schedule in effect at the time of determination thereof and (ii) to the
Administrative Agent, for the benefit of the Revolving Credit Lenders according
to their Pro Rata Shares, a fee accruing at a rate per annum equal to the
Applicable Margin for Revolving Loans that are Eurodollar Rate Loans on the
maximum undrawn face amount of such Letters of Credit, payable in arrears (A) on
the last day of each calendar quarter, ending after the issuance of such Letter
of Credit and (B) on the Revolving Credit Termination Date; provided, however,
that the fee payable under this clause (ii) shall be increased by 2% per annum
and shall be payable, in addition to be payable on any date it is otherwise
required to be paid hereunder, on demand effective immediately upon (x) the
occurrence of any Event of Default under Section 9.1(e)(ii) or (y) the delivery
of a notice by the Administrative Agent or the Required Lenders to the Borrower
during the continuance of any other Event of Default and, in each case, for as
long as such Event of Default shall be continuing.
          (c) Additional Fees. The Borrower shall pay to the Administrative
Agent and its Related Persons the additional fees described in the Fee Letter.
          Section 2.12 Application of Payments. (a) Application of Voluntary
Prepayments. Unless otherwise provided in this Section 2.12 or elsewhere in any
Loan Document, all payments and any other amounts received by the Administrative
Agent from or for the benefit of the Borrower shall be applied to repay the
Obligations as the Borrower designates.
          (b) Application of Mandatory Prepayments. Subject to the provisions of
clause (c) below with respect to the application of payments during the
continuance of an Event of Default, any payment made by the Borrower to the
Administrative Agent pursuant to Section 2.8 or any other prepayment of the
Obligations required to be applied in accordance with

40



--------------------------------------------------------------------------------



 



this clause (b) shall be applied first, (other than in respect of any payment
required pursuant to Section 2.8(c)) to repay the outstanding principal balance
of the Term Loans applied pro rata to the then remaining scheduled installments
of the Term Loan, second, to repay the outstanding principal balance of the
Revolving Loans and the Swing Loans, third, in the case of any payment required
pursuant to Section 2.8(c), to provide cash collateral to the extent and in the
manner in Section 9.3 and, then, any excess shall be retained by the Borrower.
          (c) Application of Payments During an Event of Default. Each of Parent
and the Borrower hereby irrevocably waives, and agrees to cause each Loan Party
and each other Group Member to waive, the right to direct the application during
the continuance of an Event of Default of any and all payments in respect of any
Obligation and any proceeds of Collateral and agrees that, notwithstanding the
provisions of clause (a) above, the Administrative Agent shall apply all
payments in respect of any Obligation, all funds on deposit in any Cash
Collateral Account and all other proceeds of Collateral (i) first, to pay
Obligations in respect of any cost or expense reimbursements, fees or
indemnities then due to the Administrative Agent (in its capacity as
Administrative Agent), (ii) second, to pay Obligations in respect of any cost or
expense reimbursements, fees or indemnities then due to the Lenders and the L/C
Issuers, (iii) third, to pay interest then due and payable in respect of the
Loans and L/C Reimbursement Obligations, (iv) fourth, to repay the outstanding
principal amounts of the Loans and L/C Reimbursement Obligations, to provide
cash collateral for Letters of Credit in the manner and to the extent described
in Section 9.3 and to pay amounts owing with respect to Secured Hedging
Agreements and (v) fifth, to the ratable payment of all other Obligations.
          (d) Application of Payments Generally. All payments that would
otherwise be allocated to the Revolving Credit Lenders pursuant to this
Section 2.12 shall instead be allocated first, to repay interest on Swing Loans,
on any portion of the Revolving Loans that the Administrative Agent may have
advanced on behalf of any Lender and on any L/C Reimbursement Obligation, in
each case for which the Administrative Agent or, as the case may be, the L/C
Issuer has not then been reimbursed by such Lender or the Borrower, second to
pay the outstanding principal amount of the foregoing obligations and third, to
repay the Revolving Loans. All repayments of any Revolving Loans or Term Loans
shall be applied first, to repay such Loans outstanding as Base Rate Loans and
then, to repay such Loans outstanding as Eurodollar Rate Loans, with those
Eurodollar Rate Loans having earlier expiring Interest Periods being repaid
prior to those having later expiring Interest Periods. All repayments of Term
Loans shall be applied to reduce ratably the remaining installments of such
outstanding principal amounts of the Term Loans. If sufficient amounts are not
available to repay all outstanding Obligations described in any priority level
set forth in this Section 2.12, the available amounts shall be applied, unless
otherwise expressly specified herein, to such Obligations ratably based on the
proportion of the Secured Parties’ interest in such Obligations. Any priority
level set forth in this Section 2.12 that includes interest shall include all
such interest, whether or not accruing after the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization or similar
proceeding, and whether or not a claim for post-filing or post-petition interest
is allowed in any such proceeding.
          Section 2.13 Payments and Computations. (a) Procedure. The Borrower
shall make each payment under any Loan Document not later than 11:00 a.m. on the
day when due to the Administrative Agent by wire transfer to the following
account (or at such other account or

41



--------------------------------------------------------------------------------



 



by such other means to such other address as the Administrative Agent shall have
notified the Borrower in writing within a reasonable time prior to such payment)
in immediately available Dollars and without setoff or counterclaim:
Deutsche Bank Trust Company Americas, New York, NY Account
Account Name: HH CASH FLOW COLLECTIONS
Account Number: 50271079
ABA: 021-001-033
Reference: GE Capital Re SXC Health Solutions Inc. CFN # HFS2725
The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.12. The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim. Each Revolving
Credit Lender shall make each payment for the account of any L/C Issuer or
Swingline Lender required pursuant to Section 2.3 or 2.4 (A) if the notice or
demand therefor was received by such Lender prior to 11:00 a.m. on any Business
Day, on such Business Day and (B) otherwise, on the Business Day following such
receipt. Payments received by the Administrative Agent after 11:00 a.m. shall be
deemed to be received on the next Business Day.
          (b) Computations of Interests and Fees. All computations of interest
and of fees shall be made by the Administrative Agent on the basis of a year of
360 days (or, in the case of Base Rate Loans whose interest rate is calculated
based on the rate set forth in clause (a) of the definition of “Base Rate”,
365/366 days), in each case for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
and fees are payable. Each determination of an interest rate or the amount of a
fee hereunder shall be made by the Administrative Agent (including
determinations of a Eurodollar Rate or Base Rate in accordance with the
definitions of “Eurodollar Rate” and “Base Rate”, respectively) and shall be
conclusive, binding and final for all purposes, absent manifest error.
          (c) Payment Dates. Whenever any payment hereunder shall be stated to
be due on a day other than a Business Day, the due date for such payment shall
be extended to the next succeeding Business Day without any increase in such
payment as a result of additional interest or fees; provided, however, that such
interest and fees shall continue accruing as a result of such extension of time.
          (d) Advancing Payments. Unless the Administrative Agent shall have
received notice from the Borrower to the Lenders prior to the date on which any
payment is due hereunder that the Borrower will not make such payment in full,
the Administrative Agent may assume that the Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to Base Rate Loans under the

42



--------------------------------------------------------------------------------



 



applicable Facility) for each day from the date such amount is distributed to
such Lender until the date such Lender repays such amount to the Administrative
Agent.
          Section 2.14 Evidence of Debt. (a) Records of Lenders. Each Lender
shall maintain in accordance with its usual practice accounts evidencing
Indebtedness of the Borrower to such Lender resulting from each Loan of such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. In
addition, each Lender having sold a participation in any of its Obligations or
having identified an SPV as such to the Administrative Agent, acting as agent of
the Borrower solely for this purpose and solely for tax purposes, shall
establish and maintain at its address referred to in Section 11.11 (or at such
other address as such Lender shall notify the Borrower) a record of ownership,
in which such Lender shall register by book entry (A) the name and address of
each such participant and SPV (and each change thereto, whether by assignment or
otherwise) and (B) the rights, interest or obligation of each such participant
and SPV in any Obligation, in any Commitment and in any right to receive any
payment hereunder.
          (b) Records of Administrative Agent. The Administrative Agent, acting
as agent of the Borrower solely for tax purposes and solely with respect to the
actions described in this Section 2.14, shall establish and maintain at its
address referred to in Section 11.11 (or at such other address as the
Administrative Agent may notify the Borrower) (A) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the interests (including any rights to receive payment hereunder) of the
Administrative Agent, each Lender and each L/C Issuer in the Term Loans and the
Revolving Credit Outstandings, each of their obligations under this Agreement to
participate in each Loan, Letter of Credit and L/C Reimbursement Obligation, and
any assignment of any such interest, obligation or right and (B) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Lenders and the L/C Issuers (and each change thereto
pursuant to Section 2.18 (Substitution of Lenders) and Section 11.2 (Assignments
and Participations; Binding Effect)), (2) the Commitments of each Lender, (3)
the amount of each Loan and each funding of any participation described in
clause (A) above, for Eurodollar Rate Loans, the Interest Period applicable
thereto, (4) the amount of any principal or interest due and payable or paid,
(5) the amount of the L/C Reimbursement Obligations due and payable or paid and
(6) any other payment received by the Administrative Agent from the Borrower and
its application to the Obligations.
          (c) Registered Obligations. Notwithstanding anything to the contrary
contained in this Agreement, the Loans (including any Notes evidencing such
Loans and, in the case of Revolving Loans, the corresponding obligations to
participate in L/C Obligations and Swing Loans) and the L/C Reimbursement
Obligations are registered obligations, the right, title and interest of the
Lenders and the L/C Issuers and their assignees in and to such Loans or L/C
Reimbursement Obligations, as the case may be, shall be transferable only upon
notation of such transfer in the Register and no assignment thereof shall be
effective until recorded therein. This Section 2.14 and Section 11.2 shall be
construed so that the Loans and L/C Reimbursement Obligations are at all times
maintained in “registered form” within the meaning of Sections 163(f), 871(h)(2)
and 881(c)(2) of the Code and any related regulations (and any successor
provisions).

43



--------------------------------------------------------------------------------



 



          (d) Prima Facie Evidence. The entries made in the Register and in the
accounts maintained pursuant to clauses (a) and (b) above shall, to the extent
permitted by applicable Requirements of Law, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, however,
that no error in such account and no failure of any Lender or the Administrative
Agent to maintain any such account shall affect the obligations of any Loan
Party to repay the Loans in accordance with their terms. In addition, the Loan
Parties, the Administrative Agent, the Lenders and the L/C Issuers shall treat
each Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrower, the Administrative Agent, such Lender or such L/C Issuer
at any reasonable time and from time to time upon reasonable prior notice. No
Lender or L/C Issuer shall, in such capacity, have access to or be otherwise
permitted to review any information in the Register other than information with
respect to such Lender or L/C Issuer unless otherwise agreed by the
Administrative Agent.
          (e) Notes. Upon any Lender’s request, the Borrower shall promptly
execute and deliver Notes to such Lender evidencing the Loans of such Lender in
a Facility and substantially in the form of Exhibit B; provided, however, that
only one Note for each Facility shall be issued to each Lender, except (i) to an
existing Lender exchanging existing Notes to reflect changes in the Register
relating to such Lender, in which case the new Notes delivered to such Lender
shall be dated the date of the original Notes and (ii) in the case of loss,
destruction or mutilation of existing Notes and similar circumstances. Each
Note, if issued, shall only be issued as means to evidence the right, title or
interest of a Lender or a registered assignee in and to the related Loan, as set
forth in the Register, and in no event shall any Note be considered a bearer
instrument or obligation.
          Section 2.15 Suspension of Eurodollar Rate Option. Notwithstanding any
provision to the contrary in this Article II, the following shall apply:
          (a) Interest Rate Unascertainable, Inadequate or Unfair. In the event
that (A) the Administrative Agent determines that adequate and fair means do not
exist for ascertaining the applicable interest rates by reference to which the
Eurodollar Rate is determined or (B) the Required Lenders notify the
Administrative Agent that the Eurodollar Rate for any Interest Period will not
adequately reflect the cost to the Lenders of making or maintaining such Loans
for such Interest Period, the Administrative Agent shall promptly so notify the
Borrower and the Lenders, whereupon the obligation of each Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause (c)
below until the Administrative Agent shall notify the Borrower that the Required
Lenders have determined that the circumstances causing such suspension no longer
exist.
          (b) Illegality. If the introduction of, or any change in or in the
interpretation of, any Requirement of Law after the date of this Agreement shall
make it unlawful, or any Governmental Authority shall assert that it is
unlawful, for any Lender or its applicable lending office to make Eurodollar
Rate Loans or to continue to fund or maintain Eurodollar Rate Loans, then, on
notice thereof and demand therefor by such Lender to the Borrower through the
Administrative Agent, the obligation of such Lender to make or to continue
Eurodollar Rate Loans shall be suspended as provided in clause (c) below until
such condition ceases to exist.

44



--------------------------------------------------------------------------------



 



          (c) Effect of Suspension. If the obligation of any Lender to make or
to continue Eurodollar Rate Loans is suspended, (A) the obligation of such
Lender to convert Base Rate Loans into Eurodollar Rate Loans shall be suspended,
(B) such Lender shall make a Base Rate Loan at any time such Lender would
otherwise be obligated to make a Eurodollar Rate Loan, (C) the Borrower may
revoke any pending Notice of Borrowing or Notice of Conversion or Continuation
to make or continue any Eurodollar Rate Loan or to convert any Base Rate Loan
into a Eurodollar Rate Loan and (D) each Eurodollar Rate Loan of such Lender
shall automatically and immediately (or, in the case of any suspension pursuant
to clause (a) above, on the last day of the current Interest Period thereof) be
converted into a Base Rate Loan.
          Section 2.16 Breakage Costs; Increased Costs; Capital Requirements.
(a) Breakage Costs. The Borrower shall compensate each Lender, upon demand from
such Lender to such Borrower (with copy to the Administrative Agent), for all
Liabilities (including, in each case, those incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to prepare to fund, to fund or to maintain the Eurodollar Rate Loans of such
Lender to the Borrower but excluding any loss of the Applicable Margin on the
relevant Loans) that such Lender may incur (A) to the extent, for any reason
other than solely by reason of such Lender being a Non-Funding Lender, a
proposed Borrowing, conversion into or continuation of Eurodollar Rate Loans
does not occur on a date specified therefor in a Notice of Borrowing or a Notice
of Conversion or Continuation or in a similar request made by telephone by the
Borrower, (B) to the extent any Eurodollar Rate Loan is paid (whether through a
scheduled, optional or mandatory prepayment) or converted to a Base Rate Loan
(including because of Section 2.15) on a date that is not the last day of the
applicable Interest Period or (C) as a consequence of any failure by the
Borrower to repay Eurodollar Rate Loans when required by the terms hereof. For
purposes of this clause (a), each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it using a matching deposit or other borrowing in
the London interbank market.
          (b) Increased Costs. If at any time after the date hereof, the
adoption of, or any change in or in the interpretation, application or
administration of, or compliance with, any Requirement of Law (other than any
imposition or increase of Eurodollar Reserve Requirements) from any Governmental
Authority shall have the effect of (i) increasing the cost to any such Lender of
making, funding or maintaining any Eurodollar Rate Loan or to agree to do so or
of participating, or agreeing to participate, in extensions of credit,
(ii) increasing the cost to such L/C Issuer of Issuing or maintaining any Letter
of Credit or of agreeing to do so or (iii) imposing any other cost to such
Lender or L/C Issuer with respect to compliance with its obligations under any
Loan Document, then, upon demand by such Lender or L/C Issuer (with copy to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender or L/C Issuer amounts sufficient to compensate such
Lender or L/C Issuer for such increased cost.
          (c) Increased Capital Requirements. If at any time after the date
hereof, the adoption of, or any change in or in the interpretation, application
or administration of, or compliance with, any Requirement of Law (other than any
imposition or increase of Eurodollar Reserve Requirements) from any Governmental
Authority regarding capital adequacy, reserves, special deposits, compulsory
loans, insurance charges against property of, deposits with or for the account
of, Obligations owing to, or other credit extended or participated in by, any
Lender

45



--------------------------------------------------------------------------------



 



or L/C Issuer or any similar requirement (in each case other than any imposition
or increase of Eurodollar Reserve Requirements) shall have the effect of
reducing the rate of return on the capital of such Lender’s or L/C Issuer (or
any corporation controlling such Lender or L/C Issuer) as a consequence of its
obligations under or with respect to any Loan Document or Letter of Credit to a
level below that which, taking into account the capital adequacy policies of
such Lender, L/C Issuer or corporation, such Lender, L/C Issuer or corporation
could have achieved but for such adoption or change, then, upon demand from time
to time by such Lender or L/C Issuer (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender amounts sufficient to compensate such Lender for such
reduction.
          (d) Compensation Certificate. Each demand for compensation under this
Section 2.16 shall be accompanied by a certificate of the Lender or L/C Issuer
claiming such compensation, setting forth in reasonable detail the amounts to be
paid hereunder, which certificate shall be conclusive, binding and final for all
purposes, absent manifest error. In determining such amount, such Lender or L/C
Issuer may use any reasonable averaging and attribution methods. Notwithstanding
the foregoing, the Borrower shall not be required to compensate a Lender or L/C
Issuer for any increased costs or reduction incurred more than 180 days prior to
the date that such Lender or L/C Issuer notifies the Borrower of the event
giving rise to such increased costs or reduction and its intention to claim
compensation therefor. Furthermore, if any change in a Requirement of Law giving
rise to such increased costs or reductions is retroactive, then the 180-day
period referred to above shall be extended to include the 2 year period of
retroactive effect thereof.
          Section 2.17 Taxes. (a) Payments Free and Clear of Taxes. Except as
otherwise provided in this Section 2.17, each payment by any Loan Party under
any Loan Document shall be made free and clear of all present or future taxes,
levies, imposts, deductions, charges or withholdings and all liabilities with
respect thereto (and without deduction for any of them) (collectively, but
excluding the taxes set forth in clauses (i) and (ii) below, the “Taxes”) other
than for (i) taxes measured by net income (including branch profits taxes) and
franchise taxes imposed in lieu of net income taxes, in each case imposed on any
Secured Party as a result of a present or former connection between such Secured
Party and the jurisdiction of the Governmental Authority imposing such tax or
any political subdivision or taxing authority thereof or therein (other than
such connection arising solely from any Secured Party having executed, delivered
or performed its obligations or received a payment under, or enforced, any Loan
Document) or (ii) taxes that are directly attributable to the failure (other
than as a result of a change in any Requirement of Law) by any Secured Party to
deliver the documentation required to be delivered pursuant to clause (f) below.
          (b) Gross-Up. If any Taxes shall be required by law to be deducted
from or in respect of any amount payable under any Loan Document (other than any
Secured Hedging Agreement) to any Secured Party (i) such amount shall be
increased as necessary to ensure that, after all required deductions for Taxes
are made (including deductions applicable to any increases to any amount under
this Section 2.17), such Secured Party receives the amount it would have
received had no such deductions been made, (ii) the relevant Loan Party shall
make such deductions, (iii) the relevant Loan Party shall timely pay the full
amount deducted to the relevant taxing authority or other authority in
accordance with applicable Requirements of Law

46



--------------------------------------------------------------------------------



 



and (iv) within 30 days after such payment is made, the relevant Loan Party
shall deliver to the Administrative Agent an original or certified copy of a
receipt evidencing such payment; provided, however, that no such increase shall
be made with respect to, and no Loan Party shall be required to indemnify any
such Secured Party pursuant to clause (d) below for, withholding taxes to the
extent that the obligation to withhold amounts existed on the date that such
Secured Party became a “Secured Party” under this Agreement in the capacity
under which such Secured Party makes a claim under this clause (b), except in
each case to the extent such Secured Party is a direct or indirect assignee
(other than pursuant to Section 2.18 (Substitution of Lenders)) of any other
Secured Party that was entitled, at the time the assignment of such other
Secured Party became effective, to receive additional amounts under this clause
(b).
          (c) Other Taxes. In addition, the Borrower agrees to pay, and
authorizes the Administrative Agent to pay in its name, any stamp, documentary,
excise or property tax, charges or similar levies imposed by any applicable
Requirement of Law or Governmental Authority and all Liabilities with respect
thereto (including by reason of any delay in payment thereof), in each case
arising from the execution, delivery or registration of, or otherwise with
respect to, any Loan Document or any transaction contemplated therein
(collectively, “Other Taxes”). The Swingline Lender may, without any need for
notice, demand or consent from the Borrower, by making funds available to the
Administrative Agent in the amount equal to any such payment, make a Swing Loan
to the Borrower in such amount, the proceeds of which shall be used by the
Administrative Agent in whole to make such payment. Within 30 days after the
date of any payment of Taxes or Other Taxes by any Loan Party, the Borrower
shall furnish to the Administrative Agent, at its address referred to in
Section 11.11, the original or a certified copy of a receipt evidencing payment
thereof.
          (d) Indemnification. The Borrower shall reimburse and indemnify,
within 30 days after receipt of demand therefor (with copy to the Administrative
Agent), each Secured Party for all Taxes and Other Taxes (including any Taxes
and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 2.17) paid by such Secured Party and any Liabilities (other than taxes
set forth in clauses (i) and (ii) of Section 2.17(a)) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. A certificate of the Secured Party (or of the Administrative
Agent on behalf of such Secured Party) claiming any compensation under this
clause (d), setting forth in reasonable detail the amounts to be paid thereunder
and delivered to the Borrower with copy to the Administrative Agent, shall be
conclusive, binding and final for all purposes, absent manifest error. In
determining such amount, the Administrative Agent and such Secured Party may use
any reasonable averaging and attribution methods.
          (e) Mitigation. Any Lender claiming any additional amounts payable
pursuant to this Section 2.17 shall use its reasonable efforts (consistent with
its internal policies and Requirements of Law) to change the jurisdiction of its
lending office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.
          (f) Tax Forms. (i) Each Non-U.S. Lender Party that, at any of the
following times, is entitled to an exemption from United States withholding tax
or, after a change in any

47



--------------------------------------------------------------------------------



 



Requirement of Law, is subject to such withholding tax at a reduced rate under
an applicable tax treaty, shall (w) on or prior to the date such Non-U.S. Lender
Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the date
on which any such form or certification expires or becomes obsolete, (y) after
the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (i) and
(z) from time to time if requested by the Borrower or the Administrative Agent
(or, in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of each of the following, as
applicable: (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) or any successor forms, (B) in the case of a Non-U.S.
Lender Party claiming exemption under Sections 871(h) or 881(c) of the Code,
Form W-8BEN (claiming exemption from U.S. withholding tax under the portfolio
interest exemption) or any successor form and a certificate in form and
substance acceptable to the Administrative Agent that such Non-U.S. Lender Party
is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (C) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Non-U.S.
Lender Party to such exemption from United States withholding tax or reduced
rate with respect to all payments to be made to such Non-U.S. Lender Party under
the Loan Documents. Unless the Borrower and the Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Loan Parties and the Administrative Agent shall
withhold amounts required to be withheld by applicable Requirements of Law from
such payments at the applicable statutory rate.
          (ii) Each U.S. Lender Party shall (A) on or prior to the date such
U.S. Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to
the date on which any such form or certification expires or becomes obsolete,
(C) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower or the Administrative Agent
(or, in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of Form W-9 (certifying that
such U.S. Lender Party is entitled to an exemption from U.S. backup withholding
tax) or any successor form.
          (iii) Each Lender having sold a participation in any of its
Obligations or identified an SPV as such to the Administrative Agent shall
collect from such participant or SPV the documents described in this clause (f)
and provide them to the Administrative Agent.
          Section 2.18 Substitution of Lenders. (a) Substitution Right. In the
event that any Lender in any Facility (an “Affected Lender”), (i) makes a claim
under clause (b) (Increased Costs) or (c) (Increased Capital Requirements) of
Section 2.16, (ii) notifies the Borrower pursuant to Section 2.15(b)
(Illegality) that it becomes illegal for such Lender to continue to fund

48



--------------------------------------------------------------------------------



 



or make any Eurodollar Rate Loan in such Facility, (iii) makes a claim for
payment pursuant to Section 2.17(b) (Taxes), (iv) becomes a Non-Funding Lender
with respect to such Facility or (v) does not consent to any amendment, waiver
or consent to any Loan Document for which the consent of the Required Lenders is
obtained but that requires the consent of other Lenders in such Facility, the
Borrower may either pay in full such Affected Lender with respect to amounts due
in such Facility with the consent of the Administrative Agent or substitute for
such Affected Lender in such Facility any Lender or any Affiliate or Approved
Fund of any Lender or any other Person acceptable (which acceptance shall not be
unreasonably withheld or delayed) to the Administrative Agent (in each case, a
“Substitute Lender”).
          (b) Procedure. To substitute such Affected Lender or pay in full the
Obligations owed to such Affected Lender under such Facility, the Borrower shall
deliver a notice to the Administrative Agent and such Affected Lender. The
effectiveness of such payment or substitution shall be subject to the delivery
to the Administrative Agent by the Borrower (or, as may be applicable in the
case of a substitution, by the Substitute Lender) of (i) payment for the account
of such Affected Lender, of, to the extent accrued through, and outstanding on,
the effective date for such payment or substitution, all Obligations owing to
such Affected Lender with respect to such Facility (including those that will be
owed because of such payment and all Obligations that would be owed to such
Lender if it was solely a Lender in such Facility), (ii) in the case of a
payment in full of the Obligations owing to such Affected Lender in the
Revolving Credit Facility, payment of any amount that, after giving effect to
the termination of the Commitment of such Affected Lender, is required to be
paid pursuant to Section 2.8(c) (Excess Outstandings) and (iii) in the case of a
substitution, (A) payment of the assignment fee set forth in Section 11.2(c) and
(B) an assumption agreement in form and substance satisfactory to the
Administrative Agent whereby the Substitute Lender shall, among other things,
agree to be bound by the terms of the Loan Documents and assume the Commitment
of the Affected Lender under such Facility.
          (c) Effectiveness. Upon satisfaction of the conditions set forth in
clause (b) above, the Administrative Agent shall record such substitution or
payment in the Register, whereupon (i) in the case of any payment in full in any
Facility, such Affected Lender’s Commitments in such Facility shall be
terminated and (ii) in the case of any substitution in any Facility, (A) the
Affected Lender shall sell and be relieved of, and the Substitute Lender shall
purchase and assume, all rights and claims of such Affected Lender under the
Loan Documents with respect to such Facility, except that the Affected Lender
shall retain such rights expressly providing that they survive the repayment of
the Obligations and the termination of the Commitments, (B) the Substitute
Lender shall become a “Lender” hereunder having a Commitment in such Facility in
the amount of such Affected Lender’s Commitment in such Facility and (C) the
Affected Lender shall execute and deliver to the Administrative Agent an
Assignment to evidence such substitution and deliver any Note in its possession
with respect to such Facility; provided, however, that the failure of any
Affected Lender to execute any such Assignment or deliver any such Note shall
not render such sale and purchase (or the corresponding assignment) invalid.

49



--------------------------------------------------------------------------------



 



ARTICLE 3
CONDITIONS TO LOANS AND LETTERS OF CREDIT
          Section 3.1 Conditions Precedent to Initial Loans and Letters of
Credit. The obligation of each Lender to make any Loan on the Closing Date and
the obligation of each L/C Issuer to Issue any Letter of Credit on the Closing
Date is subject to the satisfaction or due waiver of each of the following
conditions precedent:
          (a) Certain Documents. The Administrative Agent shall have received on
or prior to the Closing Date each of the following, each dated the Closing Date
unless otherwise agreed by the Administrative Agent, in form and substance
satisfactory to the Administrative Agent:
          (i) this Agreement duly executed by Parent, the Borrower and Merger
Sub and, for the account of each Lender having requested the same by notice to
the Administrative Agent and the Borrower received by each at least 3 Business
Days prior to the Closing Date (or such later date as may be agreed by the
Borrower), Notes in each applicable Facility conforming to the requirements set
forth in Section 2.14(e);
          (ii) the Guaranty and Security Agreement, duly executed by each
Guarantor, other than the Parent, together with (A) copies of UCC, Intellectual
Property and other appropriate search reports and of all effective prior filings
listed therein, together with evidence of the termination of such prior filings
and other documents with respect to the priority of the security interest of the
Administrative Agent in the Collateral, in each case as may be reasonably
requested by the Administrative Agent, (B) all documents representing all
Securities being pledged pursuant to such Guaranty and Security Agreement and
related undated powers or endorsements duly executed in blank and (C) all
Control Agreements that, in the reasonable judgment of the Administrative Agent,
are required for the Loan Parties to comply with the Loan Documents as of the
Closing Date, each duly executed by, in addition to the applicable Loan Party,
the applicable financial institution;
          (iii) the Canadian Guaranty and Security Agreement, duly executed by
the Parent, together with (A) copies of Intellectual Property and other
appropriate search reports and of all effective prior filings listed therein,
together with evidence of the termination of such prior filings and other
documents with respect to the priority of the security interest of the
Administrative Agent in the Collateral, in each case as may be reasonably
requested by the Administrative Agent, (B) all documents representing all
Securities being pledged pursuant to such Canadian Guaranty and Security
Agreement and related undated powers or endorsements duly executed in blank and
(C) all Control Agreements that, in the reasonable judgment of the
Administrative Agent, are required for the Loan Parties to comply with the Loan
Documents as of the Closing Date, each duly executed by, in addition to the
applicable Loan Party, the applicable financial institution;
          (iv) [Intentionally Omitted];

50



--------------------------------------------------------------------------------



 



          (v) duly executed favorable opinions of Sidley Austin LLP, counsel to
the Loan Parties in New York, Haynes and Boone LLP, counsel to the Borrower in
Texas, Heenan Blaikie LLP, counsel to the Parent in Ontario and Lackowicz, Shier
& Hoffman, counsel to the Parent in the Yukon Territory, each addressed to the
Administrative Agent, the L/C Issuers and the Lenders and addressing such
matters as the Administrative Agent may reasonably request;
          (vi) a copy of each Constituent Document of each Loan Party that is on
file with any Governmental Authority in any jurisdiction, certified as of a
recent date by such Governmental Authority, together with, if applicable,
certificates attesting to the good standing of such Loan Party in such
jurisdiction and each other jurisdiction where such Loan Party is qualified to
do business as a foreign entity or where such qualification is necessary (and,
if appropriate in any such jurisdiction, related tax certificates);
          (vii) a certificate of the secretary or other officer of each Loan
Party in charge of maintaining books and records of such Loan Party certifying
as to (A) the names and signatures of each officer of such Loan Party authorized
to execute and deliver any Loan Document, (B) the Constituent Documents of such
Loan Party attached to such certificate are complete and correct copies of such
Constituent Documents as in effect on the date of such certification (or, for
any such Constituent Document delivered pursuant to clause (v) above, that there
have been no changes from such Constituent Document so delivered) and (C) the
resolutions of such Loan Party’s board of directors or other appropriate
governing body approving and authorizing the execution, delivery and performance
of each Loan Document to which such Loan Party is a party;
          (viii) a certificate of a Responsible Officer of the Borrower to the
effect that (A) each condition set forth in Section 3.2(b) has been satisfied,
(B) both the Loan Parties taken as a whole and the Borrower are Solvent after
giving effect to the initial Loans and Letters of Credit, the consummation of
the Related Transactions, the application of the proceeds thereof in accordance
with Section 7.9 and the payment of all estimated legal, accounting and other
fees and expenses related hereto and thereto and (C) attached thereto are
complete and correct copies of the Acquisition Agreement, its schedules and
exhibits thereto;
          (ix) insurance certificates in form and substance reasonably
satisfactory to the Administrative Agent demonstrating that the insurance
policies required by Section 7.5 are in full force and effect and have all
endorsements required by such Section 7.5; and
          (x) such other documents and information as any Lender through the
Administrative Agent may reasonably request.
          (b) Fee and Expenses. There shall have been paid to the Administrative
Agent, for the account of the Administrative Agent, its Related Persons, any L/C
Issuer or any Lender, as the case may be, all fees and all reimbursements of
costs or expenses, in each case due and payable under any Loan Document on or
before the Closing Date.

51



--------------------------------------------------------------------------------



 



          (c) Consents. Each Group Member shall have received all consents and
authorizations required pursuant to any material Contractual Obligation with any
other Person and shall have obtained all Permits of, and effected all notices to
and filings with, any Governmental Authority, in each case, as may be necessary
in connection with the consummation of the transactions contemplated in any Loan
Document or Related Document (including the Related Transactions).
          (d) Related Transactions. The Administrative Agent shall be satisfied
that, subject only the funding of the initial Loans hereunder and the use of
proceeds thereof, (A) (i) if the Acquisition is structured as a One Step Merger,
the One Step Merger shall have been or shall substantially concurrently be
consummated in accordance with the terms of the Acquisition Agreement, without
giving effect to any modifications, amendments, express waivers or consents
thereto that are materially adverse to the Lenders (including without limitation
the definition of “Company Material Adverse Effect” therein) without the consent
of Administrative Agent (which consent shall not be unreasonably withheld,
delayed or conditioned) and concurrently with consummation of the One Step
Merger, the Acquired Company and its Domestic Subsidiaries shall take any and
all actions necessary or desirable, in the Administrative Agent’s judgment, to
become parties as Guarantors to this Agreement, the Guaranty and Security
Agreement and each other relevant Loan Document; or (ii) if the Acquisition is
structured as an Exchange Offer and Second Step Merger, Merger Sub shall have
accepted for payment the shares tendered and not withdrawn in the Exchange Offer
(the date of such acceptance, the “Acceptance Date”) and all the conditions to
the Exchange Offer shall have been satisfied in accordance with the terms of the
Acquisition Agreement, without giving effect to any modifications, amendments,
express waivers or consents thereto that are materially adverse to the Lenders
(including without limitation the provisions of Section 1.4, Top-Up Option, or
definitions of “Minimum Contribution” and “Company Material Adverse Effect”
therein) without the consent of Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) and (B) all obligations under the
Existing Credit Agreement will have been repaid in full, as evidenced by a
payoff letter duly executed and delivered by the Acquired Company and the
Existing Agent.
          (e) Equity. The Exchange Ratio (as such term is defined in the
Acquisition Agreement) shall be 0.217.
          (f) Receipt of Financial Statements. Administrative Agent shall have
received (a) to the extent available, audited consolidated Financial Statements
of Parent for the fiscal period ending December 31, 2007, which statements shall
be unqualified, (b) as soon as available, interim unaudited monthly consolidated
Financial Statements of Parent for each fiscal month ended after December 31,
2007 and (c) as soon as available, interim unaudited monthly consolidated
Financial Statements of Acquired Company for each fiscal month ended after
October 31, 2007.
          (g) Receipt of Pro Forma Financial Statements and Business Plan.
Administrative Agent shall have received and be satisfied with (a) a pro forma
estimated balance sheet of Parent and its Subsidiaries at the Closing Date after
giving effect to the Transaction and the transactions contemplated thereby, and
(b) Borrower’s business plan which shall include a financial forecast on a
quarterly basis for the first twelve months after the Closing Date and on

52



--------------------------------------------------------------------------------



 



an annual basis thereafter through 2014 prepared by Borrower’s management.
Administrative Agent acknowledges that the pro forma balance sheet and business
plan that it has received as of February 25, 2008 are satisfactory.
          (h) No Defaults. There shall not occur as a result of, and after
giving effect to, the consummation of the Acquisition and the funding of the
Facilities, a default (or any event which with the giving of notice or lapse of
time or both will be a default) under any of Borrower’s, the Guarantors’ or
their respective subsidiaries’ material debt instruments and other material
agreements.
          (i) Minimum EBITDA; Maximum Leverage. The consolidated adjusted EBITDA
(with adjustments for Borrower for loss on disposal of capital assets of
$133,000 and severance costs of $719,000 and adjustments for the Acquired
Company for impairment loss of $752,000, one-time termination benefits of
$2,941,000, consulting fees of $1,128,000, rebate error of $456,000 and
non-recurring legal costs of $1,051,000) of Parent and the Acquired Company for
the twelve fiscal month period most recently ended prior to the Closing Date
shall be no less than $28.0 million. The Consolidated Leverage Ratio of Parent
and Acquired Company on the Closing Date after giving effect to the initial
borrowing under the Facilities and the other transactions described herein shall
not exceed 1.80 to 1.00.
          (j) No Material Adverse Effect. There shall not have been any events,
circumstances, developments or other changes in facts that would, in the
aggregate, have (a) a “Company Material Adverse Effect” (as defined in the
Acquisition Agreement), or (b) an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (i) since December 31, 2006, the financial condition, business, performance,
operations or property of Borrower and its subsidiaries, taken as a whole,
(ii) the ability of Borrower or any Guarantor to perform its obligations under
any Loan Document and (iii) the validity or enforceability of any Loan Document
or the rights and remedies of the Administrative Agent, the Lenders and the
other Secured Parties under any Loan Document.
          Section 3.2 Conditions Precedent to Each Loan and Letter of Credit.
The obligation of each Lender on any date (including the Closing Date) to make
any Loan and of each L/C Issuer on any date (including the Closing Date) to
Issue any Letter of Credit is subject to the satisfaction of each of the
following conditions precedent:
          (a) Request. The Administrative Agent (and, in the case of any
Issuance, the relevant L/C Issuer) shall have received, to the extent required
by Article II, a written, timely and duly executed and completed Notice of
Borrowing, Swingline Request or, as the case may be, L/C Request.
          (b) Representations and Warranties; No Defaults. The following
statements shall be true on such date, both before and after giving effect to
such Loan or, as applicable, such Issuance: (i) the representations and
warranties set forth in any Loan Document shall be true and correct in all
material respects on and as of such date or, to the extent such representations
and warranties expressly relate to an earlier date, on and as of such earlier
date and (ii) no Default shall be continuing.

53



--------------------------------------------------------------------------------



 



The representations and warranties set forth in any Notice of Borrowing,
Swingline Request or L/C Request (or any certificate delivered in connection
therewith) shall be deemed to be made again on and as of the date of the
relevant Loan or Issuance and the acceptance of the proceeds thereof or of the
delivery of the relevant Letter of Credit.
          Section 3.3 Determinations of Initial Borrowing Conditions. For
purposes of determining compliance with the conditions specified in Section 3.1,
each Lender shall be deemed to be satisfied with each document and each other
matter required to be satisfactory to such Lender unless, prior to the Closing
Date, the Administrative Agent receives notice from such Lender specifying such
Lender’s objections and such Lender has not made available its Pro Rata Share of
any Borrowing scheduled to be made on the Closing Date.
          Section 3.4 Conditions to Closing. The conditions set forth in
Sections 3.1 and 3.2 as they relate to initial loans and Letters of Credit shall
be satisfied on or prior to May 13, 2007. A failure of this Agreement to become
effective on or prior to such date shall not affect the terms, conditions and
other provisions of the Commitment Letter dated February 25, 2008, between GE
Capital and the Borrower.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
          To induce the Lenders, the L/C Issuers and the Administrative Agent to
enter into the Loan Documents, each of Parent and the Borrower (and, to the
extent set forth in any other Loan Document, each other Loan Party) represents
and warrants to each of them each of the following on and as of each date
applicable pursuant to Section 3.2:
          Section 4.1 Corporate Existence; Compliance with Law. Each Group
Member (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) is duly qualified to do
business as a foreign entity and in good standing under the laws of each
jurisdiction where such qualification is necessary, except where the failure to
be so qualified or in good standing would not, in the aggregate, have a Material
Adverse Effect, (c) has all requisite power and authority and the legal right to
own, pledge, mortgage and operate its property, to lease or sublease any
property it operates under lease or sublease and to conduct its business as now
or currently proposed to be conducted, (d) is in compliance with its Constituent
Documents, (e) is in compliance with all applicable Requirements of Law except
where the failure to be in compliance would not have a Material Adverse Effect
and (f) has all necessary Permits from or by, has made all necessary filings
with, and has given all necessary notices to, each Governmental Authority having
jurisdiction, to the extent required for such ownership, lease, sublease,
operation, occupation or conduct of business, except where the failure to obtain
such Permits, make such filings or give such notices would not, in the
aggregate, have a Material Adverse Effect.
          Section 4.2 Loan and Related Documents. (a) Power and Authority. The
execution, delivery and performance by each Loan Party of the Loan Documents and
Related Documents to which it is a party and the consummation of the Related
Transactions and other

54



--------------------------------------------------------------------------------



 



transactions contemplated therein (i) are within such Loan Party’s corporate or
similar powers and, at the time of execution thereof, have been duly authorized
by all necessary corporate and similar action (including, if applicable, consent
of holders of its Securities), (ii) do not (A) contravene such Loan Party’s
Constituent Documents, (B) violate any applicable Requirement of Law, (C)
conflict with, contravene, constitute a default or breach under, or result in or
permit the termination or acceleration of, any material Contractual Obligation
of any Loan Party or any of its Subsidiaries (including other Related Documents
or Loan Documents) other than those that would not, in the aggregate, have a
Material Adverse Effect and are not created or caused by, or a conflict, breach,
default or termination or acceleration event under, any Loan Document or
(D) result in the imposition of any Lien (other than a Permitted Lien) upon any
property of any Loan Party or any of its Subsidiaries and (iii) do not require
any Permit of, or filing with, any Governmental Authority or any consent of, or
notice to, any Person, other than (A) with respect to the Loan Documents, the
filings required to perfect the Liens created by the Loan Documents, (B) those
listed on Schedule 4.2 and that have been, or will be prior to the Closing Date,
obtained or made, copies of which have been, or will be prior to the Closing
Date, delivered to the Administrative Agent, and each of which on the Closing
Date will be in full force and effect, (C) with respect to the Acquisition,
those that, if not obtained, would not, in the aggregate, have a Material
Adverse Effect and (D) filings with the Securities and Exchange Commission and
the Canadian Securities Commission.
          (b) Due Execution and Delivery. From and after its delivery to the
Administrative Agent, each Loan Document and Related Document has been duly
executed and delivered to the other parties thereto by each Loan Party party
thereto, is the legal, valid and binding obligation of such Loan Party and is
enforceable against such Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
          (c) Related Documents. Each representation and warranty in each
Related Document is true and correct in all material respects and no default, or
event that, with the giving of notice or lapse of time or both, would constitute
a default, has occurred thereunder. As of the Closing Date, all applicable
waiting periods in connection with the Acquisition have expired or have been
terminated without any action being taken by any Governmental Authority
(including any requisite waiting period (and any extension thereof) under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976).
          Section 4.3 Ownership of Group Members. Set forth on Schedule 4.3 is a
complete and accurate list showing, as of the Closing Date, for each Group
Member and each Subsidiary of any Group Member and each joint venture of any of
them, its jurisdiction of organization, the number of shares of each class of
Stock authorized (if applicable), the number outstanding on the Closing Date and
the number and percentage of the outstanding shares of each such class owned
(directly or indirectly) by the Borrower or Parent. All outstanding Stock of
each of them has been validly issued, is fully paid and non-assessable (to the
extent applicable) and, except in the case of Parent, is owned beneficially and
of record by a Group Member (or, in the case of the Borrower, by Parent) free
and clear of all Liens other than the security interests created by the Loan
Documents and, in the case of joint ventures, Permitted Liens. There are no
Stock Equivalents with respect to the Stock of any Group Member (other

55



--------------------------------------------------------------------------------



 



than Parent) or any Subsidiary of any Group Member or any joint venture of any
of them and, as of the Closing Date, except as set forth on Schedule 4.3, there
are no Stock Equivalents with respect to the Stock of Parent. There are no
Contractual Obligations or other understandings to which any Group Member, any
Subsidiary of any Group Member or any joint venture of any of them is a party
with respect to (including any restriction on) the issuance, voting, Sale or
pledge of any Stock or Stock Equivalent of any Group Member or any such
Subsidiary or joint venture other than pursuant to employee stock options,
employee benefit plans, unvested shares and restricted stock issued pursuant to
such benefit plans.
          Section 4.4 Financial Statements. (a) Each of (i) the audited
Consolidated balance sheet of the Parent as at December 31, 2007 and the related
Consolidated statements of income, retained earnings and cash flows of the
Parent for the Fiscal Year then ended, certified by KPMG LLP, (ii) subject to
the absence of footnote disclosure and normal recurring year-end audit
adjustments, the unaudited Consolidated balance sheets of the Parent for each
fiscal month ended after December 31, 2007 and the related Consolidated
statements of income, retained earnings and cash flows of the Parent for the
portion of the Fiscal Year then ended, copies of each of which have been
furnished to the Administrative Agent and Lenders, fairly present in all
material respects the Consolidated financial position, results of operations and
cash flow of the Parent as at the dates indicated and for the periods indicated
in accordance with GAAP, (iii) the audited Consolidated balance sheet of the
Acquired Company as at June 30, 2007 and the related Consolidated statements of
income, retained earnings and cash flows of the Acquired Company for the Fiscal
Year then ended, certified by Ernst & Young LLP, and (iv) subject to the absence
of footnote disclosure and normal recurring year-end audit adjustments, the
unaudited Consolidated balance sheets of the Acquired Company for each fiscal
month ended after June 30, 2007 and the related Consolidated statements of
income, retained earnings and cash flows of the Acquired Company for the portion
of the Fiscal Year then ended, copies of each of which have been furnished to
the Administrative Agent and Lenders, fairly present in all material respects
the Consolidated financial position, results of operations and cash flow of the
Acquired Company as at the dates indicated and for the periods indicated in
accordance with GAAP.
          (b) On the Closing Date, (i) none of the Borrower or its Subsidiaries
has any material liability or other obligation (including Indebtedness, Guaranty
Obligations, contingent liabilities and liabilities for taxes, long-term leases
and unusual forward or long-term commitments) that is not reflected in the
Financial Statements referred to in clause (a)(i) or (ii) above or in the notes
thereto and not otherwise permitted by this Agreement, (ii) since the date of
the unaudited Financial Statements referenced in clause (a)(ii) above, there has
been no Sale of any material property of the Borrower and its Subsidiaries and
no purchase or other acquisition of any material property, (iii) none of the
Acquired Company or its Subsidiaries has any material liability or other
obligation (including Indebtedness, Guaranty Obligations, contingent liabilities
and liabilities for taxes, long-term leases and unusual forward or long-term
commitments) that is not reflected in the Financial Statements referred to in
clause (a)(iii) or (iv) above or in the notes thereto and not otherwise
permitted by this Agreement and (iv) since the date of the unaudited Financial
Statements referenced in clause (a)(iv) above, there has been no Sale of any
material property of the Acquired Company and its Subsidiaries and no purchase
or other acquisition of any material property.

56



--------------------------------------------------------------------------------



 



          (c) The Initial Projections have been prepared by the Borrower in
light of the past operations of the business of the Acquired Company and its
Subsidiaries and reflect projections for the 6 year period beginning on June 30,
2008 on a quarterly basis for the first year and on a year-by-year basis
thereafter. As of the Closing Date, the Initial Projections are based upon
estimates and assumptions stated therein, all of which the Borrower believes to
be reasonable and fair in light of conditions and facts known to the Borrower as
of the Closing Date and reflect the good faith, reasonable and fair estimates by
the Borrower of the future Consolidated financial performance of Parent and the
other information projected therein for the periods set forth therein (it being
understood and agreed that the Initial Projections are as to future events and
are not facts and are subject to significant uncertainties and contingencies
that may be beyond any Person’s control and actual results may differ materially
from the Initial Projections).
          (d) The unaudited Consolidated balance sheet of Parent (the “Pro Forma
Balance Sheet”) delivered to the Administrative Agent prior to the date hereof,
has been prepared as of February 25, 2008, and reflects as of such date, on a
Pro Forma Basis for the Related Transactions and the other transactions
contemplated herein to occur on the Closing Date, the Consolidated financial
condition of Parent, and the assumptions expressed therein are reasonable based
on the information available to Parent and the Borrower at such date and on the
Closing Date.
          Section 4.5 Material Adverse Effect. Since December 31, 2006, there
have been no events, circumstances, developments or other changes in facts that
would, in the aggregate, have a Material Adverse Effect.
          Section 4.6 Solvency. Both before and after giving effect to (a) the
Loans and Letters of Credit made or Issued on or prior to the date this
representation and warranty is made, (b) the disbursement of the proceeds of
such Loans, (c) the consummation of the Related Transactions and (d) the payment
and accrual of all transaction costs in connection with the foregoing, both the
Loan Parties taken as a whole and the Borrower are Solvent.
          Section 4.7 Litigation. There are no pending (or, to the knowledge of
any Group Member, threatened) actions, investigations, suits, proceedings,
audits, claims, demands, orders or disputes affecting the Parent, the Borrower
or any of its Subsidiaries with, by or before any Governmental Authority other
than those that cannot reasonably be expected to affect the Obligations, the
Loan Documents, the Letters of Credit, the Related Documents, the Related
Transactions and the other transactions contemplated therein and would not, in
the aggregate, have a Material Adverse Effect.
          Section 4.8 Taxes. All federal, state, local and foreign income and
franchise and other material tax returns, reports and statements (collectively,
the “Tax Returns”) required to be filed by Parent or any Tax Affiliate have been
filed with the appropriate Governmental Authorities in all jurisdictions in
which such Tax Returns are required to be filed, all such Tax Returns are true
and correct in all material respects, and all taxes, charges and other
impositions reflected therein or otherwise due and payable have been paid prior
to the date on which any Liability may be added thereto for non-payment thereof
except for those contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are maintained

57



--------------------------------------------------------------------------------



 



on the books of the Parent or appropriate Tax Affiliate as applicable in
accordance with GAAP. Except as set forth on Schedule 4.8, no Tax Return is
under audit or examination by any Governmental Authority and no notice of such
an audit or examination or any assertion of any claim for Taxes has been given
or made by any Governmental Authority. Proper and accurate amounts have been
withheld by Parent and each Tax Affiliate from their respective employees for
all periods in full and complete compliance with the tax, social security and
unemployment withholding provisions of applicable Requirements of Law and such
withholdings have been timely paid to the respective Governmental Authorities.
No Tax Affiliate has participated in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4(b) or has been a member of an
affiliated, combined or unitary group other than the group of which a Tax
Affiliate is the common parent.
          Section 4.9 Margin Regulations. The Borrower is not engaged in the
business of extending credit for the purpose of, and no proceeds of any Loan or
other extensions of credit hereunder will be used for the purpose of, buying or
carrying margin stock (within the meaning of Regulation U of the Federal Reserve
Board) or extending credit to others for the purpose of purchasing or carrying
any such margin stock, in each case in contravention of Regulation T, U or X of
the Federal Reserve Board.
          Section 4.10 No Burdensome Obligations; No Defaults. No Group Member
is a party to any Contractual Obligation, no Group Member has Constituent
Documents containing obligations, and, to the knowledge of any Group Member,
there are no applicable Requirements of Law, in each case the compliance with
which would have, in the aggregate, a Material Adverse Effect. No Group Member
(and, to the knowledge of each Group Member, no other party thereto) is in
default under or with respect to any Contractual Obligation of any Group Member,
other than those that would not, in the aggregate, have a Material Adverse
Effect.
          Section 4.11 Investment Company Act. No Group Member is an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940.
          Section 4.12 Labor Matters. There are no strikes, work stoppages,
slowdowns or lockouts existing, pending (or, to the knowledge of any Group
Member, threatened) against or involving any Group Member, except, for those
that would not, in the aggregate, have a Material Adverse Effect. Except as set
forth on Schedule 4.12, as of the Closing Date, (a) there is no collective
bargaining or similar agreement with any union, labor organization, works
council or similar representative covering any employee of any Group Member,
(b) no petition for certification or election of any such representative is
existing or pending with respect to any employee of any Group Member and (c) no
such representative has sought certification or recognition with respect to any
employee of any Group Member.
          Section 4.13 ERISA.
          (a) Schedule 4.13 sets forth, as of the Closing Date, a complete and
correct list of, and that separately identifies, (a) all Title IV Plans, (b) all
Multiemployer Plans and (c) all material Benefit Plans. Each Benefit Plan (other
than a Multiemployer Plan), and each trust thereunder, intended to qualify for
tax exempt status under Section 401 or 501 of the Code or

58



--------------------------------------------------------------------------------



 



other Requirements of Law so qualifies. Except for those that would not, in the
aggregate, have a Material Adverse Effect, (x) each Benefit Plan is in
compliance with applicable provisions of ERISA, the Code and other Requirements
of Law, (y) there are no existing or pending (or to the knowledge of any Group
Member, threatened) claims (other than routine claims for benefits in the normal
course), sanctions, actions, lawsuits or other proceedings or investigation
involving any Benefit Plan to which any Group Member incurs or otherwise has or
could have an obligation or any Liability and (z) no ERISA Event is reasonably
expected to occur. On the Closing Date, no ERISA Event has occurred in
connection with which obligations and liabilities (contingent or otherwise)
remain outstanding. No ERISA Affiliate would have any Withdrawal Liability as a
result of a complete withdrawal from any Multiemployer Plan on the date this
representation is made.
          (b) Canadian Benefit Plan Compliance. As of the Closing Date,
Schedule 4.13 lists all Canadian Benefit Plans currently maintained or
contributed to by the Parent and its Subsidiaries. Except as would not,
individually or in the aggregate, result in a Material Adverse Effect, the
Parent Borrower and each of its Subsidiaries have complied with and performed
all of its material obligations under and in respect of the Canadian Benefit
Plans under the terms thereof, any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations).
Except as would not, individually or in the aggregate, result in a Material
Adverse Effect, all employer and employee payments, contributions or premiums to
be remitted, paid to or in respect of each Canadian Benefit Plan have been paid
in a timely fashion in accordance with the terms thereof, any funding agreement
and all applicable laws. Except as would not, individually or in the aggregate,
result in a Material Adverse Effect, there have been no improper withdrawals or
applications of the assets of the Canadian Benefit Plans. As of the Closing
Date, except as set forth on Schedule 4.13, there are no outstanding disputes
concerning the Canadian Pension Plans or the Canadian Benefit Plans or the
assets thereof which would not, individually or in the aggregate, result in a
Material Adverse Effect.
          Section 4.14 Environmental Matters. Except as set forth on Schedule
4.14, (a) the operations of each Group Member are and have been in compliance
with all applicable Environmental Laws, including obtaining, maintaining and
complying with all Permits required by any applicable Environmental Law, other
than non-compliances that, in the aggregate, would not have a reasonable
likelihood of resulting in Material Environmental Liabilities, (b) no Group
Member is party to, and no Group Member and no real property currently (or to
the knowledge of any Group Member previously) owned, leased, subleased, operated
or otherwise occupied by or for any Group Member is subject to or the subject
of, any Contractual Obligation or any pending (or, to the knowledge of any Group
Member, threatened) order, action, investigation, suit, proceeding, audit,
claim, demand, dispute or notice of violation or of potential liability or
similar notice under or pursuant to any Environmental Law other than those that,
in the aggregate, are not reasonably likely to result in Material Environmental
Liabilities, (c) no Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities has attached to any property of any
Group Member and, to the knowledge of any Group Member, no facts, circumstances
or conditions exist that could reasonably be expected to result in any such Lien
attaching to any such property, (d) no Group Member has caused or suffered to
occur a Release of Hazardous Materials at, to or from any real property of any
Group Member and each such real property is free of contamination by any
Hazardous Materials except for such Release

59



--------------------------------------------------------------------------------



 



or contamination that could not reasonably be expected to result, in the
aggregate, in Material Environmental Liabilities, (e) no Group Member (i) is or
has been engaged in, or has permitted any current or former tenant to engage in,
operations, or (ii) knows of any facts, circumstances or conditions, including
receipt of any information request or notice of potential responsibility under
CERCLA or similar Environmental Laws, that, in the aggregate, would have a
reasonable likelihood of resulting in Material Environmental Liabilities and
(f) each Group Member has made available to the Administrative Agent copies of
all existing environmental reports, reviews and audits and all documents
pertaining to actual or potential Environmental Liabilities, in each case to the
extent such reports, reviews, audits and documents are in their possession,
custody or control.
          Section 4.15 Intellectual Property. Each Group Member owns or licenses
all Intellectual Property that is necessary for the operations of its
businesses. To the knowledge of each Group Member, (a) the conduct and
operations of the businesses of each Group Member does not infringe,
misappropriate, dilute, violate or otherwise impair any Intellectual Property
owned by any other Person and (b) no other Person has contested any right, title
or interest of any Group Member in, or relating to, any Intellectual Property,
other than, in each case, as cannot reasonably be expected to affect the Loan
Documents and the transactions contemplated therein and would not, in the
aggregate, have a Material Adverse Effect. In addition, (x) there are no pending
(or, to the knowledge of any Group Member, threatened) actions, investigations,
suits, proceedings, audits, claims, demands, orders or disputes affecting any
Group Member with respect to, (y) no judgment or order regarding any such claim
has been rendered by any competent Governmental Authority, no settlement
agreement or similar Contractual Obligation has been entered into by any Group
Member, with respect to and (z) no Group Member knows or has any reason to know
of any valid basis for any claim based on, any such infringement,
misappropriation, dilution, violation or impairment or contest, other than, in
each case, as cannot reasonably be expected to affect the Loan Documents and the
transactions contemplated therein and would not, in the aggregate, have a
Material Adverse Effect.
          Section 4.16 Title; Real Property. (a) Each Group Member has good and
marketable fee simple title to all owned real property (if any) and valid
leasehold interests in all leased real property, and owns or leases all personal
property, in each case that is purported to be owned or leased by it, including
those reflected on the most recent Financial Statements delivered by the
Borrower, and none of such property is subject to any Lien except Permitted
Liens.
          (b) Set forth on Schedule 4.16 is, as of the Closing Date, (i) a
complete and accurate list of all real property owned in fee simple by any Group
Member or in which any Group Member owns a leasehold interest setting forth, for
each such real property, the current street address (including, where
applicable, county, state and other relevant jurisdictions), the record owner
thereof and, where applicable, each lessee and sublessee thereof, (ii) any
lease, sublease, license or sublicense of such real property by any Group Member
and (iii) for each such real property that the Administrative Agent has
requested be subject to a Mortgage or that is otherwise material to the business
of any Group Member, each Contractual Obligation by any Group Member, whether
contingent or otherwise, to Sell such real property.

60



--------------------------------------------------------------------------------



 



          Section 4.17 Full Disclosure. The information prepared or furnished by
or on behalf of any Group Member in connection with any Loan Document or Related
Document (including the information contained in any Financial Statement or
Disclosure Document) or the consummation of any Related Transaction or any other
transaction contemplated therein, does not, when furnished, and when taken as a
whole with all other such information, contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances when made, not materially
misleading; provided, however, that projections contained therein are not to be
viewed as factual and that actual results during the periods covered thereby may
differ from the results set forth in such projections by a material amount. All
projections that are part of such information (including those set forth in any
Projections delivered subsequent to the Closing Date) are based upon good faith
estimates and stated assumptions believed to be reasonable and fair as of the
date made in light of conditions and facts then known and, as of such date,
reflect good faith, reasonable and fair estimates of the information projected
for the periods set forth therein; provided, however, that such projections are
not to be viewed as factual and that actual results during the periods covered
thereby may differ from the results set forth in such projections by a material
amount. All facts known to any Group Member and material to an understanding of
the financial condition, business, property or prospects of the Group Member
taken as one enterprise have been disclosed to the Lenders.
          Section 4.18 Patriot Act. No Group Member (and, to the knowledge of
each Group Member, no joint venture or subsidiary thereof) is in violation in
any material respects of any United States Requirements of Law relating to
terrorism, sanctions or money laundering (the “Anti-Terrorism Laws”), including
the United States Executive Order No. 13224 on Terrorist Financing (the
“Anti-Terrorism Order”) and the Patriot Act.

61



--------------------------------------------------------------------------------



 



ARTICLE 5
FINANCIAL COVENANTS
          The Borrower (and, to the extent set forth in any other Loan Document,
each other Loan Party) agrees with the Lenders, the L/C Issuers and the
Administrative Agent to each of the following, as long as any Obligation (other
than contingent indemnification obligations not then due and payable) or any
Commitment remains outstanding:
          Section 5.1 Maximum Consolidated Leverage Ratio. Parent shall not
have, on the last day of each Fiscal Quarter set forth below, a Consolidated
Leverage Ratio greater than the maximum ratio set forth opposite such Fiscal
Quarter:

                  MAXIMUM CONSOLIDATED FISCAL QUARTER ENDING     LEVERAGE RATIO
     
June 30, 2008
      2.50 to 1.00  
September 30, 2008
      2.25 to 1.00  
December 31, 2008
      2.25 to 1.00  
March 31, 2009
      2.00 to 1.00  
June 30, 2009
      2.00 to 1.00  
September 30, 2009
      1.75 to 1.00  
December 31, 2009 and each Fiscal Quarter ending thereafter
      1.75 to 1.00  

          Section 5.2 Minimum Consolidated Fixed Charge Coverage Ratio. Parent
shall not have, on the last day of each Fiscal Quarter set forth below, a
Consolidated Fixed Charge Coverage Ratio for the 4 Fiscal Quarter period ending
on such day less than the minimum ratio set forth opposite such Fiscal Quarter:

                  MINIMUM CONSOLIDATED FIXED FISCAL QUARTER ENDING     CHARGE
COVERAGE RATIO      
June 30, 2008
      1.50 to 1.00  
September 30, 2008
      1.50 to 1.00  
December 31, 2008
      1.50 to 1.00  
March 31, 2009 and each Fiscal Quarter thereafter
      1.75 to 1.00  

62



--------------------------------------------------------------------------------



 



          Section 5.3 Capital Expenditures. No Group Member shall incur, or
permit to be incurred, Capital Expenditures in the aggregate during each Fiscal
Year set forth below in excess of the maximum amount set forth below for such
Fiscal Year:

                  MAXIMUM CAPITAL FISCAL YEAR ENDING     EXPENDITURES      
Fiscal Year 2008
    $ 14,000,000  
Fiscal Year 2009
    $ 12,000,000  
Fiscal Year 2010
    $ 12,000,000  
Fiscal Year 2011
    $ 12,000,000  
Fiscal Year 2012
    $ 12,000,000  

provided, however, that, to the extent that actual Capital Expenditures incurred
in any such Fiscal Year shall be less than the maximum amount set forth above
for such Fiscal Year (without giving effect to the carryover permitted by this
proviso), 50% of the difference between such stated maximum amount and such
actual Capital Expenditures shall, in addition to any amount permitted above, be
available for Capital Expenditures in the next succeeding Fiscal Year; provided,
further, that any Capital Expenditures incurred in any Fiscal Year shall be
deemed to have been incurred first, in respect of amounts permitted pursuant to
this Section 5.3 without giving effect to the preceding proviso and then, in
respect of any amount permitted solely by reason of the preceding proviso and,
provided, further, that for Fiscal Year 2011 or Fiscal Year 2012, if the
Consolidated Leverage Ratio is then equal to or less than 1.00 to 1.00 then
Capital Expenditures shall not be tested for such Fiscal Year.
ARTICLE 6
REPORTING COVENANTS
          Each of Parent and the Borrower (and, to the extent set forth in any
other Loan Document, each other Loan Party) agrees with the Lenders, the L/C
Issuers and the Administrative Agent to each of the following, as long as any
Obligation (other than contingent indemnification obligations not then due and
payable) or any Commitment remains outstanding:
          Section 6.1 Financial Statements. The Parent shall deliver to the
Administrative Agent each of the following:
          (a) Quarterly Reports. As soon as available, and in any event within
45 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, the Consolidated unaudited balance sheet of Parent as of the close of such
Fiscal Quarter and related Consolidated statements of income and cash flow for
such Fiscal Quarter and that portion of the Fiscal Year ending as of the close
of such Fiscal Quarter, setting forth in comparative form the figures for the
corresponding period in the prior Fiscal Year and the figures contained in the
latest Projections, in each case certified by a Responsible Officer of the
Parent as fairly presenting in all material respects the Consolidated financial
position, results of operations and cash flow of Parent as at

63



--------------------------------------------------------------------------------



 



the dates indicated and for the periods indicated in accordance with GAAP
(subject to the absence of footnote disclosure and normal year-end audit
adjustments).
          (b) Annual Reports. As soon as available, and in any event within
90 days after the end of each Fiscal Year, the Consolidated balance sheet of
Parent as of the end of such year and related Consolidated statements of income,
stockholders’ equity and cash flow for such Fiscal Year, each prepared in
accordance with GAAP, together with a certification by the Group Members’
Accountants that such Consolidated Financial Statements fairly present in all
material respects the Consolidated financial position, results of operations and
cash flow of Parent as at the dates indicated and for the periods indicated
therein in accordance with GAAP without qualification as to the scope of the
audit or as to going concern and without any other similar qualification.
          (c) Compliance Certificate. Together with each delivery of any
Financial Statement pursuant to clause (a) or (b) above, a Compliance
Certificate duly executed by a Responsible Officer of the Borrower that, among
other things, (i) shows in reasonable detail the calculations used in
determining the Consolidated Leverage Ratio, (ii) demonstrates compliance with
each financial covenant contained in Article V that is tested at least on a
quarterly basis and (iii) states that no Default is continuing as of the date of
delivery of such Compliance Certificate or, if a Default is continuing, states
the nature thereof and the action that the Borrower proposes to take with
respect thereto.
          (d) Corporate Chart and Other Collateral Updates. As part of the
Compliance Certificate delivered pursuant to clause (c) above, each in form and
substance satisfactory to the Administrative Agent, a certificate by a
Responsible Officer of the Borrower that (i) the Corporate Chart attached
thereto (or the last Corporate Chart delivered pursuant to this clause (d)) is
correct and complete as of the date of such Compliance Certificate, (ii) the
Loan Parties have delivered all documents (including updated schedules as to
locations of Collateral and acquisition of Intellectual Property or real
property) they are required to deliver pursuant to any Loan Document on or prior
to the date of delivery of such Compliance Certificate and (iii) complete and
correct copies of all documents modifying any term of any Constituent Document
of any Group Member or any Subsidiary or joint venture thereof on or prior to
the date of delivery of such Compliance Certificate have been delivered to the
Administrative Agent or are attached to such certificate.
          (e) Additional Projections. As soon as available and in any event not
later than 30 days after the end of each Fiscal Year, any significant revisions
to, (i) the annual business plan of the Group Members for the Fiscal Year next
succeeding such Fiscal Year and (ii) forecasts prepared by management of the
Borrower (A) for each Fiscal Quarter in such next succeeding Fiscal Year and
(B) for each other succeeding Fiscal Year through the Fiscal Year containing the
Scheduled Maturity Date, in each case including in such forecasts (x) a
projected year-end Consolidated balance sheet, income statement and statement of
cash flows, (y) a statement of all of the material assumptions on which such
forecasts are based and (z) substantially the same type of financial information
as that contained in the Initial Projections.

64



--------------------------------------------------------------------------------



 



          (f) Management Discussion and Analysis. Together with each delivery of
any Compliance Certificate pursuant to clause (c) above, a discussion and
analysis of the financial condition and results of operations of the Group
Members for the portion of the Fiscal Year then elapsed and discussing the
reasons for any significant variations from the Projections for such period and
the figures for the corresponding period in the previous Fiscal Year.
          (g) Intercompany Loan Balances. Together with each delivery of any
Compliance Certificate pursuant to clause (c) above, a summary of the
outstanding balances of all intercompany Indebtedness as of the last day of the
Fiscal Quarter covered by such Financial Statement, certified as complete and
correct by a Responsible Officer of the Borrower as part of the Compliance
Certificate delivered in connection with such Financial Statements.
          (h) Audit Reports, Management Letters, Etc. Together with each
delivery of any Financial Statement for any Fiscal Year pursuant to clause (b)
above, copies of each management letter, audit report or similar letter or
report received by any Group Member from any independent registered certified
public accountant (including the Group Members’ Accountants) in connection with
such Financial Statements or any audit thereof, each certified to be complete
and correct copies by a Responsible Officer of the Borrower as part of the
Compliance Certificate delivered in connection with such Financial Statements.
          (i) Insurance. Together with each delivery of any Financial Statement
for any Fiscal Year pursuant to clause (b) above, each in form and substance
reasonably satisfactory to the Administrative Agent and certified as complete
and correct by a Responsible Officer of the Borrower as part of the Compliance
Certificate delivered in connection with such Financial Statements, a summary of
all material insurance coverage maintained as of the date thereof by any Group
Member, together with such other related documents and information as the
Administrative Agent may reasonably require.
          Section 6.2 Other Events. The Borrower shall give the Administrative
Agent notice of each of the following (which may be made by telephone if
promptly confirmed in writing) promptly after any Responsible officer of any
Group Member knows or has reason to know of it: (a)(i) any Default and (ii) any
event that would have a Material Adverse Effect, specifying, in each case, the
nature and anticipated effect thereof and any action proposed to be taken in
connection therewith, (b) any event (other than any event involving loss or
damage to property) reasonably expected to result in a mandatory payment of the
Obligations pursuant to Section 2.8, stating the material terms and conditions
of such transaction and estimating the Net Cash Proceeds thereof, (c) the
commencement of, or any material developments in, any action, investigation,
suit, proceeding, audit, claim, demand, order or dispute with, by or before any
Governmental Authority affecting any Group Member or any property of any Group
Member that (i) seeks injunctive or similar relief or (ii) would have a Material
Adverse Effect and (d) the acquisition of any material real property.
          Section 6.3 Copies of Notices and Reports. The Borrower shall promptly
deliver to the Administrative Agent copies of each of the following: (a) all
reports that Parent transmits to its security holders generally and that are not
readily accessible by the Lenders on a publicly available system and (b) any
document transmitted or received pursuant to, or in

65



--------------------------------------------------------------------------------



 



connection with, any Contractual Obligation governing Indebtedness of any Group
Member that would reasonably be expected to have a Material Adverse Effect.
          Section 6.4 Taxes. The Borrower shall give the Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing) promptly after any Responsible Officer of any Group Member
knows or has reason to know of it: (a) the creation, or filing with the IRS, CRA
or any other Governmental Authority, of any Contractual Obligation or other
document extending, or having the effect of extending, the period for assessment
or collection of any taxes with respect to any Tax Affiliate and (b) the
creation of any Contractual Obligation of any Tax Affiliate, or the receipt of
any request directed to any Tax Affiliate, to make any adjustment under the ITA
or Section 481(a) of the Code, by reason of a change in accounting method or
otherwise, which would have a Material Adverse Effect.
          Section 6.5 Labor Matters. The Borrower shall give the Administrative
Agent notice of each of the following (which may be made by telephone if
promptly confirmed in writing), promptly after, and in any event within 30 days
after any Responsible Officer of any Group Member knows or has reason to know of
it: (a) the commencement of any material labor dispute to which any Group Member
is or may become a party, including any strikes, lockouts or other disputes
relating to any of such Person’s plants and other facilities and (b) the
incurrence by any Group Member of any Worker Adjustment and Retraining
Notification Act or related or similar liability incurred with respect to the
closing of any plant or other facility of any such Person (other than, in the
case of this clause (b), those that would not, in the aggregate, have a Material
Adverse Effect).
          Section 6.6 ERISA Matters. The Borrower shall give the Administrative
Agent (a) on or prior to any filing by any ERISA Affiliate of any notice of
intent to terminate any Title IV Plan, in a distress termination under Section
4041(c) of ERISA, a copy of such notice, (b) promptly, and in any event within
10 days, after any Responsible Officer of any ERISA Affiliate knows or has
reason to know that a request for a minimum funding waiver under Section 412 of
the Code has been filed with respect to any Title IV Plan or Multiemployer Plan,
a notice (which may be made by telephone if promptly confirmed in writing)
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (c) on or prior to any filing by the
Parent or any of its Subsidiaries of any notice to terminate or partially
terminate any Canadian Pension Plan, a copy of such notice and promptly, and in
any event within ten (10) days, after any Responsible Officer of the Parent or
any of its Subsidiaries is aware has reason to know that a request for a funding
waiver under any Canadian Pension Plan has been filed, a notice (which may be
made by telephone if promptly confirmed in writing), describing such waiver
request and any action that such Parent, Borrower or any of its Subsidiaries
proposes to take with respect thereto, together with a copy of any notice filed
with any Governmental Authority pertaining thereto.
          Section 6.7 Environmental Matters. (a) The Borrower shall provide the
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed by the Administrative Agent in writing) promptly
after any Responsible Officer of any Group Member knows or has reason to know of
it (and, upon reasonable request

66



--------------------------------------------------------------------------------



 



of the Administrative Agent, documents and information in connection therewith):
(i)(A) unpermitted Releases, (B) the receipt by any Group Member of any notice
of violation of or potential liability or similar notice under, or the existence
of any condition that could reasonably be expected to result in violations of or
liabilities under, any Environmental Law or (C) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
demand, dispute alleging a violation of or liability under any Environmental
Law, that, for each of clauses (A), (B) and (C) above (and, in the case of
clause (C), if adversely determined), in the aggregate for each such clause,
could reasonably be expected to result in Material Environmental Liabilities;
(ii) the receipt by any Group Member of notification that any property of any
Group Member is subject to any Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities and (iii) any proposed
acquisition or lease of real property (except as part of any Permitted
Acquisition) if such acquisition or lease would have a reasonable likelihood of
resulting in Material Environmental Liabilities.
          (b) Upon request of the Administrative Agent, the Borrower shall
provide the Administrative Agent a report containing an update as to the status
of any environmental, health or safety compliance, hazard or liability issue
identified in any document delivered to any Secured Party pursuant to any Loan
Document or as to any condition reasonably believed by the Administrative Agent
to result in Material Environmental Liabilities.
          Section 6.8 Other Information. The Borrower shall provide the
Administrative Agent with such other documents and information with respect to
the business, property, condition (financial or otherwise), legal, financial or
corporate or similar affairs or operations of any Group Member as the
Administrative Agent or such Lender through the Administrative Agent may from
time to time reasonably request.
ARTICLE 7
AFFIRMATIVE COVENANTS
          Each of Parent and the Borrower (and, to the extent set forth in any
other Loan Document, each other Loan Party) agrees with the Lenders, the L/C
Issuers and the Administrative Agent to each of the following, as long as any
Obligation (other than contingent indemnification obligations not then due and
payable) or any Commitment remains outstanding:
          Section 7.1 Maintenance of Corporate Existence. Each Group Member
shall (a) preserve and maintain its legal existence, except in the consummation
of transactions expressly permitted by Sections 8.4 and 8.7, and (b) preserve
and maintain its rights (charter and statutory), privileges franchises and
Permits necessary or desirable in the conduct of its business, except, in the
case of this clause (b), where the failure to do so would not, in the aggregate,
have a Material Adverse Effect.
          Section 7.2 Compliance with Laws, Etc. Each Group Member shall comply
with all applicable Requirements of Law, Contractual Obligations and Permits,
except for such failures to comply that would not, in the aggregate, have a
Material Adverse Effect.
          Section 7.3 Payment of Obligations. Each Group Member shall pay or
discharge before they become delinquent (a) all claims, taxes, assessments,
charges and levies

67



--------------------------------------------------------------------------------



 



imposed by any Governmental Authority and (b) all other lawful claims that if
unpaid would, by the operation of applicable Requirements of Law, become a Lien
upon any property of any Group Member, except, in each case, for those whose
amount or validity is being contested in good faith by proper proceedings
diligently conducted and for which adequate reserves are maintained on the books
of the appropriate Group Member in accordance with GAAP and the failure to so
pay or discharge would not have a Material Adverse Effect.
          Section 7.4 Maintenance of Property. Each Group Member shall maintain
and preserve (a) in good working order and condition all of its property
necessary in the conduct of its business and (b) all rights, permits, licenses,
approvals and privileges (including all Permits) necessary, used or useful,
whether because of its ownership, lease, sublease or other operation or
occupation of property or other conduct of its business, and shall make all
necessary or appropriate filings with, and give all required notices to,
Government Authorities, except for such failures to maintain and preserve the
items set forth in clauses (a) and (b) above that would not, in the aggregate,
have a Material Adverse Effect.
          Section 7.5 Maintenance of Insurance. Each Group Member shall
(a) maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the property and businesses of the Group
Members (including policies of life, fire, theft, product liability, public
liability, property damage, other casualty, employee fidelity, workers’
compensation, business interruption and employee health and welfare insurance)
with financially sound and reputable insurance companies or associations (in
each case that are not Affiliates of the Borrower) of a nature and providing
such coverage as is sufficient and as is customarily carried by businesses of
the size and character of the business of the Group Members and (b) cause all
such insurance relating to any property or business of any Loan Party to name
the Administrative Agent on behalf of the Secured Parties as additional insured
or loss payee, as appropriate, and to provide that no cancellation, material
addition in amount or material change in coverage shall be effective until after
30 days’ notice thereof to the Administrative Agent.
          Section 7.6 Keeping of Books. The Group Members shall keep proper
books of record and account, in which full, true and correct entries shall be
made in accordance with GAAP and in all material respects with all other
applicable Requirements of Law of all financial transactions and the assets and
business of each Group Member.
          Section 7.7 Access to Books and Property. Each Group Member shall
permit the Administrative Agent, the Lenders and any Related Person of any of
them, not more than two (2) times during any fiscal year of the Borrower, at any
reasonable time during normal business hours and with reasonable advance notice
(except that, during the continuance of an Event of Default, no such notice
shall be required and no such limit on frequency of visits shall apply) to
(a) visit and inspect the property of each Group Member and examine and make
copies of and abstracts from, the corporate (and similar), financial, operating
and other books and records of each Group Member, (b) discuss the affairs,
finances and accounts of each Group Member with any officer of any Group Member
and (c) communicate directly with any registered certified public accountants
(including the Group Members’ Accountants) of any Group Member. Each Group
Member shall authorize their respective registered certified public accountants
(including the Group Members’ Accountants) to communicate directly with the
Administrative Agent, the

68



--------------------------------------------------------------------------------



 



Lenders and their Related Persons and to disclose to the Administrative Agent,
the Lenders and their Related Persons all financial statements and other
documents and information as they might have and the Administrative Agent or any
Lender reasonably requests with respect to any Group Member.
          Section 7.8 Environmental. Each Group Member shall comply with, and
maintain its real property, whether owned, leased, subleased or otherwise
operated or occupied, in compliance with, all applicable Environmental Laws
(including by implementing any Remedial Action necessary to achieve such
compliance or that is required by orders and directives of any Governmental
Authority) except for failures to comply that would not, in the aggregate, have
a Material Adverse Effect. Without limiting the foregoing, if an Event of
Default is continuing or if the Administrative Agent at any time has a
reasonable basis to believe that there exist violations of Environmental Laws by
any Group Member or that there exist any Environmental Liabilities, in each
case, that would have, in the aggregate, a Material Adverse Effect, then each
Group Member shall, promptly upon receipt of request from the Administrative
Agent, cause the performance of, and allow the Administrative Agent and its
Related Persons access to such real property for the purpose of conducting, such
environmental audits and assessments, including subsurface sampling of soil and
groundwater, and cause the preparation of such reports, in each case as the
Administrative Agent may from time to time reasonably request. Such audits,
assessments and reports, to the extent not conducted by the Administrative Agent
or any of its Related Persons, shall be conducted and prepared by reputable
environmental consulting firms reasonably acceptable to the Administrative Agent
and shall be in form and substance reasonably acceptable to the Administrative
Agent.
          Section 7.9 Use of Proceeds. The proceeds of the Loans shall be used
by the Borrower (and, to the extent distributed to them by the Borrower, each
other Group Member) solely (a) to consummate the Exchange Offer and Second Step
Merger or the One Step Merger, as applicable, in accordance with the terms of
the Acquisition Agreement, (b) to pay a portion of the consideration under the
Acquisition Agreement, (c) to repay all amounts owing under the Existing Credit
Agreement and all other indebtedness of the Acquired Company, (d) for the
payment of transaction costs, fees and expenses incurred in connection with the
Loan Documents and the transactions contemplated therein and (e) for working
capital and general corporate and similar purposes.
          Section 7.10 Additional Collateral and Guaranties. To the extent not
delivered to the Administrative Agent on or before the Closing Date (including
in respect of after-acquired property and Persons that become Material Domestic
Subsidiaries of any Loan Party after the Closing Date), each Group Member shall,
promptly, do each of the following, unless otherwise agreed by the
Administrative Agent:
          (a) deliver to the Administrative Agent such modifications to the
terms of the Loan Documents (or, to the extent applicable as determined by the
Administrative Agent, such other documents), in each case in form and substance
reasonably satisfactory to the Administrative Agent and as the Administrative
Agent deems necessary or advisable in order to ensure the following:

69



--------------------------------------------------------------------------------



 



          (i) (A) each Subsidiary of any Loan Party that has entered into
Guaranty Obligations with respect to any Indebtedness of the Borrower and
(B) each Material Domestic Subsidiary of any Loan Party shall guaranty, as
primary obligor and not as surety, the payment of the Obligations of the
Borrower; and
          (ii) each Loan Party, (including any Person required to become a
Guarantor pursuant to clause (i) above) shall effectively grant to the
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in all of its property (other than Excluded
Assets), including all of its Stock and Stock Equivalents and other Securities,
as security for the Obligations of such Loan Party;
provided, however, that, unless the Borrower and the Administrative Agent
otherwise agree, in no event shall (x) any Excluded Foreign Subsidiary be
required to guaranty the payment of any Obligation, (y) the Loan Parties,
individually or collectively, be required to pledge in excess of 66% of the
outstanding Voting Stock of any Excluded Foreign Subsidiary or (z) a security
interest be required to be granted on any property of any Excluded Foreign
Subsidiary as security for any Obligation;
          (b) deliver to the Administrative Agent all documents representing all
Stock, Stock Equivalents and other Securities pledged pursuant to the documents
delivered pursuant to clause (a) above, together with undated powers or
endorsements duly executed in blank;
          (c) upon request of the Administrative Agent, deliver to it a Mortgage
on any real property owned by any Loan Party that has a value in excess of
$1,000,000, together with all Mortgage Supporting Documents relating thereto;
          (d) to take all other actions necessary or advisable to ensure the
validity or continuing validity of any guaranty for any Obligation or any Lien
securing any Obligation, to perfect, maintain, evidence or enforce any Lien
securing any Obligation or to ensure such Liens have the same priority as that
of the Liens on similar Collateral set forth in the Loan Documents executed on
the Closing Date, including the filing of UCC financing statements in such
jurisdictions as may be required by the Loan Documents or applicable
Requirements of Law or as the Administrative Agent may otherwise reasonably
request; and
          (e) deliver to the Administrative Agent legal opinions relating to the
matters described in this Section 7.10, which opinions shall be as reasonably
required by, and in form and substance and from counsel reasonably satisfactory
to, the Administrative Agent.
          Section 7.11 Deposit Accounts; Securities Accounts and Cash Collateral
Accounts. (a) Each Group Member (other than Excluded Foreign Subsidiaries and
Parent) shall (i) deposit all of its cash in deposit accounts that are
Controlled Deposit Accounts, provided, however, that each such Group Member may
maintain zero-balance accounts for the purpose of managing local disbursements
and may maintain payroll, withholding tax and other fiduciary accounts,
(ii) deposit all of its Cash Equivalents in securities accounts that are
Controlled Securities Accounts, in each case except for cash and Cash
Equivalents the aggregate value of which does not exceed $350,000 at any time.

70



--------------------------------------------------------------------------------



 



          (b) The Administrative Agent shall not have any responsibility for, or
bear any risk of loss of, any investment or income of any funds in any Cash
Collateral Account. From time to time after funds are deposited in any Cash
Collateral Account, the Administrative Agent may apply funds then held in such
Cash Collateral Account to the payment of Obligations in accordance with Section
2.12. No Group Member and no Person claiming on behalf of or through any Group
Member shall have any right to demand payment of any funds held in any Cash
Collateral Account at any time prior to the termination of all Commitments and
the payment in full of all Obligations (other than contingent indemnity
obligations that are not then due and payable) and, in the case of L/C Cash
Collateral Accounts, the termination of all outstanding Letters of Credit.
          Section 7.12 Interest Rate Contracts. The Borrower shall, within
60 days after the Closing Date, enter into and thereafter maintain Interest Rate
Contracts on terms and with counterparties reasonably satisfactory to the
Administrative Agent, to provide protection against fluctuation of interest
rates until the third (3rd) anniversary of the Closing Date for a notional
amount that, when added to the aggregate principal amount of Consolidated Total
Debt of Parent bearing interest at a fixed rate, equals at least 50% of the
aggregate principal amount of the Consolidated Total Debt of Parent.
          Section 7.13 Second Step Merger. Following the consummation of the
Exchange Offer, Merger Sub and the Acquired Company shall take all necessary and
appropriate actions to effectuate the Second Step Merger, in accordance with the
terms of the Acquisition Agreement. Upon consummation of the Second Step Merger,
the Acquired Company and its Material Domestic Subsidiaries shall take any and
all actions necessary or desirable, in the Administrative Agent’s reasonable
judgment, to become parties as Guarantors to this Agreement, the Guaranty and
Security Agreement and each other relevant Loan Document.
          Section 7.14 Acquisition Related Matters. (a) At the time of the
Acquisition, the Acquired Company (as the survivor of the merger of Merger Sub
and the Acquired Company) will issue shares of its common Stock with a value of
$50,000,000 to Borrower and all of such shares shall be pledged by Borrower to
the Administrative Agent, on behalf of itself and the Lenders.
          (b) At the time of the Acquisition, Borrower will issue shares of its
common Stock with a value of $50,000,000 to Parent and all of such shares shall
be pledged by Parent to the Administrative Agent, on behalf of itself and
Lenders.
          (c) At the time of the Acquisition, the Acquired Company (as the
survivor of the merger of Merger Sub and the Acquired Company) shall issue
shares of redeemable convertible preferred Stock with a value of $101,000,000 to
Borrower and Borrower shall pledge all of such preferred shares to the
Administrative Agent, on behalf of itself and Lenders. The rights, preferences
and other terms of such redeemable convertible preferred stock shall be
satisfactory in form and substance to Administrative Agent.
          (d) Within 30 days of the Closing Date, all of the shares of
redeemable convertible preferred Stock described in (c) above shall be converted
into shares of common Stock of the Acquired Company and all of such shares of
common Stock of the Acquired

71



--------------------------------------------------------------------------------



 



Company shall be pledged to the Administrative Agent, on behalf of itself and
the Lenders.
ARTICLE 8
NEGATIVE COVENANTS
          Each of Parent and the Borrower (and, to the extent set forth in any
other Loan Document, each other Loan Party) agrees with the Lenders, the L/C
Issuers and the Administrative Agent to each of the following, as long as any
Obligation (other than contingent indemnification obligations that are not then
due and payable) or any Commitment remains outstanding:
          Section 8.1 Indebtedness. No Group Member shall, directly or
indirectly, incur or otherwise remain liable with respect to or responsible for,
any Indebtedness except for the following:
          (a) the Obligations;
          (b) Indebtedness existing on the date hereof and set forth on
Schedule 8.1, together with any Permitted Refinancing of any Indebtedness
permitted hereunder in reliance upon this clause (b);
          (c) Indebtedness consisting of Capitalized Lease Obligations (other
than with respect to a lease entered into as part of a Sale and Leaseback
Transaction) and purchase money Indebtedness, in each case incurred by any Group
Member (other than Parent) to finance the acquisition, repair, improvement or
construction of fixed or capital assets of such Group Member, together with any
Permitted Refinancing of any Indebtedness permitted hereunder in reliance upon
this clause (c); provided, however, that (i) the aggregate outstanding principal
amount of all such Indebtedness does not exceed $5,000,000 at any time and
(ii) the principal amount of such Indebtedness does not exceed the lower of the
cost or fair market value of the property so acquired or built or of such
repairs or improvements financed, whether directly or through a Permitted
Refinancing, with such Indebtedness (each measured at the time such acquisition,
repair, improvement or construction is made);
          (d) Capitalized Lease Obligations arising under Sale and Leaseback
Transactions permitted hereunder in reliance upon Section 8.4(b)(ii);
          (e) intercompany loans owing to any Group Member and constituting
Permitted Investments of such Group Member;
          (f) (i) obligations under Interest Rate Contracts entered into to
comply with Section 7.12 and (ii) obligations under other Hedging Agreements
entered into for the sole purpose of hedging in the normal course of business
and consistent with industry practices;
          (g) Guaranty Obligations of any Group Member with respect to
Indebtedness of any Group Member other than Parent (other than Indebtedness
permitted hereunder in reliance upon clause (b) or (c) above, for which Guaranty
Obligations may be permitted to the extent set forth in such clauses);

72



--------------------------------------------------------------------------------



 



          (h) Indebtedness arising from agreements providing for
indemnification, holdbacks, working capital or other purchase price adjustments,
earn-outs, non-compete agreements, deferred compensation or similar obligations,
or from guaranties or letters of credit, surety bonds or performance bonds
securing performance pursuant to such agreements, in connection with Permitted
Acquisitions or dispositions permitted under Section 8.4;
          (i) Indebtedness which may be deemed to exist pursuant to any
performance, surety, statutory, customs, appeal bonds, return-of-money or
similar obligations incurred in the ordinary course of business;
          (j) Indebtedness in respect of netting services, overdraft
protections, check endorsement guaranties and otherwise in connection with
deposit accounts or cash management services, all in the ordinary course of
business;
          (k) Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Subsidiary, or Indebtedness attaching to
assets that are acquired , in each case after the Closing Date, in an aggregate
principal amount not to exceed $2,000,000 at any one time outstanding for all
such Indebtedness under this clause (k), provided that (x) such Indebtedness
existed at the time such Person became a Subsidiary or at the time such assets
were acquired and, in each case, was not created in anticipation thereof and
(y) such Indebtedness is not guaranteed in any respect by Borrower or any
Subsidiary (other than by any such person that so becomes a Subsidiary), and
(ii) any replacements, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above, provided, that (1) the principal amount of any
such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension (other than capitalization of interest and costs), (2) the direct and
contingent obligors with respect to such Indebtedness are not changed and
(3) such Indebtedness shall not be secured by any assets other than the assets
securing the Indebtedness being renewed, extended or refinanced;
          (l) obligations under any Interest Rate Contracts and other hedging or
swap obligations, all to the extent entered into for bona fide hedging purposes
and not for speculative purposes;
          (m) any unsecured Indebtedness of any Group Member; provided, however,
that the aggregate outstanding principal amount of all such unsecured
Indebtedness shall not exceed $2,000,000 at any time;
          (n) Indebtedness in respect of corporate credit card programs in
aggregate outstanding principal amount not to exceed $100,000;
          (o) the Top Up Option Note.
          Section 8.2 Liens. No Group Member shall incur, maintain or otherwise
suffer to exist any Lien upon or with respect to any of its property, whether
now owned or hereafter acquired, or assign any right to receive income or
profits, except for the following:
          (a) Liens created pursuant to any Loan Document;

73



--------------------------------------------------------------------------------



 



          (b) Customary Permitted Liens of Group Members;
          (c) Liens existing on the date hereof and set forth on Schedule 8.2;
          (d) Liens on the property of the Borrower or any Group Members
securing Indebtedness permitted hereunder in reliance upon Section 8.1(c);
provided, however, that (i) such Liens exist prior to the acquisition of, or
attach substantially simultaneously with, or within 90 days after, the
acquisition, repair, improvement or construction of, such property financed,
whether directly or through a Permitted Refinancing, by such Indebtedness and
(ii) such Liens do not extend to any property of any Group Member other than the
property (and proceeds thereof) acquired or built, or the improvements or
repairs, financed, whether directly or through a Permitted Refinancing, by such
Indebtedness;
          (e) Liens on the property of the Borrower or any Group Member securing
the Permitted Refinancing of any Indebtedness secured by any Lien on such
property permitted hereunder in reliance upon clause (c) or (d) above or this
clause (e) without any change in the property subject to such Liens;
          (f) any Lien existing on any specified property or specified asset
prior to the acquisition thereof by any Group Member or existing on any
specified property or specified asset of any Person that becomes a Subsidiary
after the date hereof (or on such Person’s specified assets) prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of any Group Member and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be, and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;
          (g) licenses and sublicenses of patents, copyrights, trademarks and
other intellectual property rights granted in the ordinary course of business;
and
          (h) Liens on any property of the Group Members securing any of their
Indebtedness or their other liabilities; provided, however, that the aggregate
outstanding principal amount of all such Indebtedness and other liabilities
shall not exceed $250,000 at any time.
          Section 8.3 Investments. No Group Member shall make or maintain,
directly or indirectly, any Investment except for the following:
          (a) Investments existing on the date hereof and set forth on
Schedule 8.3;
          (b) Investments in cash and Cash Equivalents;
          (c) (i) endorsements for collection or deposit in the ordinary course
of business consistent with past practice, (ii) extensions of trade credit
(other than to Affiliates of the Borrower) arising or acquired in the ordinary
course of business and (iii) Investments received in settlements in the ordinary
course of business of such extensions of trade credit;

74



--------------------------------------------------------------------------------



 



          (d) Investments made as part of a Permitted Acquisition;
          (e) Investments by (i) Parent in the Borrower or New Canadian
Subidiary, (ii) any Loan Party (other than Parent) in any other Loan Party
(other than Parent), (iii) any Group Member that is not a Loan Party in any
Group Member (other than Parent) or in any joint venture or (iv) any Loan Party
(other than Parent) in any Group Member that is not a Loan Party or in any joint
venture; provided, however, that the aggregate outstanding amount of all
Investments permitted pursuant to this clause (iv) shall not exceed $2,000,000
at any time; and provided, further, that any Investment consisting of loans or
advances to any Loan Party pursuant to clause (ii) or clause (iii) above shall
be subordinated in full to the payment of the Obligations of such Loan Party on
terms and conditions satisfactory to the Administrative Agent;
          (f) loans or advances to employees of the Parent or any of its
Subsidiaries to finance travel, entertainment and relocation expenses and other
ordinary business purposes in the ordinary course of business as presently
conducted; provided, however, that the aggregate outstanding principal amount of
all loans and advances permitted pursuant to this clause (f) shall not exceed
$200,000 at any time;
          (g) Investments of any Person existing at the time such Person becomes
a Subsidiary of any Group Member or consolidates or merges with any Group Member
(including in connection with a Permitted Acquisition) so long as such
Investments were not made in contemplation of such Person becoming a Subsidiary
or of such merger;
          (h) Investments constituting deposits described in the definition of
the term “Customary Permitted Liens”;
          (i) Investments in (i) any Stock received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business;
          (j) Investments constituting (i) good faith deposits required in
connection with Permitted Acquisitions and joint ventures permitted hereunder
and (ii) escrowed money for dispositions and Permitted Acquisitions to the
extent otherwise permitted hereunder;
          (k) Guaranty Obligations of Permitted Indebtedness; and
          (l) the Top Up Option Note.
          Section 8.4 Asset Sales. No Group Member shall Sell any of its
property (other than cash) or issue shares of its own Stock, except for the
following:
          (a) in each case to the extent entered into in the ordinary course of
business and made to a Person that is not an Affiliate of the Borrower,
(i) Sales of Cash Equivalents, inventory or property that has become obsolete,
surplus, duplicative or worn out, (ii) non-exclusive licenses or sublicenses of
Intellectual Property and (iii) Sales of accounts receivables in connection with
the compromise, collection or settlement thereof in the ordinary course of
business;

75



--------------------------------------------------------------------------------



 



          (b) (i) any Sale of any property (other than their own Stock or Stock
Equivalents) by any Group Member to any other Group Member (other than Parent)
to the extent any resulting Investment constitutes a Permitted Investment,
(ii) any Restricted Payment by any Group Member permitted pursuant to
Section 8.5 and (iii) any distribution by Parent of the proceeds of Restricted
Payments from any other Group Member to the extent permitted in Section 8.5;
          (c) (i) any Sale or issuance by Parent of its own Stock, (ii) any Sale
or issuance by the Borrower or New Canadian Subsidiary of its own Stock to
Parent, (iii) any Sale or issuance by any Subsidiary of the Borrower of its own
Stock to any Group Member (other than Parent), provided, however, that the
proportion of such Stock and of each class of such Stock (both on an outstanding
and fully-diluted basis) held by the Loan Parties (other than Parent), taken as
a whole, does not change as a result of such Sale or issuance; (iv) to the
extent necessary to satisfy any Requirement of Law in the jurisdiction of
incorporation of any Subsidiary of the Borrower, any Sale or issuance by such
Subsidiary of its own Stock constituting directors’ qualifying shares or nominal
Parent; (v) Sales or issuance of Stock of Parent in connection with Permitted
Acquisitions and (vi) Sales or issuance of Stock of Parent to employees in
connection with employee compensation arrangements;
          (d) Sales not exceeding $2,000,000 in the aggregate during the term of
this Agreement resulting from condemnation or casualty events or taking under
power of eminent domain; and
          (e) as long as no Default is continuing or would result therefrom, any
Sale of property (other than as part of a Sale and Leaseback Transaction) by any
Group Member for fair market value payable in cash upon such sale; provided,
however, that the aggregate consideration received during any Fiscal Year for
all such Sales shall not exceed $2,000,000.
          Section 8.5 Restricted Payments. No Group Member (including, without
limitation, Parent) shall directly or indirectly, declare, order, pay, make or
set apart any sum for any Restricted Payment except for the following (and, for
the avoidance of doubt, Parent shall not use the proceeds of any Restricted
Payment made in reliance under clause (c) below other than as set forth in such
clause (c)):
          (a) (i) Restricted Payments (A) by any Group Member (other than
Parent) that is a Loan Party to any Loan Party other than Parent and (B) by any
Group Member that is not a Loan Party to any Group Member other than Parent and
(ii) dividends and distributions by any Subsidiary of the Borrower that is not a
Loan Party to any holder of its Stock, to the extent made to all such holders
ratably according to their ownership interests in such Stock; provided, however
that not withstanding the foregoing or any other provision of this agreement to
the contrary, no Group Member shall make or receive any Restricted Payment in
respect of the Series B Prefered Stock of Acquired Company (as survivor of the
merger of Merger Sub with and into the Acquired Company pursuant to the
Acquisition) without the prior written consent of Administrative Agent and
Required Lenders;
          (b) dividends and distributions declared and paid on the common Stock
of any Group Member ratably to the holders of such common Stock and payable only
in common Stock of such Group Member; and
          (c) cash dividends on the Stock of the Borrower and the New Canadian
Subsidiary to Parent paid and declared solely for the purpose of funding the
following:

76



--------------------------------------------------------------------------------



 



          (i) payments by Parent in respect of taxes owing by Parent in respect
of the other Group Members;
          (ii) certain ordinary operating expenses of Parent; provided, however,
that the amount of such cash dividends paid in any Fiscal Year shall not exceed
$500,000 in the aggregate; and
          (iii) the redemption, purchase or other acquisition or retirement for
value by Parent of its common Stock (or Stock Equivalents with respect to its
common Stock) from any present or former employee, director, officer or
consultant (or the assigns, estate, heirs or current or former spouses thereof)
of any Group Member upon the death, disability or termination of employment of
such employee, director, officer or consultant; provided, however, that the
amount of such cash dividends paid in any Fiscal Year shall not exceed
$1,000,000 in the aggregate;
provided, however, that no action that would otherwise be permitted hereunder in
reliance upon this clause (c) (other than clause (i) or (ii) above) shall be
permitted if (A) a Default is then continuing or would result therefrom or
(B) such action is otherwise prohibited under any Loan Document or under the
terms of any Indebtedness (other than the Obligations) of any Group Member.
          Section 8.6 Prepayment of Indebtedness. No Group Member shall
(x) prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof any Indebtedness, (y) set apart any property for such
purpose, whether directly or indirectly and whether to a sinking fund, a similar
fund or otherwise, or (z) make any payment in violation of any subordination
terms of any Indebtedness; provided, however, that each Group Member may, to the
extent otherwise permitted by the Loan Documents, do each of the following:
          (a) (i) prepay the Obligations, (ii) consummate a Permitted
Refinancing and (iii) prepay in full on the Closing Date Indebtedness owing
under the Existing Credit Agreement; and
          (b) prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof (or set apart any property for such purpose)
(A) in the case of any Group Member that is not a Loan Party, any Indebtedness
owing by such Group Member to any other Group Member and (B) otherwise, any
Indebtedness owing to any Loan Party (other than Parent).
          Section 8.7 Fundamental Changes. No Group Member shall (a) merge,
consolidate or amalgamate with any Person, (b) acquire all or substantially all
of the Stock or Stock Equivalents of any Person or (c) acquire any brand or all
or substantially all of the assets of any Person or all or substantially all of
the assets constituting any line of business, division, branch, operating
division or other unit operation of any Person, in each case except for the
following: (x) to consummate any Permitted Acquisition, (y) the merger,
consolidation or amalgamation of any Subsidiary of the Borrower into any Loan
Party or of any Subsidiary that is not a Loan Party into another Subsidiary that
is not a Loan Party and (z) the merger, consolidation or amalgamation of any
Group Member (other than Parent) for the sole purpose,

77



--------------------------------------------------------------------------------



 



and with the sole material effect, of changing its State of organization within
the United States; provided, however, that (A) in the case of any merger,
consolidation or amalgamation involving the Borrower, the Borrower shall be the
surviving Person and (B) in the case of any merger, consolidation or
amalgamation involving any other Loan Party, a Loan Party shall be the surviving
corporation and all actions required to maintain the perfection of the Lien of
the Administrative Agent on the Stock or property of such Loan Party shall have
been made.
          Section 8.8 Change in Nature of Business. No Group Member shall carry
on any business, operations or activities (whether directly, through a joint
venture, in connection with a Permitted Acquisition or otherwise) substantially
different from those carried on by the Parent, Borrower and its Subsidiaries at
the date hereof and business, operations and activities reasonably related
thereto; provided, that the Parent shall limit its activities to those
activities substantially consistent with its activities as of the Closing Date.
          Section 8.9 Transactions with Affiliates. No Group Member shall,
except as otherwise expressly permitted herein, enter into any other transaction
directly or indirectly with, or for the benefit of, any Affiliate of the
Borrower that is not a Loan Party (including Guaranty Obligations with respect
to any obligation of any such Affiliate), except for (a) transactions in the
ordinary course of business on a basis no less favorable to such Group Member as
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate of the Borrower, (b) Restricted Payments, the proceeds of which, if
received by Parent, are used as required by Section 8.5, (c) transactions
permitted by Sections 8.3(e), 8.3(f), 8.3(l), 8.4(b) and 8.4(c) and
(d) reasonable salaries and other reasonable director or employee compensation
to officers and directors of any Group Member.
          Section 8.10 Third-Party Restrictions on Indebtedness, Liens,
Investments or Restricted Payments. No Group Member shall incur or otherwise
suffer to exist or become effective or remain liable on or responsible for any
Contractual Obligation limiting the ability of (a) any Subsidiary of the
Borrower to make Restricted Payments to, or Investments in, or repay
Indebtedness or otherwise Sell property to, any Group Member or (b) any Group
Member to incur or suffer to exist any Lien upon any property of any Group
Member, whether now owned or hereafter acquired, securing any of its Obligations
(including any “equal and ratable” clause and any similar Contractual Obligation
requiring, when a Lien is granted on any property, another Lien to be granted on
such property or any other property), except, for each of clauses (a) and (b)
above, (x) pursuant to the Loan Documents, (y) limitations on Liens (other than
those securing any Obligation) on any property whose acquisition, repair,
improvement or construction is financed by purchase money Indebtedness,
Capitalized Lease Obligations or Permitted Refinancings permitted hereunder in
reliance upon Section 8.1(b) or (c) set forth in the Contractual Obligations
governing such Indebtedness, Capitalized Lease Obligations or Permitted
Refinancing or Guaranty Obligations with respect thereto and (z) customary
conditions and restrictions contained in agreements related to any sale or
disposition of any asset or property pending such sale or disposition.
          Section 8.11 Modification of Certain Documents. No Group Member shall
do any of the following:

78



--------------------------------------------------------------------------------



 



          (a) waive or otherwise modify any term of any Related Document or any
Constituent Document of, or otherwise change the capital structure of, any Group
Member (including the terms of any of their outstanding Stock or Stock
Equivalents), in each case except for those modifications and waivers that
(x) do not elect, or permit the election, to treat the Stock or Stock
Equivalents of any limited liability company (or similar entity) as certificated
and (y) do not materially affect the rights and privileges of any Group Member
and do not materially affect the interests of any Secured Party under the Loan
Documents or in the Collateral;
          Section 8.12 Accounting Changes; Fiscal Year. No Group Member shall
change its (a) accounting treatment or reporting practices, except as required
by GAAP or any Requirement of Law, or (b) its fiscal year or its method for
determining fiscal quarters or fiscal months.
          Section 8.13 Margin Regulations. No Group Member shall use all or any
portion of the proceeds of any credit extended hereunder to purchase or carry
margin stock (within the meaning of Regulation U of the Federal Reserve Board)
in contravention of Regulation U of the Federal Reserve Board.
          Section 8.14 Compliance with ERISA.
          (a) No ERISA Affiliate shall cause or suffer to exist (a) any event
that could result in the imposition of a Lien with respect to any Title IV Plan
or Multiemployer Plan or (b) any other ERISA Event, that would, in the
aggregate, have a Material Adverse Effect. No Group Member shall cause or suffer
to exist any event that could result in the imposition of a Lien with respect to
any Benefit Plan.
          (b) Compliance with Canadian Pension Plans. The Parent shall not, and
shall not suffer or permit any of its Subsidiaries to enter into any new
Canadian Pension Plan or Canadian Benefit Plan or modify any existing Canadian
Benefit Plan so as to increase its obligations thereunder which could reasonably
be expected to have a Material Adverse Effect.
          Section 8.15 Hazardous Materials. No Group Member shall cause or
suffer to exist any Release of any Hazardous Material at, to or from any real
property owned, leased, subleased or otherwise operated or occupied by any Group
Member that would violate any Environmental Law, form the basis for any
Environmental Liabilities or otherwise adversely affect the value or
marketability of any real property (whether or not owned by any Group Member),
other than such violations, Environmental Liabilities and effects that would
not, in the aggregate, have a Material Adverse Effect.
          Section 8.16 Conduct of Business of Parent. Parent shall not enter
into any new contract or engage in any new business activity (for the avoidance
of doubt, other than the renewal of any existing contract) following the Closing
Date but rather, Parent covenants and agrees to form a Wholly Owned Subsidiary
(the “New Canadian Subsidiary”), the Stock of which shall be pledged pursuant to
the Canadian Guaranty and Security Agreement, such Subsidiary will conduct
business only in Canada and shall become a Guarantor under the Canadian Guaranty
and Security Agreement.

79



--------------------------------------------------------------------------------



 



ARTICLE 9
EVENTS OF DEFAULT
          Section 9.1 Definition. Each of the following shall be an Event of
Default:
          (a) the Borrower shall fail to pay (i) any principal of any Loan or
any L/C Reimbursement Obligation when the same becomes due and payable or
(ii) any interest on any Loan, any fee under any Loan Document or any other
Obligation (other than those set forth in clause (i) above) and, in the case of
this clause (ii), such non-payment continues for a period of 3 Business Days
after the due date therefor; or
          (b) any representation, warranty or certification made or deemed made
by or on behalf of any Loan Party in any Loan Document or by or on behalf of any
Loan Party (or any Responsible Officer thereof) in connection with any Loan
Document (including in any document delivered in connection with any Loan
Document) shall prove to have been incorrect in any material respect when made
or deemed made; or
          (c) any Loan Party shall fail to comply with (i) any provision of
Article V (Financial Covenants), Section 6.1 (Financial Statements), 6.2(a)(i)
(Other Events), 7.1 (Maintenance of Corporate Existence), 7.9 (Use of Proceeds),
7.13 (Second Step Merger), 7.14 (Acquisition Related Matters) or Article VIII
(Negative Covenants) or (ii) any other provision of any Loan Document if, in the
case of this clause (ii), such failure shall remain unremedied for 30 days after
the earlier of (A) the date on which a Responsible Officer of the Borrower
becomes aware of such failure and (B) the date on which notice thereof shall
have been given to the Borrower by the Administrative Agent or the Required
Lenders; or
          (d) (i) any Group Member shall fail to make any payment when due
(whether due because of scheduled maturity, required prepayment provisions,
acceleration, demand or otherwise) on any Indebtedness of any Group Member
(other than the Obligations or any Hedging Agreement) and, in each case, such
failure relates to Indebtedness having a principal amount of $2,000,000 or more,
(ii) any other event shall occur or condition shall exist under any Contractual
Obligation relating to any such Indebtedness, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness or (iii) any such Indebtedness shall become or be declared to
be due and payable, or be required to be prepaid, redeemed, defeased or
repurchased (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof; or
          (e) (i) any Group Member shall generally not pay its debts as such
debts become due, shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors,
(ii) any proceeding shall be instituted by or against any Group Member seeking
to adjudicate it a bankrupt or insolvent or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, composition of it
or its debts or any similar order, in each case under any Requirement of Law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking the entry of an order for relief or the appointment of a custodian,
receiver, interim receiver, receiver and manager, trustee, conservator,
liquidating agent, liquidator, other similar official or other official with
similar powers, in each case for it or for any substantial part of its property
and, in the case of any such proceedings instituted against

80



--------------------------------------------------------------------------------



 



(but not by or with the consent of) any Group Member, either such proceedings
shall remain undismissed or unstayed for a period of 60 days or more or any
action sought in such proceedings shall occur or (iii) any Group Member shall
take any corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above; or
          (f) one or more judgments, orders or decrees (or other similar
process) shall be rendered against any Group Member (i)(A) in the case of money
judgments, orders and decrees, involving an aggregate amount (excluding amounts
adequately covered by insurance payable to any Group Member, to the extent the
relevant insurer has not denied coverage therefor) in excess of $2,000,000 or
(B) otherwise, that would have, in the aggregate, a Material Adverse Effect and
(ii)(A) enforcement proceedings shall have been commenced by any creditor upon
any such judgment, order or decree or (B) such judgment, order or decree shall
not have been vacated or discharged for a period of 30 consecutive days and
there shall not be in effect (by reason of a pending appeal or otherwise) any
stay of enforcement thereof; or
          (g) except pursuant to a valid, binding and enforceable termination or
release permitted under the Loan Documents and executed by the Administrative
Agent or as otherwise expressly permitted under any Loan Document, (i) any
provision of any Loan Document shall, at any time after the delivery of such
Loan Document, fail to be valid and binding on, or enforceable against, any Loan
Party party thereto or (ii) any Loan Document purporting to grant a Lien to
secure any Obligation shall, at any time after the delivery of such Loan
Document, fail to create a valid and enforceable Lien on any Collateral
purported to be covered thereby or such Lien shall fail or cease to be a
perfected Lien with the priority required in the relevant Loan Document or any
Group Member shall state in writing that any of the events described in clause
(i) or (ii) above shall have occurred; or
          (h) there shall occur any Change of Control.
          Section 9.2 Remedies. During the continuance of any Event of Default,
the Administrative Agent may, and, at the request of the Required Lenders,
shall, in each case by notice to the Borrower and in addition to any other right
or remedy provided under any Loan Document or by any applicable Requirement of
Law, do each of the following: (a) declare all or any portion of the Commitments
terminated, whereupon the Commitments shall immediately be reduced by such
portion or, in the case of a termination in whole, shall terminate together with
any obligation any Lender may have hereunder to make any Loan and any L/C Issuer
may have hereunder to Issue any Letter of Credit or (b) declare immediately due
and payable all or part of any Obligation (including any accrued but unpaid
interest thereon), whereupon the same shall become immediately due and payable,
without presentment, demand, protest or further notice or other requirements of
any kind, all of which are hereby expressly waived by Parent and the Borrower
(and, to the extent provided in any other Loan Document, other Loan Parties);
provided, however, that, effective immediately upon the occurrence of the Events
of Default specified in Section 9.1(e)(ii), (x) the Commitments of each Lender
to make Loans and the commitment of each L/C Issuer to Issue Letters of Credit
shall each automatically be terminated and (y) each Obligation (including in
each case any accrued all accrued but unpaid interest thereon) shall
automatically become and be due and payable, without presentment, demand,
protest or further notice or other requirement of any kind, all of which are
hereby expressly

81



--------------------------------------------------------------------------------



 



waived by Parent and the Borrower (and, to the extent provided in any other Loan
Document, any other Loan Party).
          Section 9.3 Actions in Respect of Letters of Credit. At any time
(i) upon the Revolving Credit Termination Date, (ii) after the Revolving Credit
Termination Date when the aggregate funds on deposit in L/C Cash Collateral
Accounts shall be less than 105% of the L/C Obligations for all Letters of
Credit at such time and (iii) as required by Section 2.12, the Borrower shall
pay to the Administrative Agent in immediately available funds at the
Administrative Agent’s office referred to in Section 11.11, for deposit in a L/C
Cash Collateral Account, the amount required so that, after such payment, the
aggregate funds on deposit in the L/C Cash Collateral Accounts equals or exceeds
105% of the L/C Obligations for all Letters of Credit at such time (not to
exceed, in the case of clause (iii) above, the payment to be applied pursuant to
Section 2.12 to provide cash collateral for Letters of Credit).
ARTICLE 10
THE ADMINISTRATIVE AGENT
          Section 10.1 Appointment and Duties. (a) Appointment of Administrative
Agent. Each Lender and each L/C Issuer hereby appoints GE Capital (together with
any successor Administrative Agent pursuant to Section 10.9) as the
Administrative Agent hereunder and authorizes the Administrative Agent to
(i) execute and deliver the Loan Documents and accept delivery thereof on its
behalf from any Group Member, (ii) take such action on its behalf and to
exercise all rights, powers and remedies and perform the duties as are expressly
delegated to the Administrative Agent under such Loan Documents and
(iii) exercise such powers as are reasonably incidental thereto.
          (b) Duties as Collateral and Disbursing Agent. Without limiting the
generality of clause (a) above, the Administrative Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders and L/C Issuers),
and is hereby authorized, to (i) act as the disbursing and collecting agent for
the Lenders and the L/C Issuers with respect to all payments and collections
arising in connection with the Loan Documents (including in any proceeding
described in Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar
proceeding), and each Person making any payment in connection with any Loan
Document to any Secured Party is hereby authorized to make such payment to the
Administrative Agent, (ii) file and prove claims and file other documents
necessary or desirable to allow the claims of the Secured Parties with respect
to any Obligation in any proceeding described in Section 9.1(e)(ii) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Secured Party), (iii) act as collateral agent
for each Secured Party for purposes of the perfection of all Liens created by
such agreements and all other purposes stated therein, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to the
Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that the Administrative Agent
hereby appoints, authorizes

82



--------------------------------------------------------------------------------



 



and directs each Lender and L/C Issuer to act as collateral sub-agent for the
Administrative Agent, the Lenders and the L/C Issuers for purposes of the
perfection of all Liens with respect to the Collateral, including any deposit
account maintained by a Loan Party with, and cash and Cash Equivalents held by,
such Lender or L/C Issuer, and may further authorize and direct the Lenders and
the L/C Issuers to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
the Administrative Agent, and each Lender and L/C Issuer hereby agrees to take
such further actions to the extent, and only to the extent, so authorized and
directed.
          (c) Limited Duties. Under the Loan Documents, the Administrative Agent
(i) is acting solely on behalf of the Lenders and the L/C Issuers (except to the
limited extent provided in Section 2.14(b) with respect to the Register and in
Section 10.11), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document to refer to the Administrative Agent, which terms are used for
title purposes only, (ii) is not assuming any obligation under any Loan Document
other than as expressly set forth therein or any role as agent, fiduciary or
trustee of or for any Lender, L/C Issuer or any other Secured Party and
(iii) shall have no implied functions, responsibilities, duties, obligations or
other liabilities under any Loan Document, and each Lender and L/C Issuer hereby
waives and agrees not to assert any claim against the Administrative Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above.
          Section 10.2 Binding Effect. Each Lender and each L/C Issuer agrees
that (i) any action taken by the Administrative Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
the Administrative Agent in reliance upon the instructions of Required Lenders
(or, where so required, such greater proportion) and (iii) the exercise by the
Administrative Agent or the Required Lenders (or, where so required, such
greater proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Secured Parties.
          Section 10.3 Use of Discretion. (a) No Action without Instructions.
The Administrative Agent shall not be required to exercise any discretion or
take, or to omit to take, any action, including with respect to enforcement or
collection, except any action it is required to take or omit to take (i) under
any Loan Document or (ii) pursuant to instructions from the Required Lenders
(or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders).
          (b) Right Not to Follow Certain Instructions. Notwithstanding clause
(a) above, the Administrative Agent shall not be required to take, or to omit to
take, any action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any
Related Person thereof or (ii) that is, in the opinion of the Administrative
Agent or its counsel, contrary to any Loan Document or applicable Requirement of
Law.

83



--------------------------------------------------------------------------------



 



          Section 10.4 Delegation of Rights and Duties. The Administrative Agent
may, upon any term or condition it specifies, delegate or exercise any of its
rights, powers and remedies under, and delegate or perform any of its duties or
any other action with respect to, any Loan Document by or through any trustee,
co-agent, employee, attorney-in-fact and any other Person (including any Secured
Party). Any such Person shall benefit from this Article X to the extent provided
by the Administrative Agent.
          Section 10.5 Reliance and Liability. (a) The Administrative Agent may,
without incurring any liability hereunder, (i) treat the payee of any Note as
its holder until such Note has been assigned in accordance with Section 11.2(e),
(ii) rely on the Register to the extent set forth in Section 2.14, (iii) consult
with any of its Related Persons and, whether or not selected by it, any other
advisors, accountants and other experts (including advisors to, and accountants
and experts engaged by, any Loan Party) and (iv) rely and act upon any document
and information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.
          (b) None of the Administrative Agent and its Related Persons shall be
liable for any action taken or omitted to be taken by any of them under or in
connection with any Loan Document, and each Lender, L/C Issuer, Parent and the
Borrower hereby waive and shall not assert (and each of Parent and the Borrower
shall cause each other Loan Party to waive and agree not to assert) any right,
claim or cause of action based thereon, except to the extent of liabilities
resulting primarily from the gross negligence or willful misconduct of the
Administrative Agent or, as the case may be, such Related Person (each as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein. Without
limiting the foregoing, the Administrative Agent:
          (i) shall not be responsible or otherwise incur liability for any
action or omission taken in reliance upon the instructions of the Required
Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of the
Administrative Agent, when acting on behalf of the Administrative Agent);
          (ii) shall not be responsible to any Secured Party for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;
          (iii) makes no warranty or representation, and shall not be
responsible, to any Secured Party for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Related
Person or any Loan Party in connection with any Loan Document or any transaction
contemplated therein or any other document or information with respect to any
Loan Party, whether or not transmitted or (except for documents expressly
required under any Loan Document to be transmitted to the Lenders) omitted to be
transmitted by the Administrative Agent, including as to completeness, accuracy,
scope or adequacy thereof, or for the scope, nature or results of

84



--------------------------------------------------------------------------------



 



any due diligence performed by the Administrative Agent in connection with the
Loan Documents; and
          (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Loan Party or as to the existence or continuation or
possible occurrence or continuation of any Default or Event of Default and shall
not be deemed to have notice or knowledge of such occurrence or continuation
unless it has received a notice from the Borrower, any Lender or L/C Issuer
describing such Default or Event of Default clearly labeled “notice of default”
(in which case the Administrative Agent shall promptly give notice of such
receipt to all Lenders);
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer, Parent and the Borrower hereby waives and agrees not to
assert (and each of Parent and the Borrower shall cause each other Loan Party to
waive and agree not to assert) any right, claim or cause of action it might have
against the Administrative Agent based thereon.
          Section 10.6 Administrative Agent Individually. The Administrative
Agent and its Affiliates may make loans and other extensions of credit to,
acquire Stock and Stock Equivalents of, engage in any kind of business with, any
Loan Party or Affiliate thereof as though it were not acting as Administrative
Agent and may receive separate fees and other payments therefor. To the extent
the Administrative Agent or any of its Affiliates makes any Loan or otherwise
becomes a Lender hereunder, it shall have and may exercise the same rights and
powers hereunder and shall be subject to the same obligations and liabilities as
any other Lender and the terms “Lender”, “Revolving Credit Lender”, “Term Loan
Lender”, “Required Lender”, “Required Revolving Credit Lender” and “Required
Term Loan Lender” and any similar terms shall, except where otherwise expressly
provided in any Loan Document, include, without limitation, the Administrative
Agent or such Affiliate, as the case may be, in its individual capacity as
Lender, Revolving Credit Lender, Term Loan Lender or as one of the Required
Lenders, Required Revolving Credit Lenders or Required Term Loan Lenders
respectively.
          Section 10.7 Lender Credit Decision. Each Lender and each L/C Issuer
acknowledges that it shall, independently and without reliance upon the
Administrative Agent, any Lender or L/C Issuer or any of their Related Persons
or upon any document (including the Disclosure Documents) solely or in part
because such document was transmitted by the Administrative Agent or any of its
Related Persons, conduct its own independent investigation of the financial
condition and affairs of each Loan Party and make and continue to make its own
credit decisions in connection with entering into, and taking or not taking any
action under, any Loan Document or with respect to any transaction contemplated
in any Loan Document, in each case based on such documents and information as it
shall deem appropriate. Except for documents expressly required by any Loan
Document to be transmitted by the Administrative Agent to the Lenders or L/C
Issuers, the Administrative Agent shall not have any duty or responsibility to
provide any Lender or L/C Issuer with any credit or other information concerning
the business, prospects, operations, property, financial and other condition or

85



--------------------------------------------------------------------------------



 



creditworthiness of any Loan Party or any Affiliate of any Loan Party that may
come in to the possession of the Administrative Agent or any of its Related
Persons.
          Section 10.8 Expenses; Indemnities. (a) Each Lender agrees to
reimburse the Administrative Agent and each of its Related Persons (to the
extent not reimbursed by any Loan Party) promptly upon demand for such Lender’s
Pro Rata Share with respect to the Facilities of any costs and expenses
(including fees, charges and disbursements of financial, legal and other
advisors and Other Taxes paid in the name of, or on behalf of, any Loan Party)
that may be incurred by the Administrative Agent or any of its Related Persons
in connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement (whether through
negotiations, through any work-out, bankruptcy, restructuring or other legal or
other proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document.
          (b) Each Lender further agrees to indemnify the Administrative Agent
and each of its Related Persons (to the extent not reimbursed by any Loan
Party), from and against such Lender’s aggregate Pro Rata Share with respect to
the Facilities of the Liabilities (including taxes, interests and penalties
imposed for not properly withholding or backup withholding on payments made to
on or for the account of any Lender) that may be imposed on, incurred by or
asserted against the Administrative Agent or any of its Related Persons in any
matter relating to or arising out of, in connection with or as a result of any
Loan Document, any Related Document or any other act, event or transaction
related, contemplated in or attendant to any such document, or, in each case,
any action taken or omitted to be taken by the Administrative Agent or any of
its Related Persons under or with respect to any of the foregoing; provided,
however, that no Lender shall be liable to the Administrative Agent or any of
its Related Persons to the extent such liability has resulted primarily from the
bad faith, gross negligence or willful misconduct of, or breach of agreements
under any Loan Document by, the Administrative Agent or, as the case may be,
such Related Person, as determined by a court of competent jurisdiction in a
final non-appealable judgment or order.
          Section 10.9 Resignation of Administrative Agent or L/C Issuer.
(a) The Administrative Agent may resign at any time by delivering notice of such
resignation to the Lenders and the Borrower, effective on the date set forth in
such notice or, if not such date is set forth therein, upon the date such notice
shall be effective. If the Administrative Agent delivers any such notice, the
Required Lenders shall have the right to appoint a successor Administrative
Agent. If, within 30 days after the retiring Administrative Agent having given
notice of resignation, no successor Administrative Agent has been appointed by
the Required Lenders that has accepted such appointment, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent from among the Lenders. Each appointment under this clause
(a) shall be subject to the prior consent of the Borrower, which may not be
unreasonably withheld but shall not be required during the continuance of a
Default.
          (b) Effective immediately upon its resignation, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents, (ii) the Lenders shall assume and perform all of the duties
of the Administrative Agent until a successor Administrative Agent shall have
accepted a valid appointment hereunder, (iii) the retiring Administrative Agent
and its Related Persons shall no longer have the benefit of any provision of

86



--------------------------------------------------------------------------------



 



any Loan Document other than with respect to any actions taken or omitted to be
taken while such retiring Administrative Agent was, or because such
Administrative Agent had been, validly acting as Administrative Agent under the
Loan Documents and (iv) subject to its rights under Section 10.3, the retiring
Administrative Agent shall take such action as may be reasonably necessary to
assign to the successor Administrative Agent its rights as Administrative Agent
under the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as Administrative Agent, a successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent under the Loan Documents.
          (c) Any L/C Issuer may resign at any time by delivering notice of such
resignation to the Administrative Agent, effective on the date set forth in such
notice or, if no such date is set forth therein, on the date such notice shall
be effective. Upon such resignation, the L/C Issuer shall remain an L/C Issuer
and shall retain its rights and obligations in its capacity as such (other than
any obligation to Issue Letters of Credit but including the right to receive
fees or to have Lenders participate in any L/C Reimbursement Obligation thereof)
with respect to Letters of Credit issued by such L/C Issuer prior to the date of
such resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.
          Section 10.10 Release of Collateral or Guarantors. Each Lender and L/C
Issuer hereby consents to the release and hereby directs the Administrative
Agent to release (or, in the case of clause (b)(ii) below, release or
subordinate) the following:
          (a) any Subsidiary of the Borrower from its guaranty of any Obligation
of any Loan Party if all of the Securities of such Subsidiary owned by any Group
Member are Sold in a Sale permitted under the Loan Documents (including pursuant
to a waiver or consent), and
          (b) any Lien held by the Administrative Agent for the benefit of the
Secured Parties against (i) any Collateral that is Sold by a Loan Party in a
Sale permitted by the Loan Documents (including pursuant to a valid waiver or
consent), (ii) any property subject to a Lien permitted hereunder in reliance
upon Section 8.2(d) or (e) and (iii) all of the Collateral and all Loan Parties,
upon (A) termination of the Commitments, (B) payment and satisfaction in full of
all Loans, all L/C Reimbursement Obligations and all other Obligations (other
than contingent indemnification obligations that are not then due and payable)
that the Administrative Agent has been notified in writing are then due and
payable by the holder of such Obligation, (C) deposit of cash collateral with
respect to all L/C Obligations and other contingent known Obligations (or, in
the case of any L/C Obligation, a back-up letter of credit has been issued), in
amounts and on terms and conditions and with parties reasonably satisfactory to
the Administrative Agent and each Indemnitee that is owed such Obligations and
(D) to the extent requested by the Administrative Agent, receipt by the Secured
Parties of liability releases from the Loan Parties each in form and substance
reasonably acceptable to the Administrative Agent.
          Each Lender and L/C Issuer hereby directs the Administrative Agent,
and the Administrative Agent hereby agrees, upon receipt of reasonable advance
notice from the Borrower, to execute and deliver or file such documents and to
perform other actions reasonably necessary to release the guaranties and Liens
when and as directed in this Section 10.10.

87



--------------------------------------------------------------------------------



 



          Section 10.11 Additional Secured Parties. The benefit of the
provisions of the Loan Documents directly relating to the Collateral or any Lien
granted thereunder shall extend to and be available to any Secured Party that is
not a Lender or L/C Issuer as long as, by accepting such benefits, such Secured
Party agrees, as among the Administrative Agent and all other Secured Parties,
that such Secured Party is bound by (and, if requested by the Administrative
Agent, shall confirm such agreement in a writing in form and substance
acceptable to the Administrative Agent) this Article X, Section 11.8 (Right of
Setoff), Section 11.9 (Sharing of Payments) and Section 11.20 (Confidentiality)
and the decisions and actions of the Administrative Agent and the Required
Lenders (or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders) to the same extent a Lender is bound; provided,
however, that, notwithstanding the foregoing, (a) such Secured Party shall be
bound by Section 10.8 only to the extent of Liabilities, costs and expenses with
respect to or otherwise relating to the Collateral held for the benefit of such
Secured Party, in which case the obligations of such Secured Party thereunder
shall not be limited by any concept of Pro Rata Share or similar concept,
(b) except as set forth specifically herein, each of the Administrative Agent,
the Lenders and the L/C Issuers shall be entitled to act at its sole discretion,
without regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (c) except as set forth specifically herein, such
Secured Party shall not have any right to be notified of, consent to, direct,
require or be heard with respect to, any action taken or omitted in respect of
the Collateral or under any Loan Document.
          Section 10.12 Cash Collateral. The parties acknowledge that the
Borrower may in the future desire to pledge cash and/or securities in connection
with the provision by Silicon Valley Bank (“SVB”) to the Borrower of certain
cash management services, such as the issuance of credit cards and the like
(collectively, “Cash Management Services”). The parties agree that
notwithstanding anything to the contrary contained in this Agreement, the
Borrower may pledge cash and/or securities to SVB as collateral to secure its
obligations to SVB relating to Cash Management Services in an amount not to
exceed $250,000 (such cash and/or securities and the proceeds thereof not
exceeding such amount (but expressly excluding any other Collateral) being
hereinafter referred to as the “Cash Collateral”). The parties further agree
that (x) notwithstanding anything to the contrary contained in this Agreement,
SVB’s lien on the Cash Collateral shall be senior in priority to the liens of
Administrative Agent and Lenders under this Agreement to the extent of the
Borrower’s reimbursement obligations in respect of Cash Management Services
(collectively, the “Reimbursement Obligations”), and (y) SVB may extend credit
to the Borrower in connection with the provision of Cash Management Services and
take such action as SVB deems necessary to enforce its rights and remedies to
satisfy the Reimbursement Obligations in respect to Cash Management Services,
all without prior notice to or the consent of Lenders. SVB agrees to use its
best efforts to give immediate notice to Lenders of such action being taken, and
neither Administrative Agent nor any Lender may foreclose upon, or force SVB to
take any actions with respect to, the Cash Collateral notwithstanding anything
in this Agreement to the contrary. SVB consents to the Borrower’s grant to
Lenders of liens and security interests against the Cash Collateral (and agrees
that it shall hold such Cash Collateral both to perfect its own security
interests therein as provided for in this paragraph and also as bailee and agent
for Administrative Agent and Lenders to perfect their security interests therein
granted under this Agreement, however, SVB may release the Cash Collateral
without

88



--------------------------------------------------------------------------------



 



the consent of the other Lenders), and the parties agree that (i) the Cash
Collateral and proceeds thereof shall be distributed to SVB and other Lenders
and Administrative Agent, after satisfaction of the Reimbursement Obligations to
SVB, in the manner and order set forth herein, and (ii) to the extent that the
Cash Collateral is insufficient to satisfy the Reimbursement Obligations to SVB
in full (a “Deficiency”), any such Deficiency cannot be repaid by the Borrower
(and SVB shall not accept or receive any payments as to such Deficiency) and SVB
shall not be entitled to receive the proceeds of any Collateral other than the
Cash Collateral unless and until the Borrower’s indebtedness to Lenders under
this Agreement and the other Financing Documents has been fully repaid. For the
avoidance of doubt, notwithstanding anything to the contrary contained in this
Agreement, any Control Agreement entered into between Administrative Agent in
its capacity as a secured creditor and SVB or any of its Affiliates in such
entity’s capacity as the financial institution at which any the Borrower
maintains any deposit accounts or securities accounts (and not in its capacity
as Lender hereunder) (each of SVB and its Affiliates in such capacity, “SVB
Account Institution”) (each such agreement, an “SVB DACA”) or any other
financing agreement, (x) the provisions of such SVB DACA dealing with such SVB
Account Institution’s rights (and with the priority of such rights) to have and
exercise claims against any and all such deposit account(s) and securities
account(s) of the Borrower maintained with such SVB Account Institution (each
such account, a “Borrower SVB Account”) with respect to such matters as items
deposited in such Borrower SVB Account returned unpaid (whether for insufficient
funds or any other reason), overdrafts on any Borrower SVB Account, automated
clearing house entries relating to any such Borrower SVB Account, any
provisional credit granted by the applicable SVB Account Institution to any such
Borrower SVB Account, claims of breaches of UCC transfer and presentment
warranties made in connection with items deposited in such Borrower SVB Account
and customary account maintenance fees and charges and commissions for services
rendered in connection with any Borrower SVB Account and other similar matters
shall control with regard to such rights (and the priority of such rights)
regardless of any provision to the contrary contained in this Agreement or any
other Loan Document other than such applicable SVB DACA and (y) any provisions
of any such SVB DACA purporting to deal with such SVB Account Institution’s
and/or Administrative Agent’s respective rights and priorities with respect to
any cash collateral pledged to such SVB Account Institution to secure (or with
respect to any rights of setoff or other similar banker’s liens or rights of
such SVB Account Institution regarding) any other claim of such SVB Account
Institution not covered by the preceding clause (x), specifically including any
such cash collateral or rights relating to the Cash Management Services
described in this Section 10.12, shall with respect to clause (x) and (y) above
be subject to and superseded by the provisions of this Section 10.12 and any
other applicable sections of this Agreement.
ARTICLE 11
MISCELLANEOUS
          Section 11.1 Amendments, Waivers, Etc. (a) No amendment or waiver of
any provision of any Loan Document (other than the Fee Letter, the Control
Agreements, the L/C Reimbursement Agreements and the Secured Hedging Agreements)
and no consent to any departure by any Loan Party therefrom shall be effective
unless the same shall be in writing and signed (1) in the case of an amendment,
consent or waiver to cure any ambiguity, omission, defect or inconsistency or
granting a new Lien for the benefit of the Secured Parties or extending an
existing Lien over additional property, by the Administrative Agent and the
Borrower or other

89



--------------------------------------------------------------------------------



 



applicable Loan Party, (2) in the case of any other waiver or consent, by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and (3) in the case of any other amendment, by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrower; provided, however, that no amendment, consent or
waiver shall, unless in writing and signed by each Lender directly affected
thereby, or by the Administrative Agent with the consent of such Lender, or in
the case of clause (ii) all Lenders, in addition to any other Person the
signature of which is otherwise required pursuant to any Loan Document, do any
of the following:
          (i) waive any condition specified in Section 3.1, except any condition
referring to any other provision of any Loan Document;
          (ii) increase the Commitment of any Lender or subject any Lender to
any additional obligation;
          (iii) reduce (including through release, forgiveness, assignment or
otherwise) (A) the principal amount of, the interest rate on, or any obligation
of the Borrower to repay (whether or not on a fixed date), any outstanding Loan
owing to such Lender, (B) any fee or accrued interest payable to such Lender or
(C) if such Lender is a Revolving Credit Lender, any L/C Reimbursement
Obligation or any obligation of the Borrower to repay (whether or not on a fixed
date) any L/C Reimbursement Obligation; provided, however, that this clause
(iii) does not apply to (x) any change to any provision increasing any interest
rate or fee during the continuance of an Event of Default or to any payment of
any such increase or (y) any modification to any financial covenant set forth in
Article V or in any definition set forth therein or principally used therein;
          (iv) waive or postpone any scheduled maturity date or other scheduled
date fixed for the payment, in whole or in part, of principal of or interest on
any Loan or fee owing to such Lender or for the reduction of such Lender’s
Commitment; provided, however, that this clause (iv) does not apply to any
change to mandatory prepayments, including those required under Section 2.8, or
to the application of any payment, including as set forth in Section 2.12;
          (v) except as provided in Section 10.10, release all or substantially
all of the Collateral or all or substantially all of the Guarantors from their
guaranty of any Obligation of the Borrower;
          (vi) reduce or increase the proportion of Lenders required for the
Lenders (or any subset thereof) to take any action hereunder or change the
definition of the terms “Required Lenders”, “Pro Rata Share” or “Pro Rata
Outstandings”; or
          (vii) amend Section 10.10 (Release of Collateral or Guarantor),
Section 11.9 (Sharing of Payments) or this Section 11.1;
and provided, further, that (x)(A) any waiver of any payment applied pursuant to
Section 2.12(b) (Application of Mandatory Prepayments) to, and any modification
of the application of any such payment to, (1) the Term Loans shall require the
consent of the Required Term Loan Lenders and (2) the Revolving Loans shall
require the consent of the Required Revolving Credit Lenders,

90



--------------------------------------------------------------------------------



 



(B) any change to the definition of the term “Required Term Loan Lender” shall
require the consent of the Required Term Loan Lenders and (C) any change to the
definition of the term “Required Revolving Credit Lender” shall require the
consent of the Required Revolving Credit Lenders, (y) no amendment, waiver or
consent shall affect the rights or duties under any Loan Document of, or any
payment to, the Administrative Agent (or otherwise modify any provision of
Article X or the application thereof), the Swingline Lender, any L/C Issuer or
any SPV that has been granted an option pursuant to Section 11.2(f) unless in
writing and signed by the Administrative Agent, the Swingline Lender, such L/C
Issuer or, as the case may be, such SPV in addition to any signature otherwise
required and (z) the consent of the Borrower shall not be required to change any
order of priority set forth in Section 2.12. No amendment, modification or
waiver of this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Hedging Agreement resulting in such
Obligations being junior in right of payment to principal of the Loans or
resulting in Obligations owing to any Secured Hedging Counterparty being
unsecured (other than releases of Liens in accordance with the terms hereof), in
each case in a manner adverse to any Secured Hedging Counterparty, shall be
effective without the written consent of such Secured Hedging Counterparty or,
in the case of a Secured Hedging Agreement provided or arranged by the
Administrative Agent or an Affiliate thereof, the Administrative Agent.
          (b) Each waiver or consent under any Loan Document shall be effective
only in the specific instance and for the specific purpose for which it was
given. No notice to or demand on any Loan Party shall entitle any Loan Party to
any notice or demand in the same, similar or other circumstances. No failure on
the part of any Secured Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.
          Section 11.2 Assignments and Participations; Binding Effect. (a)
Binding Effect. This Agreement shall become effective when it shall have been
executed by Parent, the Borrower and the Administrative Agent and when the
Administrative Agent shall have been notified by each Lender and L/C Issuer that
such Lender or L/C Issuer has executed it. Thereafter, it shall be binding upon
and inure to the benefit of, but only to the benefit of, Parent, the Borrower
(in each case except for Article X), the Administrative Agent, each Lender and
L/C Issuer and, to the extent provided in Section 10.11, each other Indemnitee
and Secured Party and, in each case, their respective successors and permitted
assigns. Except as expressly provided in any Loan Document (including in
Section 10.9), none of Parent, the Borrower, any L/C Issuer or the
Administrative Agent shall have the right to assign any rights or obligations
hereunder or any interest herein.
          (b) Right to Assign. Each Lender may sell, transfer, negotiate or
assign all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to (i) any existing Lender, (ii) any Affiliate or
Approved Fund of any existing Lender or (iii) any other Person acceptable (which
acceptance shall not be unreasonably withheld or delayed) to the Administrative
Agent and, as long as no Event of Default is continuing, the Borrower; provided,
however, that (x) such Sales do not have to be ratable between the Facilities
but must be ratable among the obligations owing to and owed by such Lender with
respect to a Facility (y) for each

91



--------------------------------------------------------------------------------



 



Facility, the aggregate outstanding principal amount (determined as of the
effective date of the applicable Assignment) of the Loans, Commitments and L/C
Obligations subject to any such Sale shall be in a minimum amount of $1,000,000,
unless such Sale is made to an existing Lender or an Affiliate or Approved Fund
of any existing Lender, is of the assignor’s (together with its Affiliates and
Approved Funds) entire interest in such Facility or is made with the prior
consent of the Borrower and the Administrative Agent and (z) approval of the
Borrower to any sale or assignment will not be required in connection with
assignments by a Lender due to forced divestiture at the request of any
regulatory agency or a sale by such Lender of a material amount of its assets.
          (c) Procedure. The parties to each Sale made in reliance on clause (b)
above (other than those described in clause (e) or (f) below) shall execute and
deliver to the Administrative Agent an Assignment via an electronic settlement
system designated by the Administrative Agent (or if previously agreed with the
Administrative Agent, via a manual execution and delivery of the assignment)
evidencing such Sale, together with any existing Note subject to such Sale (or
any affidavit of loss therefor acceptable to the Administrative Agent), any tax
forms required to be delivered pursuant to Section 2.17(f) and payment of an
assignment fee in the amount of $3,500, provided that (1) if a Sale by a Lender
is made to an Affiliate or an Approved Fund of such assigning Lender, then no
assignment fee shall be due in connection with such Sale, and (2) if a Sale by a
Lender is made to an assignee that is not an Affiliate or Approved Fund of such
assignor Lender, and concurrently to one or more Affiliates or Approved Funds of
such assignee, then only one assignment fee of $3,500 shall be due in connection
with such Sale. Upon receipt of all the foregoing, and conditioned upon such
receipt and, if such assignment is made in accordance with Section 11.2(b)(iii),
upon the Administrative Agent (and the Borrower, if applicable) consenting to
such Assignment, from and after the effective date specified in such Assignment,
the Administrative Agent shall record or cause to be recorded in the Register
the information contained in such Assignment.
          (d) Effectiveness. Subject to the recording of an Assignment by the
Administrative Agent in the Register pursuant to Section 2.14(b), (i) the
assignee thereunder shall become a party hereto and, to the extent that rights
and obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto except that each Lender agrees to remain bound by Article X, Section 11.8
(Right of Setoff) and Section 11.9 (Sharing of Payments) to the extent provided
in Section 10.11 (Additional Secured Parties)).
          (e) Grant of Security Interests. In addition to the other rights
provided in this Section 11.2, each Lender may grant a security interest in, or
otherwise assign as collateral, any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Loans), to (A) any federal reserve bank (pursuant to

92



--------------------------------------------------------------------------------



 



Regulation A of the Federal Reserve Board), without notice to the Administrative
Agent or (B) any holder of, or trustee for the benefit of the holders of, such
Lender’s Securities by notice to the Administrative Agent; provided, however,
that no such holder or trustee, whether because of such grant or assignment or
any foreclosure thereon (unless such foreclosure is made through an assignment
in accordance with clause (b) above), shall be entitled to any rights of such
Lender hereunder and no such Lender shall be relieved of any of its obligations
hereunder.
          (f) Participants and SPVs. In addition to the other rights provided in
this Section 11.2, each Lender may, (x) with notice to the Administrative Agent,
grant to an SPV the option to make all or any part of any Loan that such Lender
would otherwise be required to make hereunder (and the exercise of such option
by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any Obligation and
(y) without notice to or consent from the Administrative Agent or the Borrower,
sell participations to one or more Persons in or to all or a portion of its
rights and obligations under the Loan Documents (including all its rights and
obligations with respect to the Term Loans, Revolving Loans and Letters of
Credit); provided, however, that, whether as a result of any term of any Loan
Document or of such grant or participation, (i) no such SPV or participant shall
have a commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Loan Parties and
the Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Sections 2.16 (Breakage Costs; Increased Costs; Capital Requirements) and 2.17
(Taxes), but only to the extent such participant or SPV delivers the tax forms
such Lender is required to collect pursuant to Section 2.17(f) and then only to
the extent of any amount to which such Lender would be entitled in the absence
of any such grant or participation and (B) each such SPV may receive other
payments that would otherwise be made to such Lender with respect to Loans
funded by such SPV to the extent provided in the applicable option agreement and
set forth in a notice provided to the Administrative Agent by such SPV and such
Lender, provided, however, that in no case (including pursuant to clause (A) or
(B) above) shall an SPV or participant have the right to enforce any of the
terms of any Loan Document, and (iii) the consent of such SPV or participant
shall not be required (either directly, as a restraint on such Lender’s ability
to consent hereunder or otherwise) for any amendments, waivers or consents with
respect to any Loan Document or to exercise or refrain from exercising any
powers or rights such Lender may have under or in respect of the Loan Documents
(including the right to enforce or direct enforcement of the Obligations),
except for those described in clauses (iii) and (iv) of Section 11.1(a) with
respect to amounts, or dates fixed for payment of amounts, to which such
participant or SPV would otherwise be entitled and, in the case of participants,
except for those described in Section 11.1(a)(v) (or amendments, consents and
waivers with respect to Section 10.10 to release all or substantially all of the
Collateral). No party hereto shall institute (and each of Borrower and Parent
shall cause each other Loan Party not to institute) against any SPV grantee of
an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having

93



--------------------------------------------------------------------------------



 



designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to get
reimbursed by such SPV for any such Liability). The agreement in the preceding
sentence shall survive the termination of the Commitments and the payment in
full of the Obligations.
          Section 11.3 Costs and Expenses. Any action taken by any Loan Party
under or with respect to any Loan Document, even if required under any Loan
Document or at the request of any Secured Party, shall be at the expense of such
Loan Party, and no Secured Party shall be required under any Loan Document to
reimburse any Loan Party or Group Member therefor except as expressly provided
therein. In addition, the Borrower agrees to pay or reimburse upon demand (a)
the Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred by it or any of its Related Persons in connection with the
investigation, development, preparation, negotiation, syndication, execution,
interpretation or administration of, any modification of any term of or
termination of, any Loan Document, any commitment or proposal letter therefor,
any other document prepared in connection therewith or the consummation and
administration of any transaction contemplated therein (including periodic
audits in connection therewith and environmental audits and assessments), in
each case including the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent or such Related Persons, fees, costs and
expenses incurred in connection with Intralinks® or any other E-System and
reasonably allocated to the Facilities by the Administrative Agent and fees,
charges and disbursements of the auditors, appraisers, printers and other of
their Related Persons retained by or on behalf of any of them or any of their
Related Persons, (b) the Administrative Agent for all reasonable costs and
expenses incurred by it or any of its Related Persons in connection with
internal audit reviews, field examinations and Collateral examinations (which
shall be reimbursed, in addition to the out-of-pocket costs and expenses of such
examiners, at the per diem rate per individual charged by the Administrative
Agent for its examiners) and (c) each of the Administrative Agent, its Related
Persons, and each Lender and L/C Issuer for all reasonable out-of-pocket costs
and expenses incurred in connection with (i) any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work-out”,
(ii) the enforcement or preservation of any right or remedy under any Loan
Document, any Obligation, with respect to the Collateral or any other related
right or remedy or (iii) the commencement, defense, conduct of, intervention in,
or the taking of any other action with respect to, any proceeding (including any
bankruptcy or insolvency proceeding) related to any Group Member, Loan Document,
Obligation or Related Transaction (or the response to and preparation for any
subpoena or request for document production relating thereto), including fees
and disbursements of outside counsel.
          Section 11.4 Indemnities. (a) The Borrower agrees to indemnify, hold
harmless and defend the Administrative Agent, each Lender, each L/C Issuer, each
Secured Hedging Counterparty, each Person that each L/C Issuer causes to Issue
Letters of Credit hereunder and each of their respective Related Persons (each
such Person being an “Indemnitee”) from and against all Liabilities that may be
imposed on, incurred by or asserted against any such Indemnitee in any matter
relating to or arising out of, in connection with or as a result of (i) any Loan
Document, any Related Document, any Disclosure Document, any Obligation (or the
repayment thereof), any Letter of Credit, the use or intended use of the
proceeds of any Loan or the use of any Letter of Credit, any Related
Transaction, or any

94



--------------------------------------------------------------------------------



 



securities filing of, or with respect to, any Group Member, (ii) any commitment
letter, proposal letter or term sheet with any Person or any Contractual
Obligation, arrangement or understanding with any broker, finder or consultant,
in each case entered into by or on behalf of the Acquired Company, any Group
Member or any Affiliate of any of them in connection with any of the foregoing
and any Contractual Obligation entered into in connection with any E-Systems or
other Electronic Transmissions, (iii) any actual or prospective investigation,
litigation or other proceeding, whether or not brought by any such Indemnitee or
any of its Related Persons, any holders of Securities or creditors (and
including reasonable out of pocket attorneys’ fees in any case), whether or not
any such Indemnitee, Related Person, holder or creditor is a party thereto, and
whether or not based on any securities or commercial law or regulation or any
other Requirement of Law or theory thereof, including common law, equity,
contract, tort or otherwise, or (iv) any other act, event or transaction
related, contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that the Borrower shall not have any
liability under this Section 11.4 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted primarily from the bad faith, gross
negligence or willful misconduct of, or breach of this Agreement or any other
Loan Document by, such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. Furthermore, each of
Parent and the Borrower waives and agrees not to assert against any Indemnitee,
and shall cause each other Loan Party to waive and not assert against any
Indemnitee, any right of contribution with respect to any Liabilities that may
be imposed on, incurred by or asserted against any Related Person.
          (b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Related Person or any actual, alleged or prospective damage
to property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property or natural
resource or any property on or contiguous to any real property of any Related
Person, whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Related Person or the owner, lessee
or operator of any property of any Related Person through any foreclosure
action, in each case except to the extent such Environmental Liabilities (i) are
incurred solely following foreclosure by any Secured Party or following any
Secured Party having become the successor-in-interest to any Loan Party and
(ii) are attributable solely to acts of such Indemnitee.
          Section 11.5 Survival. Any indemnification or other protection
provided to any Indemnitee pursuant to any Loan Document (including pursuant to
Section 2.17 (Taxes), Section 2.16 (Breakage Costs; Increased Costs; Capital
Requirements), Article X (The Administrative Agent), Section 11.3 (Costs and
Expenses), Section 11.4 (Indemnities) or this Section 11.5) and all
representations and warranties made in any Loan Document shall (A) survive the
termination of the Commitments and the payment in full of other Obligations and
(B) inure to the benefit of any Person that at any time held a right thereunder
(as an Indemnitee or otherwise) and, thereafter, its successors and permitted
assigns.

95



--------------------------------------------------------------------------------



 



          Section 11.6 Limitation of Liability for Certain Damages. In no event
shall any Indemnitee be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including any loss of profits,
business or anticipated savings). Each of Parent and the Borrower hereby waives,
releases and agrees (and shall cause each other Loan Party to waive, release and
agree) not to sue upon any such claim for any special, indirect, consequential
or punitive damages, whether or not accrued and whether or not known or
suspected to exist in its favor.
          Section 11.7 Lender-Creditor Relationship. The relationship between
the Lenders, the L/C Issuers and the Administrative Agent, on the one hand, and
the Loan Parties, on the other hand, is solely that of lender and creditor. No
Secured Party has any fiduciary relationship or duty to any Loan Party arising
out of or in connection with, and there is no agency, tenancy or joint venture
relationship between the Secured Parties and the Loan Parties by virtue of, any
Loan Document or any transaction contemplated therein.
          Section 11.8 Right of Setoff. Each of the Administrative Agent, each
Lender, each L/C Issuer and each Affiliate (including each branch office
thereof) of any of them is hereby authorized, without notice or demand (each of
which is hereby waived by Parent and the Borrower), at any time and from time to
time during the continuance of any Event of Default and to the fullest extent
permitted by applicable Requirements of Law, to set off and apply any and all
deposits (whether general or special, time or demand, provisional or final) at
any time held and other Indebtedness, claims or other obligations at any time
owing by the Administrative Agent, such Lender, such L/C Issuer or any of their
respective Affiliates to or for the credit or the account of Parent or the
Borrower against any Obligation of any Loan Party now or hereafter existing,
whether or not any demand was made under any Loan Document with respect to such
Obligation and even though such Obligation may be unmatured. Each of the
Administrative Agent, each Lender and each L/C Issuer agrees promptly to notify
the Borrower and the Administrative Agent after any such setoff and application
made by such Lender or its Affiliates; provided, however, that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights under this Section 11.8 are in addition to any other rights and
remedies (including other rights of setoff) that the Administrative Agent, the
Lenders and the L/C Issuers and their Affiliates and other Secured Parties may
have.
          Section 11.9 Sharing of Payments, Etc. If any Lender, directly or
through an Affiliate or branch office thereof, obtains any payment of any
Obligation of any Loan Party (whether voluntary, involuntary or through the
exercise of any right of setoff or the receipt of any Collateral or “proceeds”
(as defined under the applicable UCC) of Collateral) other than pursuant to
Sections 2.16 (Breakage Costs; Increased Costs; Capital Requirements), 2.17
(Taxes) and 2.18 (Substitution of Lenders) and such payment exceeds the amount
such Lender would have been entitled to receive if all payments had gone to, and
been distributed by, the Administrative Agent in accordance with the provisions
of the Loan Documents, such Lender shall purchase for cash from other Secured
Parties such participations in their Obligations as necessary for such Lender to
share such excess payment with such Secured Parties to ensure such payment is
applied as though it had been received by the Administrative Agent and applied
in accordance with this Agreement (or, if such application would then be at the
discretion of the Borrower, applied to repay the Obligations in accordance
herewith); provided, however, that (a) if such payment is rescinded or otherwise
recovered from such Lender or L/C Issuer in whole or

96



--------------------------------------------------------------------------------



 



in part, such purchase shall be rescinded and the purchase price therefor shall
be returned to such Lender or L/C Issuer without interest and (b) such Lender
shall, to the fullest extent permitted by applicable Requirements of Law, be
able to exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.
          Section 11.10 Marshaling; Payments Set Aside. No Secured Party shall
be under any obligation to marshal any property in favor of any Loan Party or
any other party or against or in payment of any Obligation. To the extent that
any Secured Party receives a payment from the Borrower, from the proceeds of the
Collateral, from the exercise of its rights of setoff, any enforcement action or
otherwise, and such payment is subsequently, in whole or in part, invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not occurred.
          Section 11.11 Notices. (a) Addresses. All notices, demands, requests,
directions and other communications required or expressly authorized to be made
by this Agreement shall, whether or not specified to be in writing but unless
otherwise expressly specified to be given by any other means, be given in
writing and (i) addressed to (A) if to Parent or the Borrower, to SXC Health
Solutions, Inc., 2441 Warrenville Road, Lisle, Illinois 60532, Attention: Chief
Financial Officer, Tel: (630) 577-3206, Fax: (630) 328-2190, (B) if to the
Administrative Agent or the Swingline Lender, to General Electric Capital
Corporation, 500 West Monroe Street, 17th Floor, Chicago, IL, 60661, Attention
of John Dale (Telecopy No. 312-463-3840 ), with a copy to General Electric
Capital Corporation, 500 West Monroe Street, 17th Floor, Chicago, IL, 60661,
Attention of Christian Barnette (Telecopy No. 312-463-3840 ) and with a copy to
Winston & Strawn LLP, 200 Park Avenue, New York, New York 10166, Attention of
William D. Brewer (Telecopy No. (212) 294-4700) and (C) otherwise to the party
to be notified at its address specified opposite its name on Schedule II or on
the signature page of any applicable Assignment, (ii) posted to Intralinks® (to
the extent such system is available and set up by or at the direction of the
Administrative Agent prior to posting) in an appropriate location by uploading
such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to 866-545-6600 with an appropriate bar-coded fax
coversheet or using such other means of posting to Intralinks® as may be
available and reasonably acceptable to the Administrative Agent prior to such
posting, (iii) posted to any other E-System set up by or at the direction of the
Administrative Agent in an appropriate location or (iv) addressed to such other
address as shall be notified in writing (A) in the case of the Borrower, the
Administrative Agent and the Swingline Lender, to the other parties hereto and
(B) in the case of all other parties, to the Borrower and the Administrative
Agent. Transmission by electronic mail (including E-Fax, even if transmitted to
the fax numbers set forth in clause (i) above) shall not be sufficient or
effective to transmit any such notice under this clause (a) unless such
transmission is an available means to post to any E-System.
          (b) Effectiveness. All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one Business Day after delivery

97



--------------------------------------------------------------------------------



 



to such courier service, (iii) if delivered by mail, when deposited in the
mails, (iv) if delivered by facsimile (other than to post to an E-System
pursuant to clause (a)(ii) or (a)(iii) above), upon sender’s receipt of
confirmation of proper transmission, and (v) if delivered by posting to any
E-System, on the later of the date of such posting in an appropriate location
and the date access to such posting is given to the recipient thereof in
accordance with the standard procedures applicable to such E-System; provided,
however, that no communications to the Administrative Agent pursuant to
Article II or Article X shall be effective until received by the Administrative
Agent.
          Section 11.12 Electronic Transmissions. (a) Authorization. Subject to
the provisions of Section 11.11(a), each of the Administrative Agent, the
Borrower, the Lenders, the L/C Issuers and each of their Related Persons is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. Each of Parent, the
Borrower and each Secured Party hereby acknowledges and agrees, and each of
Parent and the Borrower shall cause each other Group Member to acknowledge and
agree, that the use of Electronic Transmissions is not necessarily secure and
that there are risks associated with such use, including risks of interception,
disclosure and abuse and each indicates it assumes and accepts such risks by
hereby authorizing the transmission of Electronic Transmissions.
          (b) Signatures. Subject to the provisions of Section 11.11(a), (i)(A)
no posting to any E-System shall be denied legal effect merely because it is
made electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Secured
Party and Loan Party may rely and assume the authenticity thereof, (iii) each
such posting containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original and (iv) each party hereto or beneficiary hereto
agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature on any such posting under the provisions of any
applicable Requirement of Law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.
          (c) Separate Agreements. All uses of an E-System shall be governed by
and subject to, in addition to Section 11.11 and this Section 11.12, separate
terms and conditions posted or referenced in such E-System and related
Contractual Obligations executed by Secured Parties and Group Members in
connection with the use of such E-System.
          (d) Limitation of Liability. All E-Systems and Electronic
Transmissions shall be provided “as is” and “as available”. None of
Administrative Agent or any of its Related Persons warrants the accuracy,
adequacy or completeness of any E-Systems or Electronic

98



--------------------------------------------------------------------------------



 



Transmission, and each disclaims all liability for errors or omissions therein.
No Warranty of any kind is made by the Administrative Agent or any of its
Related Persons in connection with any E-Systems or Electronic Communication,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects. Each of Parent, the Borrower and each Secured Party agrees (and each of
Parent and the Borrower shall cause each other Loan Party to agree) that the
Administrative Agent has no responsibility for maintaining or providing any
equipment, software, services or any testing required in connection with any
Electronic Transmission or otherwise required for any E-System.
          Section 11.13 Governing Law. This Agreement, each other Loan Document
that does not expressly set forth its applicable law, and the rights and
obligations of the parties hereto and thereto shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.
          Section 11.14 Jurisdiction. (a) Submission to Jurisdiction. Any legal
action or proceeding with respect to any Loan Document may be brought in the
courts of the State of New York located in the City of New York, Borough of
Manhattan, or of the United States of America for the Southern District of New
York and, by execution and delivery of this Agreement, each of Parent and the
Borrower hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties hereto
(and, to the extent set forth in any other Loan Document, each other Loan Party)
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
jurisdictions.
          (b) Service of Process. Each of Parent and Borrower (and, to the
extent set forth in any other Loan Document, each other Loan Party) hereby
irrevocably waives personal service of any and all legal process, summons,
notices and other documents and other service of process of any kind and
consents to such service in any suit, action or proceeding brought in the United
States of America with respect to or otherwise arising out of or in connection
with any Loan Document by any means permitted by applicable Requirements of Law,
including by the mailing thereof (by registered or certified mail, postage
prepaid) to the address of Borrower specified in Section 11.11 (and shall be
effective when such mailing shall be effective, as provided therein). Each of
Parent and the Borrower (and, to the extent set forth in any other Loan
Document, each other Loan Party) agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
          (c) Non-Exclusive Jurisdiction. Nothing contained in this
Section 11.14 shall affect the right of the Administrative Agent or any Lender
to serve process in any other manner permitted by applicable Requirements of Law
or commence legal proceedings or otherwise proceed against any Loan Party in any
other jurisdiction.
          Section 11.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT
TO, OR DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN

99



--------------------------------------------------------------------------------



 



CONNECTION WITH, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR
RELATED THERETO (WHETHER FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THE LOAN DOCUMENTS, AS APPLICABLE, BY THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION 11.15.
          Section 11.16 Severability. Any provision of any Loan Document being
held illegal, invalid or unenforceable in any jurisdiction shall not affect any
part of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.
          Section 11.17 Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart. Delivery of an executed signature page of this
Agreement by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.
          Section 11.18 Entire Agreement. The Loan Documents embody the entire
agreement of the parties and supersede all prior agreements and understandings
relating to the subject matter thereof and any prior letter of interest,
commitment letter, fee letter, confidentiality and similar agreements involving
any Loan Party and any of the Administrative Agent, any Lender or any L/C Issuer
or any of their respective Affiliates relating to a financing of substantially
similar form, purpose or effect. In the event of any conflict between the terms
of this Agreement and any other Loan Document, the terms of this Agreement shall
govern (unless such terms of such other Loan Documents are necessary to comply
with applicable Requirements of Law, in which case such terms shall govern to
the extent necessary to comply therewith).
          Section 11.19 Use of Name. Each of Parent and the Borrower agrees, and
shall cause each other Loan Party to agree, that it shall not, and none of its
Affiliates shall, issue any press release or other public disclosure (other than
any document filed with any Governmental Authority relating to a public offering
of the Securities of any Loan Party) using the name, logo or otherwise referring
to GE Capital or of any of its Affiliates, the Loan Documents or any transaction
contemplated therein to which the Secured Parties are party without at least
2 Business Days’ prior notice to GE Capital and without the prior consent of GE
Capital except to the extent required to do so under applicable Requirements of
Law and then, only after consulting with GE Capital prior thereto.
          Section 11.20 Non-Public Information; Confidentiality. (a) Each Lender
and L/C Issuer acknowledges and agrees that it may receive material non-public
information hereunder concerning the Loan Parties and their Affiliates and
Securities and agrees to use such information in compliance with all relevant
policies, procedures and Contractual Obligations and applicable Requirements of
Laws (including United States federal and state security laws and regulations).

100



--------------------------------------------------------------------------------



 



          (b) Each Lender, L/C Issuer and the Administrative Agent agrees to use
all reasonable efforts to maintain, in accordance with its customary practices,
the confidentiality of information obtained by it pursuant to any Loan Document,
except that such information may be disclosed (i) with the Borrower’s consent,
(ii) to Related Persons of such Lender, L/C Issuer or the Administrative Agent,
as the case may be, or to any Person that any L/C Issuer causes to Issue Letters
of Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential, (iii) to
the extent such information presently is or hereafter becomes available to such
Lender, L/C Issuer or the Administrative Agent, as the case may be, on a
non-confidential basis from a source other than any Loan Party, (iv) to the
extent disclosure is required by applicable Requirements of Law or other legal
process or requested or demanded by any Governmental Authority, (v) to the
extent necessary or customary for inclusion in league table measurements or in
any tombstone or other advertising materials (and the Loan Parties consent to
the publication of such tombstone or other advertising materials by the
Administrative Agent, any Lender, any L/C Issuer or any of their Related
Persons), (vi) to the National Association of Insurance Commissioners or any
similar organization, any examiner or any nationally recognized rating agency or
otherwise to the extent consisting of general portfolio information that does
not identify borrowers, (vii) to current or prospective assignees, SPVs grantees
of any option described in Section 11.2(f) or participants, direct or
contractual counterparties to any Hedging Agreement permitted hereunder and to
their respective Related Persons, in each case to the extent such assignees,
participants, counterparties or Related Persons agree to be bound by provisions
substantially similar to the provisions of this Section 11.20 and (viii) in
connection with the exercise of any remedy under any Loan Document. In the event
of any conflict between the terms of this Section 11.20 and those of any other
Contractual Obligation entered into with any Loan Party (whether or not a Loan
Document), the terms of this Section 11.20 shall govern.
          Section 11.21 Patriot Act Notice. Each Lender subject to the USA
Patriot Act of 2001 (31 U.S.C. 5318 et seq.) hereby notifies the Borrower that,
pursuant to Section 326 thereof, it is required to obtain, verify and record
information that identifies the Borrower, including the name and address of the
Borrower and other information allowing such Lender to identify the Borrower in
accordance with such act.
[Signature Pages Follow]

101



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            SXC HEALTH SOLUTIONS, INC.
AS BORROWER
      By:   /s/ Jeffrey Park        Name:   Jeffrey Park        Title:   Chief
Financial Officer and SVP, Finance        SXC HEALTH SOLUTIONS CORP.,
AS GUARANTOR
      By:   /s/ Jeffrey Park        Name:   Jeffrey Park        Title:   Chief
Financial Officer and SVP, Finance        COMET MERGER CORPORATION, AS
GUARANTOR
      By:   /s/ Jeffrey Park        Name:   Jeffrey Park        Title:  
Secretary        HEALTH BUSINESS SYSTEMS, INC., AS
GUARANTOR
      By:   /s/ Jeffrey Park        Name:   Jeffrey Park        Title:   Chief
Financial Officer, SVP, Finance, Secretary and Treasurer        GENERAL ELECTRIC
CAPITAL CORPORATION
AS ADMINISTRATIVE AGENT, L/C
ISSUER, SWINGLINE LENDER AND
LENDER
      By:   /s/ John Dale        Name:   John Dale        Title:   Duly
Authorized Signatory   

102



--------------------------------------------------------------------------------



 



         

            OTHER LENDERS:


SILICON VALLEY BANK
      By:   /s/ Kurt Nichols        Name:   Kurt Nichols        Title:  
Relationship Manager II     

103